Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 1 of 119 Page ID
                                 #:21969



   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
     JEFFREY J. PARKER, Cal. Bar No. 155377
   3 jparker@sheppardmullin.com
     WHITNEY JONES ROY, Cal. Bar No. 211541
   4 wroy@sheppardmullin.com
     ANDREA N. FEATHERS, Cal. Bar No. 287188
   5 afeathers@sheppardmullin.com
     333 South Hope Street, 43rd Floor
   6 Los Angeles, California 90071-1422
     Telephone: 213.620.1780
   7 Facsimile: 213.620.1398
   8 Attorneys for Defendants
     EXXON MOBIL CORPORATION and
   9 EXXONMOBIL OIL CORPORATION
  10
  11                                UNITED STATES DISTRICT COURT
  12              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  13
  14 ORANGE COUNTY WATER                                      Case No. 8:03-cv-01742 CJC (DFMx)
     DISTRICT,
  15                                                          Assigned to: Hon. Cormac J. Carney
               Plaintiff,
  16                                                          REPLY DECLARATION OF
          v.                                                  WHITNEY JONES ROY IN
  17                                                          SUPPORT OF DEFENDANTS’
     UNOCAL CORPORATION, et al.,                              MOTION TO EXCLUDE NEWLY
  18                                                          DISCLOSED OPINIONS OF
               Defendants.                                    GRAHAM FOGG
  19
                                                              [Reply Brief submitted concurrently
  20                                                          herewith]
  21                                                          Date: January 3, 2019
                                                              Time: 9:30 a.m.
  22                                                          Dept: 6B
  23                                                          The Honorable Douglas F. McCormick
  24
  25
  26
  27
  28
                                                           -1-
       SMRH:488986731.2                                                          Case No. 8:03-cv-01742 CJC (DFMx)
                          ROY REPLY DECL. ISO DEFS’ MOTION TO EXCLUDE NEWLY DISCLOSED OPINIONS OF GRAHAM FOGG
Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 2 of 119 Page ID
                                 #:21970



   1                          DECLARATION OF WHITNEY JONES ROY
   2           I, Whitney Jones Roy, hereby declare under penalty of perjury:
   3           1.         I am a partner in the law firm of Sheppard, Mullin, Richter & Hampton,
   4 LLP, counsel for Defendants Exxon Mobil Corporation and ExxonMobil Oil
   5 Corporation in this action, both in this court and in the multidistrict litigation in the
   6 Southern District of New York entitled In re Methyl Tertiary Butyl Ether (MTBE)
   7 Products Liability Litigation, MDL No. 1358 (the “MDL”). I am duly admitted to
   8 practice before all courts of the State of California and in this Court. I have personal
   9 knowledge of the facts set forth herein and, if sworn as a witness, could and would
  10 testify competently thereto.
  11           2.         This declaration is made in support of Defendants’ Reply in support of
  12 their Motion to Exclude the Newly Disclosed Opinions of Graham Fogg (the
  13 “Motion”).
  14           3.         Attached hereto as Exhibit 121 is a true and correct copy of a
  15 January 30, 2012 letter from the Orange County Health Care Agency (“OCHCA”)
  16 to Marla Madden of ExxonMobil Oil Corporation.
  17           4.         The State Water Resources Boards’ GeoTracker website
  18 (http://geotracker.waterboards.ca.gov/) “is the Water Boards’ data management
  19 system for sites that impact groundwater or have the potential to impact
  20 groundwater.” Data, reports, and correspondence to and from the regulatory
  21 agencies directing the investigation and remediation activities at such sites are
  22 uploaded to the site and available to the public. Attached hereto as Exhibit 13 is a
  23 true and correct copy of the Geotracker webpage for the Mobil 18-HDR site
  24 downloaded on December 30, 2018, which shows, among other things, groundwater
  25
  26
  27   1
       Exhibit numbers are continued from the declaration of Whitney Roy in support of
  28 the Motion.
                                             -2-
       SMRH:488986731.2                                                          Case No. 8:03-cv-01742 CJC (DFMx)
                          ROY REPLY DECL. ISO DEFS’ MOTION TO EXCLUDE NEWLY DISCLOSED OPINIONS OF GRAHAM FOGG
Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 3 of 119 Page ID
                                 #:21971



   1 monitoring reports (sometimes referred to as “GWM reports” or “GMR”) submitted
   2 between 2010 and 2017 (highlighted in yellow).
   3           5.         Attached hereto as Exhibit 14 is a true and correct copy of the Fourth
   4 Quarter 2013 through Fourth Quarter 2014 Status Report from Cardno, which
   5 Cardno sent to OCHCA on November 20, 2014.
   6           6.         Attached hereto as Exhibit 15 is a true and correct copy of a April 19,
   7 2018 cover letter from Cardno to the OCHCA for Cardno’s Cone Penetration
   8 Testing and Sampling Investigation Report for Mobil Station 18-HDR, and the
   9 introduction of the report, which contains of timeline of investigative activities at
  10 the site during 2017 and 2018.
  11           7.         Attached hereto as Exhibit 16 is a true and correct copy of a March 19,
  12 2012 letter from ETIC Engineering to Marla Madden of ExxonMobil Oil
  13 Corporation, which contains a copy of the groundwater monitoring schedule for
  14 Mobil 18-HDR.
  15           8.         Attached hereto as Exhibit 17 is a true and correct copy of the
  16 documents produced December 21, 2018, which are bates-labelled
  17 EXMO_18HDR_046139 through EXMO_18HDR_046230.
  18
  19           I declare under penalty of perjury under the laws of the United States that the
  20 foregoing is true and correct.
  21
  22           Executed on December 31, 2018, at Los Angeles, California.
  23                                                                  /s/ Whitney Jones Roy
  24                                                                 WHITNEY JONES ROY

  25
  26
  27
  28
                                                           -3-
       SMRH:488986731.2                                                          Case No. 8:03-cv-01742 CJC (DFMx)
                          ROY REPLY DECL. ISO DEFS’ MOTION TO EXCLUDE NEWLY DISCLOSED OPINIONS OF GRAHAM FOGG
Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 4 of 119 Page ID
                                 #:21972




              Reply Declaration of Whitney Jones Roy
              ISO Motion to Exclude Newly Disclosed
                    Opinions of Graham Fogg


                      Exhibit 12

 Exhibit 12
 Page 4
Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 5 of 119 Page ID
                                 #:21973
                                  COUNTY OF ORANGE                                           DAVID L. RILEY
                                                                                                 DIRECTOR
                           HEALTH CARE AGENCY
                                                                                             BOB WILSON
                                                                              ASSISTANT AGENCY DIRECTOR
                              PUBLIC HEALTH SERVICES
                                ENVIRONMENTAL HEALTH                                DAVID M. SOULELES, MPH
                                                                                  DEPUTY AGENCY DIRECTOR

                                                                                 RICHARD SANCHEZ, REHS, MPH
                                                                                                  DIRECTOR
                                                                                      ENVIRONMENTAL HEALTH

                                                                                              MAILING ADDRESS:
                                                                                           1241 E. DYER RD., #120
                                                                                        SANTA ANA, CA 92705-5611

                                                                                        TELEPHONE: (714) 433-6000
                                                                                                FAX: (714) 754-1732
                                                                                         E-MAIL: ehealth@ochca.com



 January 30, 2012


 Marla Madden
 ExxonMobil Oil Corporation
 18685 Main Street, Suite 101 PMB 601
 Huntington Beach, CA 92648-1719

 Subject: Case Status

 Re:          Mobil Station #18-HDR
              3195 Harbor Boulevard
              Costa Mesa, CA 92626
              OCHCA Case #87UT226


 Dear Ms. Madden:

 The Orange County Local Oversight Program (OCLOP) has reviewed the case file for the above
 referenced site and is in the process of evaluating the site for no further action status. To ensure
 a thorough and complete closure evaluation and to assist the OCLOP in making an informed and
 objective decision regarding the case, ExxonMobil must prepare a case closure report that
 includes, at a minimum, the following information:

       1. Complete case history and background information section that also includes
          identification of current and expected future land use.

       2. A cumulative groundwater analytical table that includes sampling dates, laboratory
          analytical results, well total depths, depths to water, and well screen intervals. Also, a
          cumulative soil analytical table that includes sampling dates, sampling depths, and
          laboratory analytical results. A reference map depicting all assessment locations, drawn
          to scale and with a north arrow, is to be included.

       3. A table that includes the maximum and minimum soil and groundwater contaminant
          concentrations detected at the site for TPH-g, TPH-d, BTEX, and fuel oxygenates.


 Exhibit 12
 Page 5
Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 6 of 119 Page ID
 Marla Madden                    #:21974
 January 30, 2012
 Page 2

       4. If applicable, tables and graphs that show vapor concentrations as well as periodic and
          cumulative vapor hydrocarbon removal rates and volumes. Also if applicable, tables and
          graphs showing periodic and cumulative free-product and groundwater removal rates and
          volumes.

       5. Site maps that include boring locations, monitoring and remediation well locations, and
          contamination contours. Additionally, a map that plots historic groundwater flow
          directions must be included.

       6. All boring logs, well construction logs, and geologic cross-sections.

       7. Disposal information concerning impacted soil and groundwater generated at the site.
          Tank disposal information including removal and destruction dates, tank contents, tank
          sizes and types, treatment and disposal locations, and fate of associated piping and
          dispensers.

       8. A discussion of the total number of wells currently installed at the site and wells
          previously decommissioned.

       9. A brief statement verifying that GeoTracker submittals are up-to-date and complete.

       10. Calculation of petroleum hydrocarbon mass remaining in-situ and the expected rate of
           contaminant degradation. Also include rationale why conditions remaining at the site
           will not adversely impact water quality, human health, or other beneficial uses.

       11. Information regarding all fee title holders of the property, as required in Health and
           Safety Code section 25297.15 and 25299.37.

 At this time the above referenced site may transition to a semi-annual groundwater monitoring
 schedule during the closure evaluation process. Groundwater monitoring events should be
 conducted during the 2nd and 4th quarters of the year and the reports must be submitted within 45
 days after completion of each sampling event. Until further notice, quarterly status reports are
 not required for this site during quarters in which groundwater monitoring is not being
 conducted. During the closure evaluation process, groundwater sampling must continue until the
 OCLOP issues a letter authorizing well abandonment.

 If you have any questions, please contact me at (714) 433-6255.

 Sincerely,

 Original signed by
 Denamarie Baker
 Hazardous Waste Specialist
 Hazardous Materials Mitigation Section
 Environmental Health

 cc:          Rose Scott, Santa Ana Regional Water Quality Control Board (electronic copy)
              Ross Inouye, ETIC Engineering, Inc. (electronic copy)

 Exhibit 12
 Page 6
Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 7 of 119 Page ID
                                 #:21975




              Reply Declaration of Whitney Jones Roy
              ISO Motion to Exclude Newly Disclosed
                    Opinions of Graham Fogg


                      Exhibit 13

 Exhibit 13
 Page 7
                                          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 8 of 119 Page ID
                                                                           #:21976




(JI   GeoTracker                            X    +
                      i    https://geotracker.waterboa rds.ca .gov/profi le_report?g lobal_id =TOGO 5900556

                           2Q.1Q_QM & REMEDIAL PROGRESS REPORT (10040926)_                                    02 2010   ETIC PASADENA   5/27/2010
                                                                                                                                                     *
                           ~UARTER 2010 QUARTERLY MONITORING AND REMEDIAL PROGRESS •                          03 2010   ETIC PASADENA   8/26/2010
                           1Q 2010 GROUNDWATER MONITORING AND REMEDIAL PROGRESS REPORT ..•                    04 2010   ETIC PASADENA   12/9/2010
                           1Q 2011 SITE STATUS. GWM & REMEDIAL PROGRESS REPORT (1101125                       01 2011   ETIC PASADENA    3/1/2011
                           ADDITIONAL OFFSITE ASSESSMENT REPORT (022411 SB2L                                  01 2011   ETIC PASADENA   4/28/2011
                           ADDITIONAL OFFSITE ASSESSMENT REPORT (030211L6L                                    01 2011   ETIC PASADENA   4/28/2011
                           ADDITIONAL OFFSITE ASSESSMENT REPORT (03031112)=                                   01 2011   ETIC PASADENA   4/28/2011
                           ADDITIONAL OFFSITE ASSESSMENT REPORT (11021644)...                                 01 2011   ETIC PASADENA   4/28/2011
                           ADDITIONAL OFFSITE ASSESSMENT REPORT (11021645)=                                   Q1 2011   ETIC PASADENA   4/28/2011
                           ADDITIONAL OFFSIIE ASSESSMENT REPORT (11021755)=                                   01 2011   ETIC PASADENA   4/28/2011
                           ADDITIONAL OFFSITE ASSESSMENT REPORT (11030146L                                    01 2011   ETIC PASADENA   4/2812011
                           ADDITIONAL OFFSITE ASSESSMENT REPORT (11030249).,,..                               01 2011   ETIC PASADENA   4/28/2011
                           2Q 2011 GWM & REMEDIAL PROGRESS REPORT (11050791)_                                 02 2011   ETIC PASADENA   6124/2011
                           3Q 2011 GWM REPORT (11071177)                                                      03 2011   ETIC PASADENA    9/1/2011
                           SOIL REMOVAL SUMMARY (11090389)                                                    03 2011   ETIC PASADENA    7/2/2012
                           SOIL REMOVAL SURVEY (11081408)                                                     03 2011   ETIC PASADENA    7/212012
                           SOIL REMOVAL SURVEY (11081407)                                                     03 2011   ETIC PASADENA    7/2/2012
                           SOIL REMOVAL SURVEY (11081340)                                                     03 2011   ETIC PASADENA    7/2/2012
                           SOIL REMOVAL SURVEY (11081340)                                                     03 2011   ETIC PASADENA    7/2/2012
                           1Q 2011 GROUNDWATER MONITORING REPORT                                              04 2011   ETIC PASADENA   12/2/2011
                           1Q 2012 GWM AND SITE STATUS REPORT (12030190>-                                     Q1 2012   ETIC PASADENA   4/11/2012
                           3.Q.12...EQE.(12080645)~RTR0312                                                    03 2012   CARDNO          9/20/2012
                           EDF (490219731) 3559QRTR0113                                                       01 2013   CARDNO          4/17/2013
                           f.PE.(490363121 )~RTR0313                                                          03 2013   CARDNO          11ll/2013
                           f.PE.(490873831 )~RTR0315                                                          Q3 2015   CARDNO          10/14/2015
                           .EQE(490873761)..1529QRTR0315                                                      Q3 2015   CARDNO          10/14/2015
                           3.Q 2016 GMR                                                                       03 2016   CARDNO          10/7/2016
                           3.Q 2017 GMR                                                                       Q3 2017   CARDNO          10/30/2017




                   Exhibit 13
                   Page 8
Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 9 of 119 Page ID
                                 #:21977




              Reply Declaration of Whitney Jones Roy
              ISO Motion to Exclude Newly Disclosed
                    Opinions of Graham Fogg


                      Exhibit 14

 Exhibit 14
 Page 9
Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 10 of 119 Page ID
                                  #:21978




  Exhibit 14
  Page 10
Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 11 of 119 Page ID
                                  #:21979




  Exhibit 14
  Page 11
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 12 of 119 Page ID
                                        #:21980




             Reply Declaration of Whitney Jones Roy
             ISO Motion to Exclude Newly Disclosed
                   Opinions of Graham Fogg


                            Exhibit 15

Exhibit 15
Page 12
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 13 of 119 Page ID
                                        #:21981




     April 19, 2018
                                                                                                      Cardno
     Cardno 3559.R03
                                                                                                      20505 Crescent Bay Dr.
                                                                                                      Lake Forest, CA 92630
     Mr. Osman Taban                                                                                  USA
     Orange County Health Care Agency
     Division of Environmental Health                                                                 Phone: +1 949 457 8950
     1241 East Dyer Road, Suite 120                                                                   Fax:   +1 949 457 8956
     Santa Ana, California 92705-5611
                                                                                                      www.cardno.com

     SUBJECT              Cone Penetration Testing and Sampling Investigation Report
                          Former Mobil Station 18HDR
                          3195 Harbor Boulevard, Costa Mesa, California
                          OCHCA Case No. 87UT226

     Mr. Taban:

     At the request of ExxonMobil Environmental Services Company (EMES) on behalf of ExxonMobil Oil
     Corporation, Cardno is submitting the Cone Penetration Testing and Sampling Investigation Report for the
     above-referenced site.

     Please call the undersigned at 949 457 8929 if you have questions.

     Sincerely,




       James A. Leist
       Senior Project Manager
       for Cardno
       Direct Line 949 457 8929
       Email: james.leist@cardno.com

     cc:       Mr. Dok Choe, EMES
               Ms. Geniece Higgins, Orange County Health Care Agency
               Ms. Rose Scott, California Regional Water Quality Control Board, Santa Ana Region
               Mr. Todd Leger, Commerce Realty, property owner




     Australia • Belgium • Canada • Colombia • Ecuador • Germany • Indonesia •
     Kenya • Myanmar • New Zealand • Nigeria • Papua New Guinea • Peru • Philippines •
     Singapore • Timor-Leste • United Kingdom • United States • Operations in over 100 countries
Exhibit 15
Page 13
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 14 of 119 Page ID
                                        #:21982




Cone Penetration Testing and
Sampling Investigation Report
Former Mobil Station 18HDR
3195 Harbor Boulevard
Costa Mesa, California
OCHCA Case No. 87UT226




     Prepared for
     ExxonMobil Environmental Services Company
     17853 Santiago Boulevard, Suite 107-306
     Villa Park, California 92861


     Prepared by
     Cardno
     20505 Crescent Bay Dr.
     Lake Forest, California 92630

     Cardno 3559.R03


     April 19, 2018




Exhibit 15
Page 14
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 15 of 119 Page ID
                                        #:21983
                                                           Cone Penetration Testing and Sampling Investigation Report
                                                                      Former Mobil Station 18HDR, Cardno 3559.R03




                Cone Penetration Testing and Sampling
                        Investigation Report
                                   Former Mobil Station 18HDR
                                     3195 Harbor Boulevard
                                      Costa Mesa, California
                                   OCHCA Case No. 87UT226


                                        Cardno 3559.R03


                                          April 19, 2018




                                         Vincent T. Nguyen
                                      Environmental Scientist
                                             for Cardno
                                     Direct Line 949 273 6302
                                Email: vincent.nguyen@cardno.com




                                            James Leist
                                    Senior Project Manager
                                             for Cardno
                                    Direct Line 949 457 8929
                                  Email: james.leist@cardno.com




                                            Andy Nelson
                                          Senior Geologist
                                             P.G. 8360
                                             for Cardno
                               Direct Line 805 644 4157, ext. 181809
                                  Email: andy.nelson@cardno.com



     April 19, 2018                           Cardno                                                                i
Exhibit 15
Page 15
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 16 of 119 Page ID
                                        #:21984



     Table of Contents
     1       Introduction                                                           1
     2       Site Description                                                       1
     3       Geology and Hydrogeology                                               2
             3.1     Site Hydrogeology                                              2
             3.2     Site Stratigraphy                                              3
     4       Sensitive Receptors                                                    3
             4.1     Surface Water                                                  3
             4.2     Water Well Inventory                                           3
             4.3     Schools, Hospitals, and Public Use Area                        4
     5       CPT Investigation                                                      4
             5.1     Pre-Investigation Activities                                   4
             5.2     CPT Investigation                                              4
             5.3     Sampling Investigation                                         5
                     5.3.1    Soil Sampling                                         5
                     5.3.2    Groundwater Sampling                                  5
             5.4     Data Gap Analysis                                              6
             5.5     Sample Handling and Analysis                                   6
             5.6     Waste Management                                               7
             5.7     Results                                                        7
                     5.7.1    Site Lithology                                        7
                     5.7.2    Hydrocarbons in Soil                                  7
                     5.7.3    Hydrocarbons in Groundwater                           7
     6       Conclusions                                                            7
     7       Recommendations                                                        8
     8       Contact Information                                                    8
     9       Limitations                                                            9
     10      References                                                             9
     11      Acronym List                                                          10




Exhibit 15
Page 16
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 17 of 119 Page ID
                                        #:21985



     Plates
     Plate 1      Site Location Map
     Plate 2      Generalized Site Plan
     Plate 3      Site Vicinity and Boring Locations Map
     Plate 4      Site Vicinity Map and Lines of Cross-Section
     Plate 5      Cross-Section A - A’
     Plate 6      Cross-Section B - B’
     Plate 7      Cross-Section C - C’
     Plate 8      Cross-Section D - D’
     Plate 9      CPT Groundwater Results, MTBE Concentrations



     Tables
     Table 1      Current Soil Analytical Results
     Table 2      Grab Groundwater Analytical Results



     Appendices
     Appendix A   Correspondence
     Appendix B   Permits
     Appendix C   Cone Penetration Testing Logs
     Appendix D   Laboratory Analytical Reports
     Appendix E   Waste Documentation




Exhibit 15
Page 17
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 18 of 119 Page ID
                                        #:21986




     1                Introduction
     At the request of ExxonMobil Environmental Services (EMES), on behalf ExxonMobil Oil Corporation
     (ExxonMobil), Cardno prepared this report detailing the results of recent CPT and soil and groundwater sampling
     related to the environmental case associated with Former Mobil Station 18HDR at 3195 Harbor Boulevard in
     Costa Mesa, California. The purpose of the CPT investigation was to generate soil stratigraphy profiles that
     identify lithological units, thicknesses, and depths of water-bearing zones and to provide an overview of potential
     dissolved-phase hydrocarbon migration both vertically and laterally. The work is being conducted in accordance
     with the Work Plan for Additional Off-Site Investigation, dated March 3, 2017 (Cardno, 2017a), which was
     conditionally approved by the OCHCA in a letter dated April 27, 2017 (Appendix A).
     After approval of the work plan, the following activities were conducted:
     •       On April 25, 2017, Cardno and the OCHCA had a conference call where the OCHCA discussed the potential
             need for additional borings along the transects identified in Cardno’s work plan.
     •       On May 9, 2017, Cardno initiated conversations with the City of Costa Mesa Department of Public Works to
             inform it of the OCHCA requirement for drilling in public right-of-ways.
     •       On June 14, 2017, Cardno and the OCHCA had a conference call summarizing the status of the
             investigation, the relocation of borings, and the pursuit of an off-site property for investigation.
     •       On July 5, 2017, Cardno submitted a status letter to the OCHCA addressing the OCHCA’s items from the
             June 14, 2017 conference call, the status of encroachment permitting, and the continued pursuit of the off-
             site property (Cardno, 2017b).
     •       On July 20, 2017, after several more meetings, the City of Costa Mesa stated that all its concerns related to
             street drilling were addressed and that the encroachment permitting process could start.
     •       On August 18, 2017, Cardno submitted an encroachment permit application to the City of Costa Mesa.
     •       On September 6, 2017, Cardno submitted a letter to the OCHCA documenting the relocation of borings
             based on several City of Costa Mesa meetings (Cardno, 2017c).
     •       On October 19, 2017, the City of Costa Mesa approved the encroachment permit.
     •       On October 31, 2017, Cardno initiated borehole clearance activities.
     •       On November 21, 2017, Cardno obtained approval for drilling on the off-site property at 3141 Harbor
             Boulevard in Costa Mesa.
     •       On December 6, 2017 and January 8, 2018, Cardno updated the OCHCA via email of the project status,
             including completed and upcoming work, and requested a meeting after the completion of CPT activities.
     •       On December 11, 2017, Cardno obtained the approved Well Construction Permit from the OCHCA.
     •       On February 6, 2018, Cardno requested a conference call via email to discuss results obtained by that point.
     •       On February 13, 2018, Cardno provided a summary investigation report to the OCHCA (Cardno, 2018).


     2                Site Description
     The site is located on the southwest corner of Harbor Boulevard and Gisler Avenue in Costa Mesa, California, in
     a mixed-commercial area of the city (Plates 1 through 3). Current site use consists of a single multi-tenant office
     building that houses a credit union, urgent care, and Flame Broiler restaurant. The area surrounding the site



Exhibit 15
Page 18
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 19 of 119 Page ID
                                        #:21987




             Reply Declaration of Whitney Jones Roy
             ISO Motion to Exclude Newly Disclosed
                   Opinions of Graham Fogg


                            Exhibit 16

Exhibit 16
Page 19
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 20 of 119 Page ID
                                        #:21988
                                                                                                                LETTER OF TRANSMITTAL


* ETICENGINEERING
                             898 North Fair Oaks Avenue, Suite A
                             Pasadena, California 91103
                                                                                                                           Tel: (626) 432-5999
                                                                                                                           Fax: (626) 432-5998



                                                                                      DATE:         19 March 2012
TO:         Ms. Maria D. Madden
            ExxonMobil Environmental Services Company                                 PROJECT NO.                         TASK          DEPT
            18685 Main Street
            Suite 101, PMB#601                                                                   UP18HDR                 6.10J
            Huntington Beach, California 92648
                                                                                      RE:
                                                                                                 OCHCA Case #87UT226



ENCLOSED ARE THE FOLLOWING ITEMS:




       NO. COPIES                                                             DESCRIPTION

            1 pdf             Reduced Groundwater Monitoring Schedule for Former Mobil Service Station 18HDR,
                              3195 Harbor Boulevard, Costa Mesa, California




THESE ARE TRANSMITTED AS CHECKED BELOW:

            El For your use                 D As requested           D For review and comment                  D For your information


            D Other:


MESSAGE:




ETIC has sent a copy of the documents directly to the following:

•     Ms. Denamarie Baker, Orange County Health Care Agency (1 bound copy).
•     Ms. Rose Scott, California Regional Water Quality Control Board, Santa Ana Region (1 unbound, 2-hole punched
      copy).

If you have any questions, please contact Mr. Ryan Haughy of the Pasadena office.

Thank you.




COPY TO:                                                       SIGNED
                                                                           Ryan Haup/y, Senior Project^JWanager

Sent via:             D    Federal Express Priority      D Federal Express Standard         D Federal Express 2-Day     D Express Mail
                      D    Priority Mail                 D Hand delivery                    D Courier Service           D UPS Ground
                      D    First Class Mail
                      E]   Other




Exhibit 16
G:\PROJECTS\(18HDR)
Page 20
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 21 of 119 Page ID
                                                        Maria D. Madden
                                        #:21989         US Retail Remediation/Western Area
                                                                                         Project Manager
             18685 Main Street
             Suite 101, PMB #601
             Huntington Beach, CA 92648-1719
             (949) 468-9755 Cellular
             maria.d.madden@exxonmobil.com



                                                                                         E^onMobil
             March 19,2012


             Ms. Denamarie Baker
             Orange County Health Care Agency
             Division of Environmental Health
             1241 East Dyer Road, Suite 120
             Santa Ana, California 92705-5611

             Subject:          Former Mobil Service Station 18HDR, 3195 Harbor Boulevard, Costa Mesa, California
                               OCHCA Case #87UT226


             Dear Ms. Baker:

             Please find enclosed a copy of the Reduced Groundwater Monitoring Scheaule for the above-referenced site.
             This letter has been prepared by ETIC Engineering, Inc. (ETIC) in response to the Orange County Health Care
             Agency (OCHCA) letter dated January 30, 2012.

             Pf you have any questions or comments on the contents of this report please do not hesitate to contact Mr. Ryan Haughy
             of ETIC at (626) 432-5999 ext. 12, or me at (949) 468-9756.




                V
             Maria D. Madden
             Project Manager




             Attachment:       ETIC's Reduced Groundwater Monitoring Schedule dated March 2012


             C: w/attachment:
                Ms. Rose Scott, Regional Water Quality Control Board, Santa Ana Region


             C: w/o attachment:
                Mr. Ryan Haughy, ETIC




Exhibit 16
Page 21
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 22 of 119 Page ID
                                        #:21990




             19 March 2012

             Ms. Denamarie Baker
             Orange County Health Care Agency
             Division of Environmental Health
             1241 East Dyer Road, Suite 120
             Santa Ana, California 92705-5611

              Re:    Reduced Groundwater Monitoring Schedule
                     Former Mobil Service Station 18HDR
                     3195 Harbor Boulevard
                     Costa Mesa, California
                     OCHCA Case #87UT226

             Dear Ms. Baker:

             At the request of ExxonMobil Environmental Services Company on behalf of ExxonMobil Oil
             Corporation (ExxonMobil), ETIC Engineering, Inc. (ETIC) has prepared this letter responding to the
             Orange County Health Care Agency (OCHCA) letter dated 30 January 2012 (Appendix A). The
             OCHCA letter advised that the site may transition from quarterly groundwater monitoring to semi-
             annual groundwater monitoring during the second and fourth quarters.

             Per our telephone conversation on 14 March 2012, you indicated that since ETIC has already
             conducted the first quarter 2012 groundwater monitoring event, it is acceptable to the OCHCA that
             ETIC conduct semi-annual groundwater monitoring for this site during the first and third quarters.

             If you have any questions regarding this letter, please feel free to contact me at (626) 432-5999, ext.
             17, or Mr. Ryan Haughy at ext. 12.


             Sincerely,
             ETIC Engineering, Inc




             Ryan Hzfughy, P.O.                                               Ross Inouye
             Senior Project Manager                                           Project Manager


             cc:             Ms. Maria D. Madden, ExxonMobil Environmental Services Company
                             Ms. Rose Scott, Santa Ana Regional Water Quality Control Board


             Attachments: Appendix A OCHCA Correspondence
             898 N. Fair Oaks Ave, Ste. A, Pasadena CA 91103 • Phone: 626.432.5999 • Fax: 626.432.5998 • License #624022
Exhibit 16
Page 22
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 23 of 119 Page ID
                                        #:21991




                                      Appendix A

                               OCHCA Correspondence




Exhibit 16
Page 23
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 24 of 119 Page ID
                                        #:21992

                                                  COUNTY OF ORANGE                                           DAVID L RILEY

                                            HEALTH CARE AGENCY
                                                                                                                BOB WILSON
                                              PUBLIC HEALTH SERVICES                         ASSISTANT AGENCY DIRECTOR
                                               ENVIRONMENTAL HEALTH                                DAVID M. SOULELES, MPH
                                                                                                  DEPUTY AGENCY DIRECTOR

                                                                                                RICHARD SANCHEZ, REHS, MPH
                                                                                                                 DIRECTOR
                                                                                                     ENVIRONMENTAL HEALTH

                  ^f,-,
                          'intimity
                              <•> '                                                                           MAILING ADDRESS:
                   Service                                                                                 1241 E. DYER RD., #120
             ( - .;/                                                                                   SANTA ANA, CA 92705-5611

                                                                                                       TELEPHONE: (714) 433-6000
                                                                          n r r c iv c n
                                                                          K t. L L I V t U
                                                                                                              FAX: (714) 754-1732
                                                                                                        E-MAIL: ehealth@ochca.com


              January 30, 2012                                             HM1 M


              Maria Madden
              ExxonMobil Oil Corporation
              18685 Main Street, Suite 101 PMB 601
              Huntington Beach, CA 92648-1719

              Subject: Case Status

              Re:               Mobil Station #18-HDR
                                3195 Harbor Boulevard
                                Costa Mesa, CA 92626
                                OCHCA Case #87UT226


              Dear Ms. Madden:

              The Orange County Local Oversight Program (OCLOP) has reviewed the case file for the above
              referenced site and is in the process of evaluating the site for no further action status. To ensure
              a thorough and complete closure evaluation and to assist the OCLOP in making an informed and
              objective decision regarding the case, ExxonMobil must prepare a case closure report that
              includes, at a minimum, the following information:

                       1. Complete case history and background information section that also includes
                          identification of current and expected future land use.

                       2. A cumulative groundwater analytical table that includes sampling dates, laboratory
                          analytical results, well total depths, depths to water, and well screen intervals. Also, a
                          cumulative soil analytical table that includes sampling dates, sampling depths, and
                          laboratory analytical results. A reference map depicting all assessment locations, drawn
                          to scale and with a north arrow, is to be included.

                       3. A table that includes the maximum and minimum soil and groundwater contaminant
                          concentrations detected at the site for TPH-g, TPH-d, BTEX, and fuel oxygenates.




Exhibit 16
Page 24
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 25 of 119 Page ID
                                        #:21993
             Maria Madden
             January 30, 2012
             Page 2

                   4. If applicable, tables and graphs that show vapor concentrations as well as periodic and
                      cumulative vapor hydrocarbon removal rates and volumes. Also if applicable, tables and
                      graphs showing periodic and cumulative free-product and groundwater removal rates and
                      volumes.

                   5. Site maps that include boring locations, monitoring and remediation well locations, and
                      contamination contours. Additionally, a map that plots historic groundwater flow
                      directions must be included.

                   6. All boring logs, well construction logs, and geologic cross-sections.

                   7. Disposal information concerning impacted soil and groundwater generated at the site.
                      Tank disposal information including removal and destruction dates, tank contents, tank
                      sizes and types, treatment and disposal locations, and fate of associated piping and
                      dispensers.

                   8. A discussion of the total number of wells currently installed at the site and wells
                      previously decommissioned.

                   9. A brief statement verifying that GeoTracker submittals are up-to-date and complete.

                   10. Calculation of petroleum hydrocarbon mass remaining in-siru and the expected rate of
                       contaminant degradation. Also include rationale why conditions remaining at the site
                       will not adversely impact water quality, human health, or other beneficial uses.

                   11. Information regarding all fee title holders of the property, as required in Health and
                       Safety Code section 25297.15 and 25299.37.

             At this time the above referenced site may transition to a semi-annual groundwater monitoring
             schedule during the closure evaluation process. Groundwater monitoring events should be
             conducted during the 2nd and 4th quarters of the year and the reports must be submitted within 45
             days after completion of each sampling event. Until further notice, quarterly status reports are
             not required for this site during quarters in which groundwater monitoring is not being
             conducted. During the closure evaluation process, groundwater sampling must continue until the
             OCLOP issues a letter authorizing well abandonment.

             If you have any questions, please contact me at (714) 433-6255.

             Sincerely,


              )enamarie Baker
             Hazardous Waste Specialist
             Hazardous Materials Mitigation Section
             Environmental Health

             cc:      Rose Scott, Santa Ana Regional Water Quality Control Board (electronic copy)
                      Ross Inouye, ETIC Engineering, Inc. (electronic copy)


Exhibit 16
Page 25
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 26 of 119 Page ID
                                        #:21994




             Reply Declaration of Whitney Jones Roy
             ISO Motion to Exclude Newly Disclosed
                   Opinions of Graham Fogg


                            Exhibit 17

Exhibit 17
Page 26
      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 27 of 119 Page ID
                                        #:21995




 ivp /
     1
     4
             Mobile
             Geochemistry Inc.                                                                                 19 December 2018




  M r. James Leist
  Cardno - Lake Forest
  20505 Crescent Bay Drive
  Lake Forest, CA 92630

  H&P Project: CAR121218-L4
  Client Project: Former Mobil 18HDR

  Dear Mr. James Leist:                                                                                                  PJLA
                                                                                                                         Testing

  Enclosed is the analytical report for the above referenced project. The data herein applies to
  samples as received by H&P Mobile Geochemistry, Inc. on 12/12/2018-12/17/2018which were
  analyzed in accordance with the attached Chain of Custody record(s).

  The results for all sample analyses and required QA/QC analyses are presented in the following
  sections and summarized in the documents:

      •      Sample Summary
      •      Case Narrative (if applicable)
      •      Sample Results
      •      Quality Control Summary
      •      Notes and Definitions / Appendix
      •      Chain of Custody
      •      Sampling Logs (if applicable)

  Unless otherwise noted, I certify that all analyses were performed and reviewed in compliance with
  our Quality Systems Manual and Standard Operating Procedures. This report shall not be
  reproduced, except in full, without the written approval of H&P Mobile Geochemistry, Inc.

  We at H&P Mobile Geochemistry, Inc. sincerely appreciate the opportunity to provide analytical
  services to you on this project. If you have any questions or concerns regarding this analytical report,
  please contact me at your convenience at 760-804-9678.

  Sincerely,




  Janis La Roux
  Laboratory Director

  H&P Mobile Geochemistry, Inc. is certified under the California ELAP and the National Environmental
  Laboratory Accreditation Conference (NELAC). H&P is approved as an Environmental Testing Laboratory and
  Mobile Laboratory in accordance with the DoD-ELAP Program and ISO/IEC 17025:2005 programs,
  accreditation number 69070 for EPA Method TO-15, H&P Method TO-15, EPA Method 8260B and H&P 8260SV.


  Quality. Accuracy. Experience.      2470 Impala Drive, Carlsbad, CA 92010 & Field Office - Signal Hill, CA
                                      P 1.800.834.9888/ 760.804.9678 F 760.804.9159 W handpmg.com                             Page 1 of 82




Exhibit 17
Page 27
                                                                                                                        EXM0_18HDR_046139
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 28 of 119 Page ID
                                             #:21996




                                                                                                                                       2470 Impala Drive
    H&P Mobile                                                                                                                        Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                 760-804-9678 Phone
                                                                                                                                         760-804-9159 Fax



  Cardno - Lake Forest                                                Project: CARI21218-L4
  20505 Crescent Bay Drive                                   Project Number: Former Mobil 18HDR                                Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James L,eist                                 19-Dec-18 13:05

                                                   ANALYTICAL REPORT FOR SAMPLES

  Sample ID                                                              Laboratory ID           Matrix             Date Sampled         Date Received

 S-39-C6                                                                 E812048-01              Soil                 12-Dec-18              12-Dec-18

 S-38-C6                                                                 E812048-02              Soil                 12-Dec-18              12-Dec-18

  W-44-C6                                                                E8I2048-03              Water                12-Dec-18              12-Dec-18

 S-67-C6                                                                 E8I2048-04              Soil                 12-Dec-18              12-Dec-18

  W-68-C6                                                                E8I2048-05              Water                12-Dec-18              12-Dec-18

 S-81-C6                                                                 E8I2052-01              Soil                 13-Dec-18              13-Dec-18

  W-77-C6                                                                E812052-02              Water                13-Dec-18              13-Dec-18

 S-95-C6                                                                 E812052-03              Soil                 13-Dec-I8              13-Dec-18

  W-98-C6                                                                E812052-04              Water                13-Dec-18              13-Dec-18

  W-128-C6                                                               E812058-01              Water                14-Dec-18              14-Dec-18

 S-152-C6                                                                E812075-01              Soil                 17-Dec-18              17-Dec-18

  W-I53-C6                                                               E812075-02              Water                17-Dec-18              17-Dec-18

 S-168-C6                                                                E812075-03              Soil                 17-Dec-18              17-Dec-18

  W-173-C6                                                               E8I2075-04              Water                17-Dec-18              17-Dec-18


 December 12,2018
 The percent recoveries for Bromomethane and Chloroethane fell below the method criteria in the continuing calibration verification
(CCV). Any results for these analytes for samples analyzed from this date may be biased low.

 December 13,2018
 The percent recovery for Chloroethane fell below the method criteria in the CCV. Any result for this analyte for samples analyzed on this
 date may be biased low.




                                                                                                                                                Page 2 of82

   Exhibit 17
   Page 28
                                                                                                                         EXM0_18HDR_046140
        Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 29 of 119 Page ID
                                          #:21997




                                                                                                             2470 Impala Drive
  H&P Mobile                                                                                               Carlsbad, CA 92010
  Geochemistry Inc.                                                                                        760-804-9678 Phone
                                                                                                              760-804-9159 Fax



Cardno - Lake Forest                              Project: CAR121218-L4
20505 Crescent Bay Drive                 Project Number: Former Mobil I8HDR                            Reported:
Lake Forest, CA 92630                    Project Manager: Mr. James L,eist                             19-Dec-18 13:05

                                         DETECTIONS SUMMARY

Sample ID: S-39-C6                           Laboratory ID:     E812048-01
                                                                     Reporting
     Analyte                                          Result            Limit      Units   Method                    Notes
     No Detections Reported


Sample ID: S-38-C6                           Laboratory ID:     E812048-02
                                                                     Reporting
     Analyte                                          Result            Limit      Units   Method                    Notes
     No Detections Reported


Sample ID:     W-44-C6                       Laboratory ID:     E812048-03
                                                                     Reporting
     Analyte                                          Result            Limit      Units   Method                    Notes
     No Detections Reported


Sample ID: S-67-C6                           Laboratory ID:     E812048-04
                                                                     Reporting
     Analyte                                          Result            Limit      Units   Method                    Notes
     No Detections Reported


Sample ID:     W-68-C6                       Laboratory ID:     E812048-05
                                                                     Reporting
     Analyte                                          Result            Limit      Units   Method                    Notes
     Methyl tertiary-butyl ether(MTBE)                   1.2               1.0      ugh    EPA 8260B


Sample ID: S-81-C6                           Laboratory ID:     E812052-01
                                                                     Reporting
     Analyte                                          Result            Limit      Units   Method                    Notes
     No Detections Reported


Sample ID:     W-77-C6                       Laboratory ID:     E812052-02
                                                                     Reporting
     Analyte                                          Result            Limit      Units   Method                    Notes
     Methyl tertiary-butyl ether(MTBE)                   2.5               1.0      ugh    EPA 8260B
     Toluene                                              0.7                0.5   ugh     EPA 8260B


Sample ID: S-95-C6                           Laboratory ID:     E812052-03
                                                                     Reporting
     Analyte                                          Result            Limit      Units   Method                    Notes
     No Detections Reported




                                                                                                                     Page 3 of82

 Exhibit 17
 Page 29
                                                                                                 EXM0_18HDR_046141
        Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 30 of 119 Page ID
                                          #:21998




                                                                                                              2470 Impala Drive
  H&P Mobile                                                                                                Carlsbad, CA 92010
  Geochemistry Inc.                                                                                         760-804-9678 Phone
                                                                                                               760-804-9159 Fax



Cardno - Lake Forest                              Project: CAR121218-L4
20505 Crescent Bay Drive                 Project Number: Former Mobil I8HDR                             Reported:
Lake Forest, CA 92630                    Project Manager: Mr. James Leist                               19-Dec-18 13:05


Sample ID:    W-98-C6                        Laboratory ID:    E812052-04
                                                                    Reporting
     Analyte                                          Result            Limit     Units   Method                      Notes
     Methyl tertiary-butyl ether(MTBE)                   21                1.0     ughI   EPA 8260B


Sample ID:    W-128-C6                       Laboratory ID:    E812058-01
                                                                    Reporting
     Analyte                                          Result            Limit     Units   Method                      Notes
     Methyl tertiary-butyl ether(MTBE)                   13                1.0     ugh1   EPA 8260B


Sample ID: S-152-C6                          Laboratory ID:    E812075-01
                                                                    Reporting
     Analyte                                          Result            Limit     Units   Method                      Notes
     No Detections Reported


Sample ID:    W-153-C6                       Laboratory ID:    E812075-02
                                                                    Reporting
     Analyte                                          Result           Limit      Units   Method                      Notes
     Methyl tertiary-butyl ether(MTBE)                   8.0              1.0      ugh1   EPA 8260B
     Gasoline(C5-C12)                                    110                100   ughI    LUFT GC/MS


Sample ID: S-168-C6                          Laboratory ID:    E812075-03
                                                                    Reporting
     Analyte                                          Result           Limit      Units   Method                      Notes
     No Detections Reported


Sample ID:    W-173-C6                       Laboratory ID:    E812075-04
                                                                    Reporting
     Analyte                                          Result           Limit      Units   Method                      Notes
     Methyl tertiary-butyl ether(MTBE)                   7.2              1.0      ugh1   EPA 8260B
     Gasoline(C5-C12)                                    120                100   ug/l    LUFT GCTIMS




                                                                                                                      Page 4 of82

 Exhibit 17
 Page 30
                                                                                                   EXM0_18HDR_046142
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 31 of 119 Page ID
                                            #:21999




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method          Notes

S-39-C6(E812048-01)Soil Sampled: 12-Dec-18 Received: 12-Dec-18
Dichlorodifluorotnethane(F12)                   ND             5.0     ug/kg       0.5       EL81216   12-Dec-18   12-Dec-18     EPA 8260B
Chloromethane                                   ND             5.0
Vinyl chloride                                  ND             5.0
Bromomethane                                    ND             5.0
Chloroethane                                    ND             5.0
Trichlorofluoromethane(F11)                     ND             5.0
1,1-Dichloroethene                              ND             5.0
Methylene chloride (Dichloromethane)            ND             5.0
Methyl tertiary-butyl ether(MTBE)               ND             5.0
trans-1,2-Dichloroethene                        ND             5.0
Diisopropyl ether(DIPE)                         ND             5.0
1,1-Dichloroethane                              ND             5.0
Ethyl tert-butyl ether(ETBE)                    ND             5.0
22-Dichloropropane                              ND             5.0
cis-1,2-Dichloroethene                          ND             5.0
Chloroform                                      ND             5.0
Bromochloromethane                              ND             5.0
1,1,1-Trichloroethane                           ND             5.0
1,1-Dichloropropene                             ND             5.0
Carbon tetrachloride                            ND             5.0
1,2-Dichloroethane(EDC)                         ND             5.0
Tertiary-ainyl methyl ether(TAME)               ND             5.0
Benzene                                         ND             5.0
Tiichloroethene                                 ND             5.0
1,2-Dichloropropane                             ND             5.0
Bromodichloromethane                            ND             5.0
Dibromomethane                                  ND             5.0
cis-1,3-Dichloropropene                         ND             5.0
Toluene                                         ND             5.0
trans-1,3-Dichloropropene                       ND             5.0
1,1,2-Trichloroethane                           ND             5.0
1,2-Dibromoethane(EDB)                          ND             5.0
1,3-Dichloropropane                             ND             5.0
Tetrachloroethene                               ND             5.0
Dibromochloroinethane                           ND             5.0
Chlorobenzene                                   ND             5.0
Ethylbenzene                                    ND             5.0
1,1,1,2-Tetrachloroethane                       ND             5.0




                                                                                                                                             Page 5 of82
   Exhibit 17
   Page 31
                                                                                                                        EXM0_18HDR_046143
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 32 of 119 Page ID
                                             #:22000




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                      Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method          Notes

S-39-C6(E812048-01)Soil Sampled: 12-Dec-18 Received: 12-Dec-18
m,p-Xylene                                      ND              10     ug/kg        0.5      EL81216   12-Dec-18   12-Dec-18     EPA 8260B
o-Xylene                                        ND             5.0
Styrene                                         ND             5.0
Bromofonn                                       ND             5.0
Isopropylbenzene(Cumene)                        ND             5.0
1,1,2,2-Tetrachloroethane                       ND             5.0
1,2,3-Trichloropropane                          ND             5.0
n-Propylbenzene                                 ND             5.0
Bromobenzene                                    ND             5.0
1,3,5-Trimethylbenzene                          ND             5.0
2-Chlorotoluene                                 ND             5.0
4-Chlorotoluene                                 ND             5.0
tert-Butylbenzene                               ND             5.0
1,2,4-Trimethylbenzene                          ND             5.0
sec-Butylbenzene                                ND             5.0
p-Isopropyltoluene                              ND             5.0
1,3-Dichlorobenzene                             ND             5.0
1,4-Dichlorobenzene                             ND             5.0
n-Butylbenzene                                  ND             5.0
1,2-Dichlorobenzene                             ND             5.0
1,2-Dibromo-3-chloropropane                     ND              25
1,2,4-Trichlorobenzene                          ND             5.0
Hexachlorobutadiene                             ND             5.0
Naphthalene                                     ND             5.0
1,2,3-Trichlorobenzene                          ND             5.0
Tertiary-butyl alcohol(TBA)                     ND              25

Surrogate: Dibromoiluoromethane                              101 %         65-135
Surrogate: 1,2-Dichloroetharze-d4                           88.5%          52-149
Surrogate: Toluene-d8                                        100%          65-135
Surrogate: 4-Bromofluorobercene                              115%          65-135                          I/




                                                                                                                                             Page 6 of82
   Exhibit 17
   Page 32
                                                                                                                        EXM0_18HDR_046144
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 33 of 119 Page ID
                                            #:22001




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method          Notes

S-38-C6(E812048-02)Soil Sampled: 12-Dec-18 Received: 12-Dec-18
Dichlorodifluoromethane(F12)                    ND             5.0     ug/kg       0.5       EL81216   12-Dec-18   12-Dec-18     EPA 8260B
Chloromethane                                   ND             5.0
Vinyl chloride                                  ND             5.0
Bromomethane                                    ND             5.0
Chloroethane                                    ND             5.0
Trichlorofluoromethane(F11)                     ND             5.0
1,1-Dichloroethene                              ND             5.0
Methylene chloride (Dichloromethane)            ND             5.0
Methyl tertiary-butyl ether(MTBE)               ND             5.0
trans-1,2-Dichloroethene                        ND             5.0
Diisopropyl ether(DIPE)                         ND             5.0
1,1-Dichloroethane                              ND             5.0
Ethyl tert-butyl ether(ETBE)                    ND             5.0
22-Dichloropropane                              ND             5.0
cis-1,2-Dichloroethene                          ND             5.0
Chloroform                                      ND             5.0
Bromochloromethane                              ND             5.0
1,1,1-Trichloroethane                           ND             5.0
1,1-Dichloropropene                             ND             5.0
Carbon tetrachloride                            ND             5.0
1,2-Dichloroethane(EDC)                         ND             5.0
Tertiary-ainyl methyl ether(TAME)               ND             5.0
Benzene                                         ND             5.0
Tiichloroethene                                 ND             5.0
1,2-Dichloropropane                             ND             5.0
Bromodichloromethane                            ND             5.0
Dibromomethane                                  ND             5.0
cis-1,3-Dichloropropene                         ND             5.0
Toluene                                         ND             5.0
trans-1,3-Dichloropropene                       ND             5.0
1,1,2-Trichloroethane                           ND             5.0
1,2-Dibromoethane(EDB)                          ND             5.0
1,3-Dichloropropane                             ND             5.0
Tetrachloroethene                               ND             5.0
Dibromochloroinethane                           ND             5.0
Chlorobenzene                                   ND             5.0
Ethylbenzene                                    ND             5.0
1,1,1,2-Tetrachloroethane                       ND             5.0




                                                                                                                                             Page 7 of82
   Exhibit 17
   Page 33
                                                                                                                        EXM0_18HDR_046145
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 34 of 119 Page ID
                                             #:22002




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                      Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-38-C6(E812048-02)Soil Sampled: 12-Dec-18 Received: 12-Dec-18
m,p-Xylene                                      ND              10     ug/kg        0.5      EL81216   12-Dec-18   12-Dec-18     EPA 8260B
o-Xylene                                        ND             5.0
Styrene                                         ND             5.0
Bromofonn                                       ND             5.0
Isopropylbenzene(Cumene)                        ND             5.0
1,1,2,2-Tetrachloroethane                       ND             5.0
1,2,3-Trichloropropane                          ND             5.0
n-Propylbenzene                                 ND             5.0
Bromobenzene                                    ND             5.0
1,3,5-Trimethylbenzene                          ND             5.0
2-Chlorotoluene                                 ND             5.0
4-Chlorotoluene                                 ND             5.0
tert-Butylbenzene                               ND             5.0
1,2,4-Trimethylbenzene                          ND             5.0
sec-Butylbenzene                                ND             5.0
p-Isopropyltoluene                              ND             5.0
1,3-Dichlorobenzene                             ND             5.0
1,4-Dichlorobenzene                             ND             5.0
n-Butylbenzene                                  ND             5.0
1,2-Dichlorobenzene                             ND             5.0
1,2-Dibromo-3-chloropropane                     ND              25
1,2,4-Trichlorobenzene                          ND             5.0
Hexachlorobutadiene                             ND             5.0
Naphthalene                                     ND             5.0
1,2,3-Trichlorobenzene                          ND             5.0
Tertiary-butyl alcohol(TBA)                     ND              25

Surrogate: Dibromoiluoromethane                              107%          65-135
Surrogate: 1,2-Dichloroetharze-d4                            100%          52-149
Surrogate: Toluene-d8                                        103%          65-135
Surrogate: 4-Bromofluorobenzene                              105%          65-135




                                                                                                                                             Page 8 of S2

   Exhibit 17
   Page 34
                                                                                                                        EXM0_18HDR_046146
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 35 of 119 Page ID
                                            #:22003




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B

                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting             Dilution
Analyte                                       Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

W-44-C6(E812048-03) Water Sampled: 12-Dec-18 Received: 12-Dec-18
Dichlorodifluoromethane(F12)                    ND            1.0      ugh1       0.05      EL81214   12-Dec-18   12-Dec-18     EPA 8260B
Chloromethane                                   ND            1.0
Vinyl chloride                                  ND            1.0
Bromomethane                                    ND            1.0
Chloroethane                                    ND            1.0
Trichlorofluoromethane(F11)                     ND            1.0
1,1-Dichloroethene                              ND            1.0                  II          II                     II            III




Methylene chloride (Dichloromethane)            ND            1.0                  II          II                     II            III




Methyl tertiary-butyl ether(MTBE)               ND            1.0                  II          II                     II            P




trans-1,2-Dichloroethene                        ND            1.0
Diisopropyl ether(DIPE)                         ND            1.0
1,1-Dichloroethane                              ND            1.0
Ethyl tert-butyl ether(ETBE)                    ND            1.0
22-Dichloropropane                              ND            1.0
cis-1,2-Dichloroethene                          ND            1.0
Chloroform                                      ND            1.0
Bromochloromethane                              ND            1.0
1,1,1-Trichloroethane                           ND            1.0
1,1-Dichloropropene                             ND            1.0
Carbon tetrachloride                            ND            1.0
1,2-Dichloroethane(EDC)                         ND            1.0
Tertiary-ainyl methyl ether(TAME)               ND            1.0
Benzene                                         ND            0.5
Tiichloroethene                                 ND            1.0
1,2-Dichloropropane                             ND            1.0
Bromodichloromethane                            ND            1.0
Dibromomethane                                  ND            1.0
cis-1,3-Dichloropropene                         ND            1.0
Toluene                                         ND            0.5
trans-1,3-Dichloropropene                       ND            1.0
1,1,2-Trichloroethane                           ND            1.0
1,2-Dibromoethane(EDB)                          ND            1.0
1,3-Dichloropropane                             ND            1.0
Tetrachloroethene                               ND            1.0
Dibromochloroinethane                           ND            1.0
Chlorobenzene                                   ND            1.0
Ethylbenzene                                    ND            0.5
1,1,1,2-Tetrachloroethane                       ND            1.0




                                                                                                                                            Page 9 of82
   Exhibit 17
   Page 35
                                                                                                                           EXM0_18HDR_046147
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 36 of 119 Page ID
                                             #:22004




                                                                                                                                       2470 Impala Drive
    H&P Mobile                                                                                                                      Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                               760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                    Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                       19-Dec-18 13:05

                                     Volatile Organic Compounds by EPA Method 5030/8260B
                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting                Dilution
Analyte                                       Result          Limit   Units         Factor     Batch    Prepared    Analyzed       Method           Notes

W-44-C6(E812048-03) Water Sampled: 12-Dec-18 Received: 12-Dec-18
m,p-Xylene                                      ND            1.0      ugh1            0.05   EL81214   12-Dec-18   12-Dec-18     EPA 8260B
o-Xylene                                        ND            0.5
Styrene                                         ND            1.0
Bromofonn                                       ND            1.0
Isopropylbenzene(Cumene)                        ND            1.0
1,1,2,2-Tetrachloroethane                       ND            1.0
1,2,3-Trichloropropane                          ND            1.0                       II       II                     II            III



n-Propylbenzene                                 ND            1.0                       ii       II                     II            III



Bromobenzene                                    ND            1.0                       II       II                     II            P



1,3,5-Trimethylbenzene                          ND            1.0
2-Chlorotoluene                                 ND            1.0
4-Chlorotoluene                                 ND            1.0
tert-Butylbenzene                               ND            1.0
1,2,4-Trimethylbenzene                          ND            1.0
sec-Butylbenzene                                ND            1.0
p-Isopropyltoluene                              ND            1.0
1,3-Dichlorobenzene                             ND            1.0
1,4-Dichlorobenzene                             ND            1.0
n-Butylbenzene                                  ND            1.0
1,2-Dichlorobenzene                             ND            1.0
1,2-Dibromo-3-chloropropane                     ND            5.0
1,2,4-Trichlorobenzene                          ND            1.0
Hexachlorobutadiene                             ND            1.0
Naphthalene                                     ND            1.0
1,2,3-Trichlorobenzene                          ND            1.0
Tertiary-butyl alcohol(TBA)                     ND            5.0

Surrogate: Dibromoiluoromethane                             115%              75-125
Surrogate: 1,2-Dichloroetharze-d4                           109%              62-139
Surrogate: Toluene-d8                                       107%              75-125
Surrogate: 4-Bromofluorobenzene                             112%              75-125




                                                                                                                                              Page 10 of82
   Exhibit 17
   Page 36
                                                                                                                             EXM0_18HDR_046148
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 37 of 119 Page ID
                                            #:22005




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-67-C6(E812048-04)Soil Sampled: 12-Dec-18 Received: 12-Dec-18
Dichlorodifluorotnethane(F12)                   ND             5.0     ug/kg       0.5       EL81216   12-Dec-18   12-Dec-18     EPA 8260B
Chloromethane                                   ND             5.0
Vinyl chloride                                  ND             5.0
Bromomethane                                    ND             5.0
Chloroethane                                    ND             5.0
Trichlorofluoromethane(F11)                     ND             5.0
1,1-Dichloroethene                              ND             5.0
Methylene chloride (Dichloromethane)            ND             5.0
Methyl tertiary-butyl ether(MTBE)               ND             5.0
trans-1,2-Dich.loroethene                       ND             5.0
Diisopropyl ether(DIPE)                         ND             5.0
1,1-Dichloroethane                              ND             5.0
Ethyl tert-butyl ether(ETBE)                    ND             5.0
22-Dichloropropane                              ND             5.0
cis-1,2-Dichloroethene                          ND             5.0
Chloroform                                      ND             5.0
Bromochloromethane                              ND             5.0
1,1,1-Trichloroethane                           ND             5.0
1,1-Dichloropropene                             ND             5.0
Carbon tetrachloride                            ND             5.0
1,2-Dichloroethane(EDC)                         ND             5.0
Tertiary-atnyl methyl ether(TAME)               ND             5.0
Benzene                                         ND             5.0
Ttichloroethene                                 ND             5.0
1,2-Dichloropropane                             ND             5.0
Bromodichloromethane                            ND             5.0
Dibromomethane                                  ND             5.0
cis-1,3-Dichloropropene                         ND             5.0
Toluene                                         ND             5.0
trans-1,3-Dichloropropene                       ND             5.0
1,1,2-Trichloroethane                           ND             5.0
1,2-Dibromoethane(EDB)                          ND             5.0
1,3-Dichloropropane                             ND             5.0
Tetrachloroethene                               ND             5.0
Dibromochloroinethane                           ND             5.0
Chlorobenzene                                   ND             5.0
Ethylbenzene                                    ND             5.0
1,1,1,2-Tetrachloroethane                       ND             5.0




                                                                                                                                             Page 11 of82
   Exhibit 17
   Page 37
                                                                                                                        EXM0_18HDR_046149
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 38 of 119 Page ID
                                             #:22006




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                      Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-67-C6(E812048-04)Soil Sampled: 12-Dec-18 Received: 12-Dec-18
m,p-Xylene                                      ND              10     ug/kg        0.5      EL81216   12-Dec-18   12-Dec-18     EPA 8260B
o-Xylene                                        ND             5.0
Styrene                                         ND             5.0
Bromofonn                                       ND             5.0
Isopropylbenzene(Cumene)                        ND             5.0
1,1,2,2-Tetrachloroethane                       ND             5.0
1,2,3-Trichloropropane                          ND             5.0
n-Propylbenzene                                 ND             5.0
Bromobenzene                                    ND             5.0
1,3,5-Trimethylbenzene                          ND             5.0
2-Chlorotoluene                                 ND             5.0
4-Chlorotoluene                                 ND             5.0
tert-Butylbenzene                               ND             5.0
1,2,4-Trimethylbenzene                          ND             5.0
sec-Butylbenzene                                ND             5.0
p-Isopropyltoluene                              ND             5.0
1,3-Dichlorobenzene                             ND             5.0
1,4-Dichlorobenzene                             ND             5.0
n-Butylbenzene                                  ND             5.0
1,2-Dichlorobenzene                             ND             5.0
1,2-Dibromo-3-chloropropane                     ND              25
1,2,4-Trichlorobenzene                          ND             5.0
Hexachlorobutadiene                             ND             5.0
Naphthalene                                     ND             5.0
1,2,3-Trichlorobenzene                          ND             5.0
Tertiary-butyl alcohol(TBA)                     ND              25

Surrogate: Dibromoiluoromethane                             85.4%          65-135
Surrogate: 1,2-Dichloroetharze-d4                           80.1 %         52-149
Surrogate: Toluene-d8                                       80.4%          65-135
Surrogate: 4-Bromofluorobenzene                             88.5%          65-135                          I/          If




                                                                                                                                             Page 12 of82
   Exhibit 17
   Page 38
                                                                                                                        EXM0_18HDR_046150
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 39 of 119 Page ID
                                            #:22007




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B

                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting             Dilution
Analyte                                       Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

W-68-C6(E812048-05) Water Sampled: 12-Dec-18 Received: 12-Dec-18
Dichlorodifluorotnethane(F12)                   ND            1.0      ugh1       0.05      EL81214   12-Dec-18   12-Dec-18     EPA 8260B
Chloromethane                                   ND            1.0
Vinyl chloride                                  ND            1.0
Bromomethane                                    ND            1.0
Chloroethane                                    ND            1.0
Trichlorofluoromethane(F11)                     ND            1.0
1,1-Dichloroethene                              ND            1.0                  II          II                     II            PI




Methylene chloride (Dichloromethane)            ND            1.0                  II          II                     II            PI



                                                                                   /I          II                     II
Methyl tertiary-butyl ether(M-fBE)              1.2           1.0                                                                   P




trans-1,2-Dichloroethene                        ND            1.0
Diisopropyl ether(DIPE)                         ND            1.0
1,1-Dichloroethane                              ND            1.0
Ethyl tert-butyl ether(ETBE)                    ND            1.0
22-Dichloropropane                              ND            1.0
cis-1,2-Dichloroethene                          ND            1.0
Chloroform                                      ND            1.0
Bromochloromethane                              ND            1.0
1,1,1-Trichloroethane                           ND            1.0
1,1-Dichloropropene                             ND            1.0
Carbon tetrachloride                            ND            1.0
1,2-Dichloroethane(EDC)                         ND            1.0
Tertiary-amyl methyl ether(TAME)                ND            1.0
Benzene                                         ND            0.5
Trichloroethene                                 ND            1.0
1,2-Dichloropropane                             ND            1.0
Bromodichloromethane                            ND            1.0
Dibromomethane                                  ND            1.0
cis-1,3-Dichloropropene                         ND            1.0
Toluene                                         ND            0.5
trans-1,3-Dichloropropene                       ND            1.0
1,1,2-Trichloroethane                           ND            1.0
1,2-Dibromoethane(EDB)                          ND            1.0
1,3-Dichloropropane                             ND            1.0
Tetrachloroethene                               ND            1.0
Dibromochloroinethane                           ND            1.0
Chlorobenzene                                   ND            1.0
Ethylbenzene                                    ND            0.5
1,1,1,2-Tetrachloroethane                       ND            1.0




                                                                                                                                            Page 13 of82
   Exhibit 17
   Page 39
                                                                                                                           EXM0_18HDR_046151
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 40 of 119 Page ID
                                             #:22008




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                      Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                               760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                    Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                       19-Dec-18 13:05

                                     Volatile Organic Compounds by EPA Method 5030/8260B
                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting                Dilution
Analyte                                       Result          Limit   Units         Factor     Batch    Prepared    Analyzed       Method          Notes

W-68-C6(E812048-05) Water Sampled: 12-Dec-18 Received: 12-Dec-18
m,p-Xylene                                      ND            1.0      ugh1            0.05   EL81214   12-Dec-18   12-Dec-18     EPA8260B
o-Xylene                                        ND            0.5      •
Styrene                                         ND            1.0      •
Bromofonn                                       ND            1.0


Isopropylbenzene(Cumene)                        ND            1 .0


1,1,2,2-Tetrachloroethane                       ND            1 .0


1,2,3-Trichloropropane                          ND            1.0


n-Propylbenzene                                 ND            1.0


Bromobenzene                                    ND            1 .0


1,3,5-Trimethylbenzene                          ND            1 .0



2-Chlorotoluene                                 ND            1 .0


4-Chlorotoluene                                 ND            1 .0


tert-Butylbenzene                               ND            1 .0


1,2,4-Trimethylbenzene                          ND            1 .0



sec-Butylbenzene                                ND            1 .0


p-Isopropyltoluene                              ND            1 .0


1,3-Dichlorobenzene                             ND            1.0



1,4-Dichlorobenzene                             ND            1 .0


n-Butylbenzene                                  ND            1.0


1,2-Dichlorobenzene                             ND            1 .0


1,2-Dibromo-3-chloropropane                     ND            5.0
1,2,4-Trichlorobenzene                          ND            1.0
Hexachlorobutadiene                             ND            1.0
Naphthalene                                     ND            1.0
1,2,3-Trichlorobenzene                          ND            1.0
Tertiary-butyl alcohol(TBA)                     ND            5.0      •

Surrogate: Dibromojluoromethane                             107%              75-125                        I/




Surrogate: 1,2-Dichloroetharze-d4                           104%              62-139                        If          If




Surrogate: Toluene-d8                                       103%              75-125
Surrogate: 4-Bromojluorobenzene                             111 %             75-125




                                                                                                                                             Page 14 of82
   Exhibit 17
   Page 40
                                                                                                                         EXM0_18HDR_046152
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 41 of 119 Page ID
                                            #:22009




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-81-C6(E812052-01)Soil Sampled: 13-Dee-18 Received: 13-Dee-18
Dichlorodifluoromethane(F12)                    ND             5.0     ug/kg       0.5       EL81305   13-Dec-18   13-Dec-18     EPA 8260B
Chloromethane                                   ND             5.0
Vinyl chloride                                  ND             5.0
Bromomethane                                    ND             5.0
Chloroethane                                    ND             5.0
Trichlorofluoromethane(F11)                     ND             5.0
1,1-Dichloroethene                              ND             5.0
Methylene chloride (Dichloromethane)            ND             5.0
Methyl tertiary-butyl ether(MTBE)               ND             5.0
trans-1,2-Dichloroethene                        ND             5.0
Diisopropyl ether(DIPE)                         ND             5.0
1,1-Dichloroethane                              ND             5.0
Ethyl tert-butyl ether(ETBE)                    ND             5.0
22-Dichloropropane                              ND             5.0
cis-1,2-Dichloroethene                          ND             5.0
Chloroform                                      ND             5.0
Bromochloromethane                              ND             5.0
1,1,1-Trichloroethane                           ND             5.0
1,1-Dichloropropene                             ND             5.0
Carbon tetrachloride                            ND             5.0
1,2-Dichloroethane(EDC)                         ND             5.0
Tertiary-ainyl methyl ether(TAME)               ND             5.0
Benzene                                         ND             5.0
Tiichloroethene                                 ND             5.0
1,2-Dichloropropane                             ND             5.0
Bromodichloromethane                            ND             5.0
Dibromomethane                                  ND             5.0
cis-1,3-Dichloropropene                         ND             5.0
Toluene                                         ND             5.0
trans-1,3-Dichloropropene                       ND             5.0
1,1,2-Trichloroethane                           ND             5.0
1,2-Dibromoethane(EDB)                          ND             5.0
1,3-Dichloropropane                             ND             5.0
Tetrachloroethene                               ND             5.0
Dibromochloroinethane                           ND             5.0
Chlorobenzene                                   ND             5.0
Ethylbenzene                                    ND             5.0
1,1,1,2-Tetrachloroethane                       ND             5.0




                                                                                                                                             Page 15 of82
   Exhibit 17
   Page 41
                                                                                                                        EXM0_18HDR_046153
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 42 of 119 Page ID
                                             #:22010




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                      Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-81-C6(E812052-01)Soil Sampled: 13-Dee-18 Received: 13-Dee-18
m,p-Xylene                                      ND              10     ug/kg        0.5      EL81305   13-Dec-18   13-Dec-18     EPA 8260B
o-Xylene                                        ND             5.0
Styrene                                         ND             5.0
Bromofonn                                       ND             5.0
Isopropylbenzene(Cumene)                        ND             5.0
1,1,2,2-Tetrachloroethane                       ND             5.0
1,2,3-Trichloropropane                          ND             5.0
n-Propylbenzene                                 ND             5.0
Bromobenzene                                    ND             5.0
1,3,5-Trimethylbenzene                          ND             5.0
2-Chlorotoluene                                 ND             5.0
4-Chlorotoluene                                 ND             5.0
tert-Butylbenzene                               ND             5.0
1,2,4-Trimethylbenzene                          ND             5.0
sec-Butylbenzene                                ND             5.0
p-Isopropyltoluene                              ND             5.0
1,3-Dichlorobenzene                             ND             5.0
1,4-Dichlorobenzene                             ND             5.0
n-Butylbenzene                                  ND             5.0
1,2-Dichlorobenzene                             ND             5.0
1,2-Dibromo-3-chloropropane                     ND              25
1,2,4-Trichlorobenzene                          ND             5.0
Hexachlorobutadiene                             ND             5.0
Naphthalene                                     ND             5.0
1,2,3-Trichlorobenzene                          ND             5.0
Tertiary-butyl alcohol(TBA)                     ND              25

Surrogate: Dibromoiluoromethane                              102%          65-135                          I/          I/




Surrogate: 1,2-Dichloroetharze-d4                           94.2%          52-149
Surrogate: Toluene-d8                                        100%          65-135                          I/          I/




Surrogate: 4-Bromojluorobercene                              104%          65-135                          I/




                                                                                                                                             Page 16 of82
   Exhibit 17
   Page 42
                                                                                                                        EXM0_18HDR_046154
         Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 43 of 119 Page ID
                                           #:22011




                                                                                                                                 2470 Impala Drive
    H&P Mobile                                                                                                                 Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                          760-804-9678 Phone
                                                                                                                                  760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                               Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA              Method 5030/8260B
                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting           Dilution
Amble                                         Result          Limit   Units    Factor     Batch    Prepared    Analyzed       Method           Notes

W-77-C6(E812052-02) Water Sampled: 13-Dec-18 Received: 13-Dec-18
Dichlorodifluoromethane(F12)                    ND            1.0     Lie       0.05     EL81306   13-Dec-18   13-Dec-18     EPA 8260B
Chloromethane                                   ND            1.0
Vinyl chloride                                  ND            1.0                                                                •
Bromomethane                                    ND            1.0
Chloroethane                                    ND            1.0      •
Trichlorofluoromethane(F11)                     ND            1.0
1,1-Dichloroethene                              ND            1.0
Methylene chloride (Dichloromethane)            ND            1.0                II         II                     II            PI


                                                                                 II         II                     II            P
Methyl tertiary-butyl ether(M-fBE)              2.5           1.0
trans-1,2-Dichloroethene                        ND            1.0                11         II                     II            P



Diisopropyl ether(DIPE)                         ND            1.0
1,1-Dichloroethane                              ND            1.0
Ethyl tert-butyl ether(ETBE)                    ND            1.0
22-Dichloropropane                              ND            1.0
cis-1,2-Dichloroethene                          ND            1.0
Chloroform                                      ND            1.0
Bromochloromethane                              ND            1.0
1,1,1-Trichloroethane                           ND            1.0
1,1-Dichloropropene                             ND            1.0
Carbon tetrachloride                            ND            1.0
1,2-Dichloroethane(EDC)                         ND            1.0
Tertiary-ainyl methyl ether(TAME)               ND            1.0
Benzene                                         ND            0.5
Tiichloroethene                                 ND            1.0
1,2-Dichloropropane                             ND            1.0
Bromodichloromethane                            ND            1.0
Dibromomethane                                  ND            1.0
cis-1,3-Dichloropropene                         ND            1.0
Toluene                                         0.7           0.5
trans-1,3-Dichloropropene                       ND            1.0
1,1,2-Trichloroethane                           ND            1.0
1,2-Dibromoethane(EDB)                          ND            1.0
1,3-Dichloropropane                             ND            1.0
Tetrachloroethene                               ND            1.0
Dibromochloroinethane                           ND            1.0
Chlorobenzene                                   ND            1.0
Ethylbenzene                                    ND            0.5
1,1,1,2-Tetrachloroethane                       ND            1.0




                                                                                                                                         Page 17 of82

   Exhibit 17
   Page 43
                                                                                                                        EXM0_18HDR_046155
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 44 of 119 Page ID
                                             #:22012




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                   Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                      19-Dec-18 13:05

                                     Volatile Organic Compounds by EPA Method 5030/8260B
                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting               Dilution
Analyte                                       Result          Limit   Units        Factor     Batch    Prepared    Analyzed       Method           Notes

W-77-C6(E812052-02) Water Sampled: 13-Dec-18 Received: 13-Dec-18
m,p-Xylene                                      ND            1.0      ugh            0.05   EL81306   13-Dec-18   13-Dec-18     EPA 8260B
o-Xylene                                        ND            0.5
Styrene                                         ND            1.0
Bromofonn                                       ND            1.0
Isopropylbenzene(Cumene)                        ND            1.0
1,1,2,2-Tetrachloroethane                       ND            1.0
1,2,3-Trichloropropane                          ND            1.0                      II       II                     II            PI



n-Propylbenzene                                 ND            1.0                      li       II                     II            PI



Bromobenzene                                    ND            1.0                      II       II                     II            P



1,3,5-Trimethylbenzene                          ND            1.0                      11       II                     II            P



2-Chlorotoluene                                 ND            1.0
4-Chlorotoluene                                 ND            1.0
tert-Butylbenzene                               ND            1.0
1,2,4-Trimethylbenzene                          ND            1.0
sec-Butylbenzene                                ND            1.0
p-Isopropyltoluene                              ND            1.0
1,3-Dichlorobenzene                             ND            1.0
1,4-Dichlorobenzene                             ND            1.0
n-Butylbenzene                                  ND            1.0
1,2-Dichlorobenzene                             ND            1.0
1,2-Dibromo-3-chloropropane                     ND            5.0
1,2,4-Trichlorobenzene                          ND            1.0
Hexachlorobutadiene                             ND            1.0
Naphthalene                                     ND            1.0
1,2,3-Trichlorobenzene                          ND            1.0
Tertiary-butyl alcohol(TBA)                     ND            5.0

Surrogate: Dibromoiluoromethane                             110%             75-125
Surrogate: 1,2-Dichloroetharze-d4                           106%             62-139
Surrogate: Toluene-d8                                      97.8%             75-125
Surrogate: 4-Bromofluorobenzene                             120%             75-125




                                                                                                                                             Page 18 of82
   Exhibit 17
   Page 44
                                                                                                                            EXM0_18HDR_046156
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 45 of 119 Page ID
                                            #:22013




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-95-C6(E812052-03)Soil Sampled: 13-Dee-18 Received: 13-Dee-18
Dichlorodifluoromethane(F12)                    ND             5.0     ug/kg       0.5       EL81305   13-Dec-18   13-Dec-18     EPA 8260B
Chloromethane                                   ND             5.0
Vinyl chloride                                  ND             5.0
Bromomethane                                    ND             5.0
Chloroethane                                    ND             5.0
Trichlorofluoromethane(F11)                     ND             5.0
1,1-Dichloroethene                              ND             5.0
Methylene chloride (Dichloromethane)            ND             5.0
Methyl tertiary-butyl ether(MTBE)               ND             5.0
trans-1,2-Dich.loroethene                       ND             5.0
Diisopropyl ether(DIPE)                         ND             5.0
1,1-Dichloroethane                              ND             5.0
Ethyl tert-butyl ether(ETBE)                    ND             5.0
22-Dichloropropane                              ND             5.0
cis-1,2-Dichloroethene                          ND             5.0
Chloroform                                      ND             5.0
Bromochloromethane                              ND             5.0
1,1,1-Trichloroethane                           ND             5.0
1,1-Dichloropropene                             ND             5.0
Carbon tetrachloride                            ND             5.0
1,2-Dichloroethane(EDC)                         ND             5.0
Tertiary-ainyl methyl ether(TAME)               ND             5.0
Benzene                                         ND             5.0
Tiichloroethene                                 ND             5.0
1,2-Dichloropropane                             ND             5.0
Bromodichloromethane                            ND             5.0
Dibromomethane                                  ND             5.0
cis-1,3-Dichloropropene                         ND             5.0
Toluene                                         ND             5.0
trans-1,3-Dichloropropene                       ND             5.0
1,1,2-Trichloroethane                           ND             5.0
1,2-Dibromoethane(EDB)                          ND             5.0
1,3-Dichloropropane                             ND             5.0
Tetrachloroethene                               ND             5.0
Dibromochloroinethane                           ND             5.0
Chlorobenzene                                   ND             5.0
Ethylbenzene                                    ND             5.0
1,1,1,2-Tetrachloroethane                       ND             5.0




                                                                                                                                             Page 19 of82
   Exhibit 17
   Page 45
                                                                                                                        EXM0_18HDR_046157
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 46 of 119 Page ID
                                             #:22014




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                      Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-95-C6(E812052-03)Soil Sampled: 13-Dee-18 Received: 13-Dee-18
m,p-Xylene                                      ND              10     ug/kg        0.5      EL81305   13-Dec-18   13-Dec-18     EPA 8260B
o-Xylene                                        ND             5.0
Styrene                                         ND             5.0
Bromofonn                                       ND             5.0
Isopropylbenzene(Cumene)                        ND             5.0
1,1,2,2-Tetrachloroethane                       ND             5.0
1,2,3-Trichloropropane                          ND             5.0
n-Propylbenzene                                 ND             5.0
Bromobenzene                                    ND             5.0
1,3,5-Trimethylbenzene                          ND             5.0
2-Chlorotoluene                                 ND             5.0
4-Chlorotoluene                                 ND             5.0
tert-Butylbenzene                               ND             5.0
1,2,4-Trimethylbenzene                          ND             5.0
sec-Butylbenzene                                ND             5.0
p-Isopropyltoluene                              ND             5.0
1,3-Dichlorobenzene                             ND             5.0
1,4-Dichlorobenzene                             ND             5.0
n-Butylbenzene                                  ND             5.0
1,2-Dichlorobenzene                             ND             5.0
1,2-Dibromo-3-chloropropane                     ND              25
1,2,4-Trichlorobenzene                          ND             5.0
Hexachlorobutadiene                             ND             5.0
Naphthalene                                     ND             5.0
1,2,3-Trichlorobenzene                          ND             5.0
Tertiary-butyl alcohol(TBA)                     ND              25

Surrogate: Dibromoiluoromethane                              110%          65-135                          I/          I/




Surrogate: 1,2-Dichloroetharze-d4                            105%          52-149
Surrogate: Toluene-d8                                        103%          65-135                          I/          I/




Surrogate: 4-Bromojluorobenzene                              111 %         65-135                          I/




                                                                                                                                             Page 20 of82
   Exhibit 17
   Page 46
                                                                                                                        EXM0_18HDR_046158
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 47 of 119 Page ID
                                            #:22015




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B

                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting             Dilution
Analyte                                       Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

W-98-C6(E812052-04) Water Sampled: 13-Dec-18 Received: 13-Dec-18
Dichlorodifluoromethane(F12)                    ND            1.0     Lie         0.05      EL81306   13-Dec-18   13-Dec-18     EPA 8260B
Chloromethane                                   ND            1.0
Vinyl chloride                                  ND            1.0                                                                   •
Bromomethane                                    ND            1.0
Chloroethane                                    ND            1.0      •
Trichlorofluoromethane(F11)                     ND            1.0
1,1-Dichloroethene                              ND            1.0
Methylene chloride (Dichloromethane)            ND            1.0                  II          II                     II            PI


                                                                                   II          II                     II            P
Methyl tertiary-butyl ether(M-fBE)              21            1.0
trans-1,2-Dichloroethene                        ND            1.0                  11          II                     II            P



Diisopropyl ether(DIPE)                         ND            1.0
1,1-Dichloroethane                              ND            1.0
Ethyl tert-butyl ether(ETBE)                    ND            1.0
22-Dichloropropane                              ND            1.0
cis-1,2-Dichloroethene                          ND            1.0
Chloroform                                      ND            1.0
Bromochloromethane                              ND            1.0
1,1,1-Trichloroethane                           ND            1.0
1,1-Dichloropropene                             ND            1.0
Carbon tetrachloride                            ND            1.0
1,2-Dichloroethane(EDC)                         ND            1.0
Tertiary-amyl methyl ether(TAME)                ND            1.0
Benzene                                         ND            0.5
Trichloroethene                                 ND            1.0
1,2-Dichloropropane                             ND            1.0
Bromodichloromethane                            ND            1.0
Dibromomethane                                  ND            1.0
cis-1,3-Dichloropropene                         ND            1.0
Toluene                                         ND            0.5
trans-1,3-Dichloropropene                       ND            1.0
1,1,2-Trichloroethane                           ND            1.0
1,2-Dibromoethane(EDB)                          ND            1.0
1,3-Dichloropropane                             ND            1.0
Tetrachloroethene                               ND            1.0
Dibromochloroinethane                           ND            1.0
Chlorobenzene                                   ND            1.0
Ethylbenzene                                    ND            0.5
1,1,1,2-Tetrachloroethane                       ND            1.0




                                                                                                                                            Page 21 of82
   Exhibit 17
   Page 47
                                                                                                                           EXM0_18HDR_046159
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 48 of 119 Page ID
                                             #:22016




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                   Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                      19-Dec-18 13:05

                                     Volatile Organic Compounds by EPA Method 5030/8260B
                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting               Dilution
Analyte                                       Result          Limit   Units        Factor     Batch    Prepared    Analyzed       Method            Notes

W-98-C6(E812052-04) Water Sampled: 13-Dec-18 Received: 13-Dec-18
tn,p-Xylene                                     ND            1.0      ugh            0.05   EL81306   13-Dec-18   13-Dec-18     EPA 8260B
o-Xylene                                        ND            0.5
Styrene                                         ND            1.0
Bromofonn                                       ND            1.0
Isopropylbenzene(Cumene)                        ND            1.0
1,1,2,2-Tetrachloroethane                       ND            1.0
1,2,3-Trichloropropane                          ND            1.0                      II       II                     II            PI




n-Propylbenzene                                 ND            1.0                      II       II                     II            PI




Bromobenzene                                    ND            1.0                      II       II                     II            P




1,3,5-Trimethylbenzene                          ND            1.0                      11       II                     II            P




2-Chlorotoluene                                 ND            1.0
4-Chlorotoluene                                 ND            1.0
tert-Butylbenzene                               ND            1.0
1,2,4-Trimethylbenzene                          ND            1.0
sec-Butylbenzene                                ND            1.0
p-Isopropyltoluene                              ND            1.0
1,3-Dichlorobenzene                             ND            1.0
1,4-Dichlorobenzene                             ND            1.0
n-Butylbenzene                                  ND            1.0
1,2-Dichlorobenzene                             ND            1.0
1,2-Dibromo-3-chloropropane                     ND            5.0
1,2,4-Trichlorobenzene                          ND            1.0
Hexachlorobutadiene                             ND            1.0
Naphthalene                                     ND            1.0
1,2,3-Trichlorobenzene                          ND            1.0
Tertiary-butyl alcohol(TBA)                     ND            5.0

Surrogate: Dibromoiluoromethane                             112%             75-125                        I/




Surrogate: 1,2-Dichloroetharze-d4                           103%             62-139
Surrogate: Toluene-d8                                       107%             75-125                        I/           11




Surrogate: 4-Bromofluorobenzene                             115%             75-125




                                                                                                                                             Page 22 or S2

   Exhibit 17
   Page 48
                                                                                                                            EXM0_18HDR_046160
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 49 of 119 Page ID
                                            #:22017




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B

                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting             Dilution
Analyte                                       Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

W-128-C6(E812058-01)Water Sampled: 14-Dec-18 Received: 14-Dee-18
Dichlorodifluorotnethane(F12)                  ND             1.0      ugh        0.05      EL81404   14-Dec-18   14-Dec-18     EPA 8260B
Chloromethane                                  ND             1.0
Vinyl chloride                                 ND             1.0
Bromomethane                                   ND             1.0
Chloroethane                                   ND             1.0
Trichlorofluoromethane(F11)                    ND             1.0
1,1-Dichloroethene                             ND             1.0                  II          II                     II            PI




Methylene chloride (Dichloromethane)           ND             1.0                  11          II                     II            PI



                                                                                   1,1         II                     II
Methyl tertiary-butyl ether(M-fBE)             13             1.0                                                                   P




trans-1,2-Dichloroediene                       ND             1.0
Diisopropyl ether(DIPE)                        ND             1.0
1,1-Dichloroethane                             ND             1.0
Ethyl tert-butyl ether(ETBE)                   ND             1.0
22-Dichloropropane                             ND             1.0
cis-1,2-Dichloroethene                         ND             1.0
Chloroform                                     ND             1.0
Bromochloromethane                             ND             1.0
1,1,1-Trichloroethane                          ND             1.0
1,1-Dichloropropene                            ND             1.0
Carbon tetrachloride                           ND             1.0
1,2-Dichloroethane(EDC)                        ND             1.0
Tertiary-atnyl methyl ether(TAME)              ND             1.0
Benzene                                        ND             0.5
Ttichloroethene                                ND             1.0
1,2-Dichloropropane                            ND             1.0
Bromodichloromethane                           ND             1.0
Dibromomethane                                 ND             1.0
cis-1,3-Dichloropropene                        ND             1.0
Toluene                                        ND             0.5
trans-1,3-Dichloropropene                      ND             1.0
1,1,2-Trichloroethane                          ND             1.0
1,2-Dibromoethane(EDB)                         ND             1.0
1,3-Dichloropropane                            ND             1.0
Tetrachloroethene                              ND             1.0
Dibromochloroinethane                          ND             1.0
Chlorobenzene                                  ND             1.0
Ethylbenzene                                   ND             0.5
1,1,1,2-Tetrachloroethane                      ND             1.0




                                                                                                                                            Page 23 of82

   Exhibit 17
   Page 49
                                                                                                                           EXM0_18HDR_046161
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 50 of 119 Page ID
                                             #:22018




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                   Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                      19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B
                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting               Dilution
Analyte                                       Result          Limit   Units        Factor     Batch    Prepared    Analyzed       Method           Notes

W-128-C6(E812058-01)Water Sampled: 14-Dec-18 Received: 14-Dee-18
m,p-Xylene                                     ND             1.0      ugh            0.05   EL81404   14-Dec-18   14-Dec-18     EPA 8260B
o-Xylene                                       ND             0.5
Styrene                                        ND             1.0
Bromofonn                                      ND             1.0
Isopropylbenzene(Cumene)                       ND             1.0
1,1,2,2-Tetrachloroethane                      ND             1.0
1,2,3-Trichloropropane                         ND             1.0                      II       II                     II            PI


                                                                                       li
n-Propylbenzene                                ND             1.0                               II                     II            PI



Bromobenzene                                   ND             1.0                      II       II                     II            P



1,3,5-Trimethylbenzene                         ND             1.0
2-Chlorotoluene                                ND             1.0
4-Chlorotoluene                                ND             1.0
tert-Butylbenzene                              ND             1.0
1,2,4-Trimethylbenzene                         ND             1.0
sec-Butylbenzene                               ND             1.0
p-Isopropyltoluene                             ND             1.0
1,3-Dichlorobenzene                            ND             1.0
1,4-Dichlorobenzene                            ND             1.0
n-Butylbenzene                                 ND             1.0
1,2-Dichlorobenzene                            ND             1.0
1,2-Dibromo-3-chloropropane                    ND             5.0
1,2,4-Trichlorobenzene                         ND             1.0
Hexachlorobutadiene                            ND             1.0
Naphthalene                                    ND             1.0
1,2,3-Trichlorobenzene                         ND             1.0
Tertiary-butyl alcohol(TBA)                    ND             5.0

Surrogate: Dibromoiluoromethane                             123%             75-125
Surrogate: 1,2-Dichloroetharze-d4                           115%             62-139
Surrogate: Toluene-d8                                       114%             75-125
Surrogate: 4-Bromofluorobenzene                             123%             75-125




                                                                                                                                             Page 24 of82
   Exhibit 17
   Page 50
                                                                                                                            EXM0_18HDR_046162
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 51 of 119 Page ID
                                            #:22019




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-152-C6(E812075-01)Soil Sampled: 17-Dec-18 Received: 17-Dec-18
Dichlorodifluoromethane(F12)                    ND             5.0     ug/kg       0.5       EL81713   17-Dec-18   17-Dec-18     EPA 8260B
Chloromethane                                   ND             5.0
Vinyl chloride                                  ND             5.0
Bromomethane                                    ND             5.0
Chloroethane                                    ND             5.0
Trichlorofluoromethane(F11)                     ND             5.0
1,1-Dichloroethene                              ND             5.0
Methylene chloride (Dichloromethane)            ND             5.0
Methyl tertiary-butyl ether(MTBE)               ND             5.0
trans-1,2-Dichloroethene                        ND             5.0
Diisopropyl ether(DIPE)                         ND             5.0
1,1-Dichloroethane                              ND             5.0
Ethyl tert-butyl ether(ETBE)                    ND             5.0
22-Dichloropropane                              ND             5.0
cis-1,2-Dichloroethene                          ND             5.0
Chloroform                                      ND             5.0
Bromochloromethane                              ND             5.0
1,1,1-Trichloroethane                           ND             5.0
1,1-Dichloropropene                             ND             5.0
Carbon tetrachloride                            ND             5.0
1,2-Dichloroethane(EDC)                         ND             5.0
Tertiary-amyl methyl ether(TAME)                ND             5.0
Benzene                                         ND             5.0
Trichloroethene                                 ND             5.0
1,2-Dichloropropane                             ND             5.0
Bromodichloromethane                            ND             5.0
Dibromomethane                                  ND             5.0
cis-1,3-Dichloropropene                         ND             5.0
Toluene                                         ND             5.0
trans-1,3-Dichloropropene                       ND             5.0
1,1,2-Trichloroethane                           ND             5.0
1,2-Dibromoethane(EDB)                          ND             5.0
1,3-Dichloropropane                             ND             5.0
Tetrachloroethene                               ND             5.0
Dibromochloroinethane                           ND             5.0
Chlorobenzene                                   ND             5.0
Ethylbenzene                                    ND             5.0
1,1,1,2-Tetrachloroethane                       ND             5.0




                                                                                                                                             Page 25 of82
   Exhibit 17
   Page 51
                                                                                                                        EXM0_18HDR_046163
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 52 of 119 Page ID
                                             #:22020




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                      Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-152-C6(E812075-01)Soil Sampled: 17-Dec-18 Received: 17-Dec-18
m,p-Xylene                                      ND              10     ug/kg        0.5      EL81713   17-Dec-18   17-Dec-18     EPA 8260B
o-Xylene                                        ND             5.0
Styrene                                         ND             5.0
Bromofonn                                       ND             5.0
Isopropylbenzene(Cumene)                        ND             5.0
1,1,2,2-Tetrachloroethane                       ND             5.0
1,2,3-Trichloropropane                          ND             5.0
n-Propylbenzene                                 ND             5.0
Bromobenzene                                    ND             5.0
1,3,5-Trimethylbenzene                          ND             5.0
2-Chlorotoluene                                 ND             5.0
4-Chlorotoluene                                 ND             5.0
tert-Butylbenzene                               ND             5.0
1,2,4-Trimethylbenzene                          ND             5.0
sec-Butylbenzene                                ND             5.0
p-Isopropyitoluene                              ND             5.0
1,3-Dichlorobenzene                             ND             5.0
1,4-Dichlorobenzene                             ND             5.0
n-Butylbenzene                                  ND             5.0
1,2-Dichlorobenzene                             ND             5.0
1,2-Dibromo-3-chloropropane                     ND              25
1,2,4-Trichlorobenzene                          ND             5.0
Hexachlorobutadiene                             ND             5.0
Naphthalene                                     ND             5.0
1,2,3-Trichlorobenzene                          ND             5.0
Tertiary-butyl alcohol(TBA)                     ND              25

Surrogate: Dibromoiluoromethane                              104%          65-135
Surrogate: 1,2-Dichloroetharze-d4                            105%          52-149
Surrogate: Toluene-d8                                       99.4%          65-135
Surrogate: 4-Bromojluorobercene                              111 %         65-135                          I/




                                                                                                                                             Page 26 of82
   Exhibit 17
   Page 52
                                                                                                                        EXM0_18HDR_046164
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 53 of 119 Page ID
                                            #:22021




                                                                                                                                    2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B

                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting             Dilution
Analyte                                       Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

W-153-C6(E812075-02)Water Sampled: 17-Dec-18 Received: 17-Dec-18
Dichlorodifluoromethane(F12)                   ND             1.0      ursil      0.05      EL81712   17-Dec-18   17-Dec-18     EPA 8260B
Chloromethane                                  ND             1.0
Vinyl chloride                                 ND             1.0
Bromomethane                                   ND             1.0
Chloroethane                                                            •                                             /I
                                               ND             1.0
Trichlorofluoromethane(F11)                    ND             1.0                                                     /I




1,1-Dichloroethene                             ND             1.0
Methylene chloride (Dichloromethane)           ND             1.0
                                                                                   /I
Methyl tertiary-butyl ether(M-fBE)             8.0            1.0
trans-1,2-Dichloroethene                       ND             1.0
Diisopropyl ether(DIPE)                        ND             1.0
1,1-Dichloroethane                             ND             1.0
Ethyl tert-butyl ether(ETBE)                   ND             1.0                                                     /I




22-Dichloropropane                             ND             1.0
cis-1,2-Dichloroethene                         ND             1.0
Chloroform                                     ND             1.0
Bromochloromethane                             ND             1.0
1,1,1-Trichloroethane                          ND             1.0
1,1-Dichloropropene                            ND             1.0
Carbon tetrachloride                           ND             1.0
1,2-Dichloroethane(EDC)                        ND             1.0
Tertiary-amyl methyl ether(TAME)               ND             1.0
Benzene                                        ND             0.5
Trichloroethene                                ND             1.0
1,2-Dichloropropane                            ND             1.0
Bromodichloromethane                           ND             1.0
Dibromomethane                                 ND             1.0
cis-1,3-Dichloropropene                        ND             1.0
Toluene                                        ND             0.5
trans-1,3-Dichloropropene                      ND             1.0
1,1,2-Trichloroethane                          ND             1.0
1,2-Dibromoethane(EDB)                         ND             1.0
1,3-Dichloropropane                            ND             1.0
Tetrachloroethene                              ND             1.0
Dibromochloroinethane                          ND             1.0
Chlorobenzene                                  ND             1.0
Ethylbenzene                                   ND             0.5
1,1,1,2-Tetrachloroethane                      ND             1.0




                                                                                                                                            Page 27 of82

   Exhibit 17
   Page 53
                                                                                                                           EXM0_18HDR_046165
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 54 of 119 Page ID
                                             #:22022




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                   Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                      19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B
                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting               Dilution
Analyte                                       Result          Limit   Units        Factor     Batch    Prepared    Analyzed       Method           Notes

W-153-C6(E812075-02)Water Sampled: 17-Dec-I8 Received: 17-Dee-18
m,p-Xylene                                     ND             1.0      ugh            0.05   EL81712   17-Dec-18   17-Dec-18     EPA 8260B
o-Xylene                                       ND             0.5
Styrene                                        ND             1.0                      11       11




Bromofonn                                      ND             1.0                      11       11




Isopropylbenzene(Cumene)                       ND             1.0
1,1,2,2-Tetrachloroethane                      ND             1.0
1,2,3-Trichloropropane                         ND             1.0                      11       11




n-Propylbenzene                                ND             1.0                      11       11




Bromobenzene                                   ND             1.0                      11




1,3,5-Trimethylbenzene                         ND             1.0                      11




2-Chlorotoluene                                ND             1.0
4-Chlorotoluene                                ND             1.0
tert-Butylbenzene                              ND             1.0
1,2,4-Trimethylbenzene                         ND             1.0
sec-Butylbenzene                               ND             1.0
p-Isopropyltoluene                             ND             1.0
1,3-Dichlorobenzene                            ND             1.0
1,4-Dichlorobenzene                            ND             1.0
n-Butylbenzene                                 ND             1.0
1,2-Dichlorobenzene                            ND             1.0
1,2-Dibromo-3-chloropropane                    ND             5.0
1,2,4-Trichlorobenzene                         ND             1.0
Hexachlorobutadiene                            ND             1.0
Naphthalene                                    ND             1.0                                                      11




1,2,3-Trichlorobenzene                         ND             1.0                      11       11                     11




Tertiary-butyl alcohol(TBA)                    ND             5.0

Surrogate: Dibromoiluoromethane                             113%             75-125
Surrogate: 1,2-Dichloroetharze-d4                           106%             62-139
Surrogate: Toluene-d8                                       1080%            75-125
Surrogate: 4-Bromofluorobenzene                             117%             75-125




                                                                                                                                             Page 28 of82
   Exhibit 17
   Page 54
                                                                                                                            EXM0_18HDR_046166
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 55 of 119 Page ID
                                            #:22023




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-168-C6(E812075-03)Soil Sampled: 17-Dec-18 Received: 17-Dec-18
Dichlorodifluoromethane(F12)                    ND             5.0     ug/kg       0.5       EL81713   17-Dec-18   17-Dec-18     EPA 8260B
Chloromethane                                   ND             5.0
Vinyl chloride                                  ND             5.0
Bromomethane                                    ND             5.0
Chloroethane                                    ND             5.0
Trichlorofluoromethane(F11)                     ND             5.0
1,1-Dichloroethene                              ND             5.0
Methylene chloride (Dichloromethane)            ND             5.0
Methyl tertiary-butyl ether(MTBE)               ND             5.0
trans-1,2-Dichloroethene                        ND             5.0
Diisopropyl ether(DIPE)                         ND             5.0
1,1-Dichloroethane                              ND             5.0
Ethyl tert-butyl ether(ETBE)                    ND             5.0
22-Dichloropropane                              ND             5.0
cis-1,2-Dichloroethene                          ND             5.0
Chloroform                                      ND             5.0
Bromochloromethane                              ND             5.0
1,1,1-Trichloroethane                           ND             5.0
1,1-Dichloropropene                             ND             5.0
Carbon tetrachloride                            ND             5.0
1,2-Dichloroethane(EDC)                         ND             5.0
Tertiary-amyl methyl ether(TAME)                ND             5.0
Benzene                                         ND             5.0
Trichloroethene                                 ND             5.0
1,2-Dichloropropane                             ND             5.0
Bromodichloromethane                            ND             5.0
Dibromomethane                                  ND             5.0
cis-1,3-Dichloropropene                         ND             5.0
Toluene                                         ND             5.0
trans-1,3-Dichloropropene                       ND             5.0
1,1,2-Trichloroethane                           ND             5.0
1,2-Dibromoethane(EDB)                          ND             5.0
1,3-Dichloropropane                             ND             5.0
Tetrachloroethene                               ND             5.0
Dibromochloroinethane                           ND             5.0
Chlorobenzene                                   ND             5.0
Ethylbenzene                                    ND             5.0
1,1,1,2-Tetrachloroethane                       ND             5.0




                                                                                                                                             Page 29 of82
   Exhibit 17
   Page 55
                                                                                                                        EXM0_18HDR_046167
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 56 of 119 Page ID
                                             #:22024




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                      Volatile Organic Compounds by EPA Method 5030/8260B
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method            Notes

S-168-C6(E812075-03)Soil Sampled: 17-Dec-18 Received: 17-Dec-18
m,p-Xylene                                      ND              10     ug/kg        0.5      EL81713   17-Dec-18   17-Dec-18     EPA 8260B
o-Xylene                                        ND             5.0
Styrene                                         ND             5.0
Bromofonn                                       ND             5.0
Isopropylbenzene(Cumene)                        ND             5.0
1,1,2,2-Tetrachloroethane                       ND             5.0
1,2,3-Trichloropropane                          ND             5.0
n-Propylbenzene                                 ND             5.0
Bromobenzene                                    ND             5.0
1,3,5-Trimethylbenzene                          ND             5.0
2-Chlorotoluene                                 ND             5.0
4-Chlorotoluene                                 ND             5.0
tert-Butylbenzene                               ND             5.0
1,2,4-Trimethylbenzene                          ND             5.0
sec-Butylbenzene                                ND             5.0
p-Isopropyitoluene                              ND             5.0
1,3-Dichlorobenzene                             ND             5.0
1,4-Dichlorobenzene                             ND             5.0
n-Butylbenzene                                  ND             5.0
1,2-Dichlorobenzene                             ND             5.0
1,2-Dibromo-3-chloropropane                     ND              25
1,2,4-Trichlorobenzene                          ND             5.0
Hexachlorobutadiene                             ND             5.0
Naphthalene                                     ND             5.0
1,2,3-Trichlorobenzene                          ND             5.0
Tertiary-butyl alcohol(TBA)                     ND              25

Surrogate: Dibromoiluoromethane                              112%          65-135
Surrogate: 1,2-Dichloroetharze-d4                           99.9%          52-149
Surrogate: Toluene-d8                                        111 %         65-135
Surrogate: 4-Bromofluorobenzene                              116%          65-135




                                                                                                                                             Page 30 of S2

   Exhibit 17
   Page 56
                                                                                                                        EXM0_18HDR_046168
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 57 of 119 Page ID
                                            #:22025




                                                                                                                                    2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                       Volatile Organic Compounds by EPA Method 5030/8260B

                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting             Dilution
Analyte                                       Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method            Notes

W-173-C6(E812075-04)Water Sampled: 17-Dec-18 Received: 17-Dec-18
Dichlorodifluoromethane(F12)                   ND             1.0      ugh        0.05      EL81712   17-Dec-18   17-Dec-18     EPA 8260B
Chloromethane                                  ND             1.0
Vinyl chloride                                 ND             1.0
Bromomethane                                   ND             1.0
Chloroethane                                   ND             1.0                                                     /I




Trichlorofluoromethane(F11)                    ND             1.0                                                     /I




1,1-Dichloroethene                             ND             1.0
Methylene chloride (Dichloromethane)           ND             1.0
                                                                                   /I
Methyl tertiary-butyl ether(M-fBE)             7.2            1.0
trans-1,2-Dichloroethene                       ND             1.0
Diisopropyl ether(DIPE)                        ND             1.0
1,1-Dichloroethane                             ND             1.0
Ethyl tert-butyl ether(ETBE)                   ND             1.0                                                     /I




22-Dichloropropane                             ND             1.0
cis-1,2-Dichloroethene                         ND             1.0
Chloroform                                     ND             1.0
Bromochloromethane                             ND             1.0
1,1,1-Trichloroethane                          ND             1.0
1,1-Dichloropropene                            ND             1.0
Carbon tetrachloride                           ND             1.0
1,2-Dichloroethane(EDC)                        ND             1.0
Tertiary-ainyl methyl ether(TAME)              ND             1.0
Benzene                                        ND             0.5
Tiichloroethene                                ND             1.0
1,2-Dichloropropane                            ND             1.0
Bromodichloromethane                           ND             1.0
Dibromomethane                                 ND             1.0
cis-1,3-Dichloropropene                        ND             1.0
Toluene                                        ND             0.5
trans-1,3-Dichloropropene                      ND             1.0
1,1,2-Trichloroethane                          ND             1.0
1,2-Dibromoethane(EDB)                         ND             1.0
1,3-Dichloropropane                            ND             1.0
Tetrachloroethene                              ND             1.0
Dibromochloroinethane                          ND             1.0
Chlorobenzene                                  ND             1.0
Ethylbenzene                                   ND             0.5
1,1,1,2-Tetrachloroethane                      ND             1.0




                                                                                                                                            Page 31 of.S2

   Exhibit 17
   Page 57
                                                                                                                           EXM0_18HDR_046169
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 58 of 119 Page ID
                                             #:22026




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                   Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                      19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B
                                                       H&P Mobile Geochemistry,Inc.
                                                          Reporting               Dilution
Analyte                                       Result          Limit   Units        Factor     Batch    Prepared    Analyzed       Method            Notes

W-173-C6(E812075-04)Water Sampled: 17-Dec-18 Received: 17-Dee-18
m,p-Xylene                                     ND             1.0      ugh            0.05   EL81712   17-Dec-18   17-Dec-18     EPA 8260B
o-Xylene                                       ND             0.5
Styrene                                        ND             1.0
Bromofonn                                      ND             1.0
Isopropylbenzene(Cumene)                       ND             1.0
1,1,2,2-Tetrachloroethane                      ND             1.0
1,2,3-Trichloropropane                         ND             1.0
n-Propylbenzene                                ND             1.0
Bromobenzene                                   ND             1.0
1,3,5-Trimethylbenzene                         ND             1.0
2-Chlorotoluene                                ND             1.0
4-Chlorotoluene                                ND             1.0
tert-Butylbenzene                              ND             1.0
1,2,4-Trimethylbenzene                         ND             1.0
sec-Butylbenzene                               ND             1.0
p-Isopropyltoluene                             ND             1.0
1,3-Dichlorobenzene                            ND             1.0
1,4-Dichlorobenzene                            ND             1.0
n-Butylbenzene                                 ND             1.0
1,2-Dichlorobenzene                            ND             1.0
1,2-Dibromo-3-chloropropane                    ND             5.0
1,2,4-Trichlorobenzene                         ND             1.0
Hexachlorobutadiene                            ND             1.0
Naphthalene                                    ND             1.0
1,2,3-Trichlorobenzene                         ND             1.0
Tertiary-butyl alcohol(TBA)                    ND             5.0
                                                                                                           I/
Surrogate: Dibromoiluoromethane                            105%              75-125
Surrogate: 1,2-Dichloroetharze-d4                          87.4%             62-139
                                                                                                           I/          11
Surrogate: Toluene-d8                                      92.0%             75-125
Surrogate: 4-Bromojluorobenzene                            109%              75-125




                                                                                                                                             Page 32 of.S2
   Exhibit 17
   Page 58
                                                                                                                        EXM0_18HDR_046170
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 59 of 119 Page ID
                                            #:22027




                                                                                                                                     2470 Impala Drive
   H&P Mobile                                                                                                                      Carlsbad, CA 92010
   Geochemistry Inc.                                                                                                               760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil I8HDR                                  Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                                    Petroleum Hydrocarbon Analysis
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting             Dilution
Analyte                                        Result          Limit   Units      Factor      Batch    Prepared    Analyzed       Method           Notes

S-39-C6(E812048-01)Soil Sampled: 12-Dec-18 Received: 12-Dec-18
Gasoline(C5-C12)                                ND            200      ug/kg       0.5       EL81216   12-Dec-18   12-Dec-18    LUFT GC/MS

S-38-C6(E812048-02)Soil Sampled: 12-Dec-18 Received: 12-Dec-18
Gasoline(C5-C12)                                ND            200      ug/kg       0.5       EL81216   12-Dec-18   12-Dec-18    LUFT GC/MS

W-44-C6(E812048-03) Water Sampled: 12-Dec-18 Received: 12-Dec-18
Gasoline(C5-C12)                                ND             100      ugh        0.05      EL81214   12-Dec-18   12-Dec-18    LUFT GCIMS

S-67-C6(E812048-04)Soil Sampled: 12-Dec-18 Received: 12-Dec-18
Gasoline(C5-C12)                                ND            200      ug/kg       0.5       EL81216   12-Dec-18   12-Dec-18    LUFT GC/MS

W-68-C6(E812048-05) Water Sampled: 12-Dec-18 Received: 12-Dec-18
Gasoline(C5-C12)                                ND            100      ugh1        0.05      EL81214   12-Dec-18   12-Dec-18    LUFT GC/MS

S-81-C6(E812052-01)Soil Sampled: 13-Dec-18 Received: 13-Dec-18
Gasoline(C5-C12)                                ND            200      ug/kg       0.5       EL81305   13-Dec-18   13-Dec-18    LUFT GCIMS

W-77-C6(E812052-02) Water Sampled: 13-Dec-18 Received: 13-Dec-18
Gasoline(C5-C12)                                ND            100      ugh1        0.05      EL81306   13-Dec-18   13-Dec-18    LUFT GC/MS

S-95-C6(E812052-03)Soil Sampled: 13-Dec-18 Received: 13-Dec-18
Gasoline(C5-C12)                                ND            200      ug/kg       0.5       EL81305   13-Dec-18   13-Dec-18    LUFT GC/MS

W-98-C6(E812052-04)Water Sampled: 13-Dec-18 Received: 13-Dec-18
Gasoline(C5-C12)                                ND            100      ugh         0.05      EL81306   13-Dec-18   13-Dec-18    LUFT GC/MS




                                                                                                                                             Page 33 of82

  Exhibit 17
  Page 59
                                                                                                                        EXM0_18HDR_046171
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 60 of 119 Page ID
                                            #:22028




                                                                                                                                      2470 Impala Drive
   H&P Mobile                                                                                                                       Carlsbad, CA 92010
   Geochemistry Inc.                                                                                                                760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax



 Cardno - Lake Forest                                               Project: CAR121218-L4
 20505 Crescent Bay Drive                                  Project Number: Former Mobil I8HDR                                   Reported:
 Lake Forest, CA 92630                                    Project Manager: Mr. James L,eist                                     19-Dec-18 13:05

                                                    Petroleum Hydrocarbon Analysis
                                                        H&P Mobile Geochemistry,Inc.
                                                           Reporting              Dilution
Analyte                                        Result          Limit   Units       Factor      Batch    Prepared    Analyzed       Method           Notes

W-128-C6(E812058-01)Water Sampled: 14-Dec-18 Received: 14-Dec-18
Gasoline(C5-C12)                                ND             100      ugh        0.05       EL81404   14-Dec-18   14-Dec-18    LUFT GC/MS

S-152-C6(E812075-01)Soil Sampled: 17-Dec-18 Received: 17-Dec-18
Gasoline(C5-C12)                                ND            200      ug/kg        0.5       EL81713   17-Dec-18   17-Dec-18    LUFT GC/MS

W-153-C6(E812075-02)Water Sampled: 17-Dec-18 Received: 17-Dec-18
Gasoline(C5-C12)                                110            100      ugh1       0.05       EL81712   17-Dec-18   17-Dec-18    LUFT GC/MS

S-168-C6(E812075-03)Soil Sampled: 17-Dec-18 Received: 17-Dec-18
Gasoline(C5-C12)                                ND            200      ug/lcg       0.5       EL81713   17-Dec-18   17-Dec-18    LUFT GC/MS

W-173-C6(E812075-04)Water Sampled: 17-Dec-18 Received: 17-Dec-18
Gasoline(C5-C12)                                120            100      ughl       0.05       EL81712   17-Dec-18   17-Dec-18    LUFT GC/MS




                                                                                                                                              Page 34 of82

  Exhibit 17
  Page 60
                                                                                                                         EXM0_18HDR_046172
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 61 of 119 Page ID
                                               #:22029




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                      Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                               760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax


 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil 18HDR                               Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting              Spike      Source             %REC               RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit        Notes

Batch EL81214 - EPA 5030

Blank(EL81214-BLK1)                                                               Prepared & Analyzed: 12-Dec-18
Dichlorodifluoromethane(F12)                       ND            1.0       ugh!
Chloromethane                                      ND            1.0
Vinyl chloride                                     ND            1.0
Bromomethane                                       ND            1.0
Chloroethane                                       ND            1.0
Trichlorofluoromethane(F11)                        ND            1.0
1,1-Dichloroethene                                 ND            1.0
Methylene chloride(Dichloromethane)                ND            1.0
Methyl tertiary-butyl ether(MTBE)                  ND            1.0
trans-1,2-Dichloroethene                           ND            1.0
Diisopropyl ether(D1PE)                            ND            1.0
1,1-Dichloroethane                                 ND            1.0
Ethyl tert-butyl ether(ETBE)                       ND            1.0
22-Dichloropropane                                 ND            1.0
cis-1,2-Dichloroethene                             ND            1.0
Chloroform                                         ND            1.0
Bromochloromethane                                 ND            1.0
1,1,1-Trichloroethane                              ND            1.0
1,1-Dichloropropene                                ND            1.0
Carbon tetrachloride                               ND            1.0
1,2-Dichloroethane(EDC)                            ND            1.0
Tertiary-amyl methyl ether(TAME)                   ND            1.0
Benzene                                            ND            0.5
Trichloroethene                                    ND            1.0
1,2-Dichloropropane                                ND            1.0
Bromodichloromethane                               ND            1.0
Dibromomethane                                     ND            1.0
cis-1,3-Dichloropropene                            ND            1.0
Toluene                                            ND            0.5
trans-1,3-Dichloropropene                          ND            1.0
1,1,2-Trichloroethane                              ND            1.0
1,2-Dibromoethane(EDB)                             ND            1.0
1,3-Dichloropropane                                ND            1.0
Tetrachloroethene                                  ND            1.0




                                                                                                                                              Pal_2.e 35 of S2

   Exhibit 17
   Page 61
                                                                                                                            EXM0_18HDR_046173
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 62 of 119 Page ID
                                              #:22030




                                                                                                                                    2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax


 Cardno - Lake Forest                                                Project: CAR121218-L4
 20505 Crescent Bay Drive                                   Project Number: Former Mobil 18HDR                               Reported:
 Lake Forest, CA 92630                                     Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                  Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                         H&P Mobile Geochemistry,Inc.
                                                            Reporting              Spike      Source             %REC               RPD
Analyte                                         Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81214 - EPA 5030

Blank(EL81214-BLK1)                                                             Prepared & Analyzed: 12-Dec-18
Dibromochloromethane                             ND            1.0       ugh!
Chlorobenzene                                    ND            1.0
Ethylbenzene                                     ND            0.5
1,1,1,2-Tetrachloroethane                        ND            1.0
m,p-Xylene                                       ND            1.0
o-Xylene                                         ND            0.5
Styrene                                          ND            1.0
Bromoform                                        ND            1.0
lsopropylbenzene(Cumene)                         ND            1.0
1,1,2,2-Tetrachloroethane                        ND            1.0
1,2,3-Trichloropropane                           ND            1.0
n-Propylbenzene                                  ND            1.0
Bromobenzene                                     ND            1.0
1,3,5-Trimethylbenzene                           ND            1.0
2-Chlorotoluene                                  ND            1.0
4-Chlorotoluene                                  ND            1.0
tert-Butylbenzene                                ND            1.0
1,2,4-Trimethylbenzene                           ND            1.0
sec-Butylbenzene                                 ND            1.0
p-Isopropyltoluene                               ND            1.0
1,3-Dichlorobenzene                              ND            1.0
1,4-Dichlorobenzene                              ND            1.0
n-Butylbenzene                                   ND            1.0
1,2-Dichlorobenzene                              ND            1.0
1,2-Dibromo-3-chloropropane                      ND            5.0
1,2,4-Trich1orobenzene                           ND            1.0
Hexachlorobutadiene                              ND            1.0
Naphthalene                                      ND            1.0
1,2,3-Trichlorobenzene                           ND            1.0
Tertiary-butyl alcohol(BA)                       ND            5.0

                                                                          II
Surrogate: Dibromofluommethane                   2.78                               2.50                111      75-125
                                                                          II
Surrogate: 1,2-Dichlowelhane-d4                  2.76                               2.50                110      62-139
Surrogate: Toluene-d8                            2.60                     ”         2.50                104      75-125




                                                                                                                                            Page 36 of82
   Exhibit 17
   Page 62
                                                                                                                          EXM0_18HDR_046174
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 63 of 119 Page ID
                                               #:22031




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                      Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                               760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil 18HDR                               Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James L,eist                                 19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting               Spike      Source             %REC              RPD
Analyte                                           Result          Limit   Units       Level      Result   %REC      Limits    RPD     Limit       Notes

Batch EL81214 - EPA 5030

Blank(EL81214-BLK1)                                                                Prepared & Analyzed: 12-Dec-18


Surrogate: 4-Brontofluorobenzene                   2.80                     ugh       2.50                 112      75-125



Matrix Spike(EL81214-MS1)                              Source: E812048-03          Prepared & Analyzed: 12-Dec-18
Dichlorodifluoromethane(F12)                       4.6           1.0        ugh!      5.00        ND      92.2      32-152
Chloromethane                                      4.3           1.0        .         5.00        ND      85.9      50-139
Vinyl chloride                                     4.6           1.0        .         5.00        ND      92.1      58-137
Bromomethane                                       5.0           1.0        .         5.00        ND      100       53-141
Chloroethane                                       4.4           1.0                  5.00        ND      87.4      60-138
Trichlorofluoromethane(F11)                        5.7           1.0                  5.00        ND       114      65-141
1,1-Dichloroethene                                 5.6           1.0                  5.00        ND       112      71-131
Methylene chloride(Dichloromethane)                5.2           1.0                  5.00        ND       103      74-124
Methyl tertiary-butyl ether(MTBE)                  5.4           1.0                  5.00        ND       108      71-124
trans-1,2-Dichloroethene                           5.4           1.0                  5.00        ND       109      75-124
Diisopropyl ether(DIPE)                            5.4           1.0        .         5.00        ND       109      67-128
1,1-Dichloroethane                                                          .         5.00        ND       108      77-125
                                                   5.4           1.0
Ethyl tert-butyl ether(ETBE)                       5.2           1.0                  5.00        ND       104      70-127
22-Dichloropropane                                 5.2           1.0                  5.00        ND      104       60-139
cis-1,2-Dichloroethene                             5.6           1.0                  5.00        ND       111      78-123
Chloroform                                         5.5           1.0        .         5.00        ND       111      79-124
Bromochloromethane                                 5.8           1.0        .         5.00        ND       117      78-123
1,1,1-Trichloroethane                              5.5           1.0        .         5.00        ND       109      74-131
1,1-Dichloropropene                                5.7           1.0        .         5.00        ND       113      79-125
Carbon tetrachloride                               5.8           1.0        .         5.00        ND       116      72-136
1,2-Dichloroethane(EDC)                            5.6           1.0        .         5.00        ND       112      73-128
Tertiary-amyl methyl ether(TAME)                                            .         5.00        ND       101      68-128
                                                   5.0           1.0
Benzene                                            5.3           O.5                  5.00        ND       106      79-120
Trichloroethene                                    5.8           1 0                  5.00        ND       116      79-123
1,2-Dichloropropane                                5.4           10                   5.00        ND       107      78-122
Bromodichloromethane                               5.5           1.0                  5.00        ND       110      79-125
Dibromomethane                                     5.5           1.0                  5.00        ND       109      79-123
cis-1,3-Dichloropropene                            5.4           10                   5.00        ND       108      75-124
Toluene                                            5.3           0.5                  5.00       0.28      100      80-121
trans-1,3-Dichloropropene                          5.4           1.0                  5.00        ND       107      73-127




                                                                                                                                              Page 37 of82

   Exhibit 17
   Page 63
                                                                                                                             EXM0_18HDR_046175
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 64 of 119 Page ID
                                              #:22032




                                                                                                                                    2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax


 Cardno - Lake Forest                                              Project: CAR121218-L4
 20505 Crescent Bay Drive                                 Project Number: Former Mobil 18HDR                                 Reported:
 Lake Forest, CA 92630                                   Project Manager: Mr. James Leist                                    19-Dec-18 13:05

                              Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                      H&P Mobile Geochemistry,Inc.
                                                          Reporting               Spike     Source               %REC               RPD
Analyte                                     Result            Limit   Units       Level     Result    %REC       Limits    RI'D     Limit       Notes

Batch EL81214 - EPA 5030

Matrix Spike(EL81214-MS1)                           Source: E812048-03          Prepared & Analyzed: 12-Dec-18
1,1,2-Trichloroethane                        5.4             1.0         ughl      5.00      ND        109       80-119
1,2-Dibromoethane(EDB)                       5.4             1.0         •         5.00      ND        109       77-121
1,3-Dichloropropane                          5.4             1.0         •         5.00      ND        108       80-119
Tetrachloroethene                            5.7             1.0         •         5.00      ND        115       74-129
Dibromochloromethane                         5.6             1.0                   5.00      ND        112       74-126
Chlorobenzene                                5.5             1.0         •         5.00      ND        110       82-118
Ethylbenzene                                 5.4             0.5                   5.00      ND        108       79-121
1,1,1,2-Tetrachloroethane                    5.8             1.0         •         5.00      ND        116       78-124
m,p-Xylene                                     11            1.0         •         10.0      0.22      108       80-121
o-Xylene                                     5.3             0.5         •         5.00      ND        105       78-122
Styrene                                      5.5             1.0         •         5.00      ND        110       78-123
Bromoform                                    5.9             1.0         •         5.00      ND        118       66-130
Lsopropylbenzene(Cumene)                     5.9             1.0         •         5.00      ND        118       72-131
1,1,2,2-Tetrachloroethane                    5.4             1.0                   5.00      ND        107       71-121
1,23-Trichloropropane                        5.5             1.0         •         5.00      ND        109       73-122
n-Propylbenzene                              5.4             1.0         "         5.00      ND        108       76-126
Bromobenzene                                 5.4             1.0         "         5.00      ND        109       80-120
1,3,5-Trimethylbenzene                       5.2             1.0         •         5.00      ND        104       75-124
2-Chlorotoluene                              5.0             1:0         •         5.00      ND        99.1      79-122
4-Chlorotoluene                              5.0             1.0                   5.00      ND        99.8      78-122
tert-Butylbenzene                            5.1             1.0                   5.00      ND        102       78-124
1,2,4-Trimethylbenzene                       5.6             1.0                   5.00      ND        Ill       76-124
sec-Butylbenzene                             5.2             1:0                   5.00      ND        104       77-126
p-Isopropyltoluene                           5.8             1.0         •         5.00      ND        116       77-127
1,3-Dichlorobenzene                          5.3             1.0                   5.00      ND        106       80-119
1,4-Dichlorobenzene                          5.5             1:0         •         5.00      ND        III       79-118
n-Butylbenzene                               5.6             1:0                   5.00      ND        112       75-128
1,2-Dichlorobenzene                          5.5             1.0                   5.00      ND        109       80-119
1,2-Dibromo-3-chloropropane                  5.4             5.0         •         5.00      ND        109       62-128
1,2,4-Trichlorobenzene                       6.1             1.0                   5.00      ND        121       69-130
Hexachlorobutadiene                          5.7             1.0                   5.00      ND        114       66-134
Naphthalene                                  5.6             1.0         •         5.00      ND        1l1       61-128
1,2,3-Trichlorobenzene                       6.1             1.0         •         5.00      ND        121       69-129
Tertiary-butyl alcohol(TBA)                   24             5.0                   25.0      ND        96.0      68-129




                                                                                                                                            Page 3S of.S2

   Exhibit 17
   Page 64
                                                                                                                          EXM0_18HDR_046176
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 65 of 119 Page ID
                                               #:22033




                                                                                                                                          2470 Impala Drive
    H&P Mobile                                                                                                                           Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                    760-804-9678 Phone
                                                                                                                                           760-804-9159 Fax



 Cardno - Lake Forest                                                    Project: CAR121218-L4
 20505 Crescent Bay Drive                                      Project Number: Former Mobil I8HDR                                  Reported:
  Lake Forest, CA 92630                                       Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                               Reporting               Spike     Source               %REC                 RPD
Analyte                                           Result           Limit    Units      Level     Result    %REC       Limits    RPD        Limit       Notes

Batch EL81214 - EPA 5030

Matrix Spike(EL81214-MS1)                                Source: E812048-03          Prepared & Analyzed: 12-Dec-18

Surrogate: Dibromofluommethane                     2.87                       ugil      2.50                115       75-125
                                                                                If
Surrogate: 1,2-Dichlomethane-d4                    2.67                                 2.50                107       62-139
Surrogate: Toluene-d8                              2.77                                 2.50                ill       75-125
                                                                                If
Surrogate: 4-Bn9mofluorobenzene                    2.82                                 2.50                113       75-125



Matrix Spike Dup(EL81214-NISD1)                          Source: E812048-03          Prepared & Analyzed: 12-Dec-18
Dichlorodifluoromethane(F12)                       4.5            1.0         ughl      5.00      ND        89.5      32-152     3.04       20
Chloromethane                                      4.2            1.0         "         5.00      ND        84.4      50-139     1.73       20
Vinyl chloride                                     4.5            1.0         "         5.00      ND        90.0      58-137     2.28       20
Bromomethane                                       5.0            1.0         "         5.00      ND        100       53-141    0.0799      20
Chloroethane                                       4.7            1 .0        .         5.00      ND        93.8      60-138     7.07       20
Trichlorofluoromethane(F11)                        5.6            1 .0        •         5.00      ND        112       65-141     1.07       20
1,1-Dichloroethene                                 5.4            1.0                   5.00      ND        108       71-131     3.40       20
Methylene chloride(Dichloromethane)                5.0            1.0                   5.00      ND        99.1      74-124    4.13        20
Methyl tertiary-butyl ether(MTBE)                  5.2            1.0         "         5.00      ND        104       71-124     3.14       20
trans-1,2-Dichloroethene                           5.2            1.0                   5.00      ND        104       75-124    4.00        20
Diisopropyl ether(DIPE)                            5.2            1.0                   5.00      ND        105       67-128    4.00        20
1,1-Dichloroethane                                 5.2            1.0         •         5.00      ND        104       77-125    4.09        20
Ethyl tert-butyl ether(ETBE)                       5.1            1.0                   5.00      ND        101       70-127     3.02       20
2,2-Dichloropropane                                5.0            1.0                   5.00      ND        99.3      60-139    4.39        20
cis-1,2-Dichloroethene                             5.4            1.0         •         5.00      ND        108       78-123     3.33       20
Chloroform                                         5.3            1.0         •         5.00      ND        106       79-124    4.64        20
Bromochloromethane                                 5.6            10          •         5.00      ND        112       78-123    4.34        20
1,1,1-Trichloroethane                              5.2            10          •         5.00      ND        103       74-131     5.65       20
1,1-Dichloropropene                                5.3            1 .0        •         5.00      ND        106       79-125    6.37        20
Carbon tetrachloride                               5.4            1 .0        •         5.00      ND        108       72-136     7.39       20
1,2-Dichloroethane(EDC)                            5.3            10                    5.00      ND        107       73-128     5.23       20
Tertiary-amyl methyl ether(TAME)                   4.9            1 .0                  5.00      ND        97.8      68-128     3.17       20
Benzene                                            5. 1           0.5         .         5.00      ND        102       79-120     3.87       20
Trichloroethene                                    5.5            1 .0                  5.00      ND        110       79-123     5.46       20
1,2-Dichloropropane                                5.0            10                    5.00      ND        100       78-122    6.42        20
Bromodichloromethane                               5.3            1 .0                  5.00      ND        106       79-125     3.55       20
Dibromomethane                                     5.2            1 .0                  5.00      ND        104       79-123    4.66        20




                                                                                                                                                   Page 39 of82

   Exhibit 17
   Page 65
                                                                                                                               EXM0_18HDR_046177
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 66 of 119 Page ID
                                              #:22034




                                                                                                                                   2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax



 Cardno - Lake Forest                                             Project: CAR121218-L4
 20505 Crescent Bay Drive                                Project Number: Fonner Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                  Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                              Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                     H&P Mobile Geochemistry,Inc.
                                                         Reporting               Spike     Source               "oREC               RPD
Analyte                                     Result           Limit   Units       Level     Result    gbREC,     Limits    RPD       Limit       Notes

Batch EL81214 - EPA 5030

Matrix Spike Dup(EL81214-MSD1)                     Source: E812048-03          Prepared & Analyzed: 12-Dec-18
cis-1,3-Dichloropropene                      5.3            1.0         1184      5.00      ND        105       75-124    2.58       20
Toluene                                      5.1            0.5                   5.00      0.28      96.4      80-121    3.89       20
trans-1,3-Dichloropropene                    5.0            1.0                   5.00      ND        101       73-127    6.54       20
1,1,2-Trichloroethane                        5.2            1.0                   5.00      ND        104       80-119    4.30       20
1,2-Dibromoethane(EDB)                       5.2            1.0                   5.00      ND        103       77-121    5.41       20
1,3-Dichloropropane                          5.1            1.0                   5.00      ND        102       80-119    5.41       20
Tetrachloroethene                            5.4            1.0                   5.00      ND        108       74-129    6.53       20
Dibromochloromethane                         5.2            1.0                   5.00      ND        105       74-126    6.48       20
Chlorobenzene                                5.4            1.0                   5.00      ND        108       82-118    2.21       20
Ethylbenzene                                 5.2            0.5                   5.00      ND        105       79-121    2.85       20
1,1,1,2-Tetrachloroethane                    5.5            1.0                   5.00      ND        110       78-124    5.15       20
m,p-Xylene                                    11            1.0                   10.0      0.22      105       80-121    3.39       20
o-Xylene                                     5.2            0.5                   5.00      ND        103       78-122    2.28       20
Styrene                                      5.5            1.0         "         5.00      ND        109       78-123    0.119      20
Bromoform                                    5.8            1.0         "         5.00      ND        116       66-130    2.31       20
Isopropylbenzene(Cumene)                     5.8            1.0                   5.00      ND        115       72-131    2.65       20
1,1:2,2-Tetrachloroethane                    5.3            1.0                   5.00      ND        106       71-121    1.37       20
1.2.3-Trichloropropane                       5.3            1.0                   5.00      ND        106       73-122    2.66       20
n-Propylbenzene                              5.3            1.0                   5.00      ND        106       76-126    1.84       20
Bromobenzene                                 5.4            1.0                   5.00      ND        107       80-120    1.32       20
1,3,5-Trimethylbenzene                       5.2            1.0                   5.00      ND        105       75-124    0.941      20
2-Chlorotoluene                              5.0            1.0                   5.00      ND        101       79-122    1.87       20
4-Chlorotoluene                              5.2            1.0                   5.00      ND        105       78-122    5.03       20
tert-Butylbenzene                            5.3            1.0         "         5.00      ND        105       78-124    2.75       20
1,2,4-Trimethylbenzene                       5.6            1.0         "         5.00      ND        112       76-124    1.12       20
sec-Butylbenzene                             5.4            1.0         "         5.00      ND        108       77-126    3.09       20
p-Isopropyltoluene                           5.8            1.0         "         5.00      ND        117       77-127    0.301      20
1,3-Dichlorobenzene                          5.3            1.0         "         5.00      ND        106       80-119    0.435      20
1,4-Dichlorobenzene                          5.2            1.0                   5.00      ND        104       79-118    6.38       20
n-Butylbenzene                               5.3            1.0                   5.00      ND        106       75-128    4.71       20
1,2-Dichlorobenzene                          5.2            1.0                   5.00      ND        103       80-119    5.52       20
1,2-Dibromo-3-chloropropane                  5.0            5.0                   5.00      ND        101       62-128    7.97       20
1,2,4-Trichlorobenzene                       5.7            1.0                   5.00      ND        113       69-130    6.83       20
Hexachlorobutadiene                          5.4            1.0                   5.00      ND        108       66-134    5.90       20




                                                                                                                                            Page 40 of82

   Exhibit 17
   Page 66
                                                                                                                         EXM0_18HDR_046178
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 67 of 119 Page ID
                                               #:22035




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                       Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil 18HDR                                Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                   19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting              Spike      Source              %REC               RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC       Limits    RPD      Limit       Notes

Batch EL81214 - EPA 5030

Matrix Spike Dup(EL81214-MSD1)                         Source: E812048-03          Prepared & Analyzed: 12-Dec-18
Naphthalene                                        5.2           1.0        ughl      5.00       ND       105       61-128    6.19      20
1,2,3-Trichlorobenzene                             5.7           1.0        •         5.00       ND       113       69-129    6.83      20
Tertiary-butyl alcohol(BA)                          23           5.0        "         25.0       ND       90.7      68-129    5.76      20

                                                                              If
Surrogate:Dibronueuommethane                       2.71                               2.50                108       75-125
                                                                              I/
Surrogate: 1,2-Dichloroethane-d4                   2.53                               2.50                101       62-139
                                                                              I/
Surrogate: Toluene-d8                              2.73                               2.50                109       75-125
                                                                              I/
Surrogate: 4-Brontofluorobenzene                   2.78                               2.50                111       75-125



Batch EL81216 - EPA 5030

Blank(EL81216-BLK1)                                                                Prepared & Analyzed: 12-Dec-18
Dichlorodifluoromethane(F12)                       ND            5.0      ug/kg
Chloromethane                                                              .
                                                   ND            5.0
Vinyl chloride                                                              .
                                                   ND            5.0
Bromomethane                                                                .
                                                   ND            5.0
Chloroethane                                                                .
                                                   ND            5.0
Trichlorofluoromethane(F11)                                                 .
                                                   ND            5.0
1,1-Dichloroethene                                 ND            5.0
Methylene chloride(Dichloromethane)                ND            5.0
Methyl tertiary-butyl ether(MTBE)                  ND            5.0
trans-1,2-Dichloroethene                           ND            5.0
Diisopropyl ether(D1PE)                            ND            5.0
1,1-Dichloroethane                                 ND            5.0
Ethyl tert-butyl ether(ETBE)                       ND            5.0
2,2-Dichloropropane                                ND            5.0
cis-1,2-Dichloroethene                             ND            5.0
Chloroform                                         ND            5.0
Bromochloromethane                                 ND            5.0
1,1,1-Trichloroethane                              ND            5.0
1,1-Dichloropropene                                ND            5.0
Carbon tetrachloride                               ND            5.0
1,2-Dichloroethane(EDC)                            ND            5.0
Tertiary-amyl methyl ether(TAME)                   ND            5.0




                                                                                                                                               Page 41 of82
   Exhibit 17
   Page 67
                                                                                                                             EXM0_18HDR_046179
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 68 of 119 Page ID
                                              #:22036




                                                                                                                             2470 Impala Drive
    H&P Mobile                                                                                                             Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                      760-804-9678 Phone
                                                                                                                              760-804-9159 Fax


 Cardno - Lake Forest                                          Project: CAR121218-L4
 20505 Crescent Bay Drive                             Project Number: Former Mobil 18HDR                              Reported:
 Lake Forest, CA 92630                               Project Manager: Mr. James Leist                                 19-Dec-18 13:05

                            Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                   H&P Mobile Geochemistry,Inc.
                                                      Reporting              Spike      Source             %REC              RPD
Analyte                                   Result          Limit   Units      Level      Result   %REC      Limits    RPD     Limit       Notes

Batch EL81216 - EPA 5030

Blank(EL81216-BLK1)                                                       Prepared & Analyzed: 12-Dec-18
Benzene                                    ND            5.0      ugikg
Trichloroethene                            ND            5.0
1,2-Dichloropropane                        ND            5.0
Bromodichloromethane                       ND            5.0
Dibromomethane                             ND            5.0
cis-1,3-Dichloropropene                    ND            5.0
Toluene                                    ND            5.0
trans-1,3-Dichloropropene                  ND            5.0
1,1,2-Trichloroethane                      ND            5.0
1,2-Dibromoethane(EDB)                     ND            5.0
1,3-Dichloropropane                        ND            5.0
Tetrachloroethene                          ND            5.0
Dibromochloromethane                       ND            5.0
Chlorobenzene                              ND            5.0
Ethylbenzene                               ND            5.0
1,1,1,2-Tetrachloroethane                  ND            5.0
m,p-Xylene                                 ND             10
o-Xylene                                   ND            5.0
Styrene                                    ND            5.0
Bromoform                                  ND            5.0
Isopropylbenzene(Cumene)                   ND            5.0
1,1,2,2-Tetrachloroethane                  ND            5.0
1,2,3-Trichloropropane                     ND            5.0
n-Propylbenzene                            ND            5.0
Bromobenzene                               ND            5.0
1,3,5-Trimethylbenzene                     ND            5.0
2-Chlorotoluene                            ND            5.0
4-Chlorotoluene                            ND            5.0
tert-Butylbenzene                          ND            5.0
1,2,4-Trimethylbenzene                     ND            5.0
sec-Butylbenzene                           ND            5.0
p-Isopropyltoluene                         ND            5.0
1,3-Dichlorobenzene                        ND            5.0
1,4-Dichlorobenzene                        ND            5.0




                                                                                                                                     Page 42 of82

   Exhibit 17
   Page 68
                                                                                                                    EXM0_18HDR_046180
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 69 of 119 Page ID
                                               #:22037




                                                                                                                                        2470 Impala Drive
    H&P Mobile                                                                                                                         Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                  760-804-9678 Phone
                                                                                                                                          760-804-9159 Fax



 Cardno - Lake Forest                                                   Project: CAR121218-L4
 20505 Crescent Bay Drive                                      Project Number: Former Mobil I8HDR                                 Reported:
  Lake Forest, CA 92630                                       Project Manager: Mr. James Leist                                    19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                               Reporting                Spike     Source               %REC              RPD
Analyte                                           Result           Limit      Units     Level     Result    %REC       Limits    RPD     Limit       Notes

Batch EL81216 - EPA 5030

Blank(EL81216-BLK1)                                                                   Prepared & Analyzed: 12-Dec-I8
n-Butylbenzene                                     ND             5.0         uglkg
1,2-Dichlorobenzene                                ND             5.0
1,2-Dibromo-3-chloropropane                        ND              25
1,2,4-Trichlorobenzene                             ND             5.0
Hexachlorobutadiene                                ND             5.0
Naphthalene                                        ND             5.0
1,2,3-Trichlorobenzene                             ND             5.0
Tertiary-butyl alcohol(TBA)                        ND              25

                                                                                If
Surrogate: Dibromofluommethane                     2Z8                                   25.0                111       65-135
                                                                                If
Surrogate: 1,2-Dichlomethane-d4                    2Z6                                   25.0                110       52-149
                                                                                If
Surrogate: Toluene-d8                              260                                   25.0                104       65-135
                                                                                I/
Surrogate: 4-13n9mofluorobenzene                   280                                   25.0                112       65-135



Matrix Spike(EL81216-MS1)                                Source: E812048-01           Prepared & Analyzed: 12-Dec-18
Dichlorodifluoromethane(F12)                      47 1            5.0         ug/kg      50.0      ND        94.2      29-149
Chloromethane                                     42.4            5.0          •         50.0      ND        84.9      50-136
Vmyl chloride                                     40.9            5.0                    50.0      ND        81.8      56-135
Bromomethane                                      36.3            5.0                    50.0      ND        72.7      53-143
Chloroethane                                      39.0            5.0          •         50.0      ND        78.1      59-139
Trichlorofluoromethane(F11)                       49.3            5.0                    50.0      ND        98.5      62-140
1,1-Dichloroethene                                52.8            5.0                    50.0      ND        106       70-131
Methylene chloride(Dichloromethane)               51.1            5.0                    50.0      ND        102       70-128
Methyl tertiary-butyl ether(MTBE)                 54.2            5.0                    50.0      ND        108       73-125
trans-1,2-Dichloroethene                          52.5            5.0          •         50.0      ND        105       74-125
Diisopropyl ether(D1PE)                           55.2            5.0          •         50.0      ND        110       69-127
1,1-Dichloroethane                                52.2            5.0          •         50.0      ND        104       76-125
Ethyl tert-butyl ether(ETBE)                      52.8            5.0                    50.0      ND        106       72-126
2,2-Dichloropropane                               46.8            5.0                    50.0      ND        93.5      67-133
cis-1,2-Dichloroethene                            53.1            5.0          •         50.0      ND        106       77-123
Chloroform                                        53.9            5.0          •         50.0      ND        108       78-123
Bromochloromethane                                57.6            5.0          •         50.0      ND        115       78-125
1,1,1-Trichloroethane                             52.3            5.0          •         50.0      ND        105       73-130
1,1-Dichloropropene                               53.8            5.0          •         50.0      ND        108       76-125




                                                                                                                                                 Page 43 of82

   Exhibit 17
   Page 69
                                                                                                                                EXM0_18HDR_046181
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 70 of 119 Page ID
                                              #:22038




                                                                                                                                         2470 Impala Drive
    H&P Mobile                                                                                                                          Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                   760-804-9678 Phone
                                                                                                                                          760-804-9159 Fax



 Cardno - Lake Forest                                                   Project: CAR121218-L4
 20505 Crescent Bay Drive                                      Project Number: Former Mobil 18HDR                                  Reported:
  Lake Forest, CA 92630                                       Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                               Reporting                Spike     Source               %REC               RPD
Analyte                                           Result           Limit      Units     Level     Result    %REC       Limits    RI'D     Limit       Notes

Batch EL81216 - EPA 5030

Matrix Spike(EL81216-MS1)                                Source: E812048-01           Prepared & Analyzed: 12-Dec-18
Carbon tetrachloride                              55.9            5.0         ugtkg      50.0      ND        112       70-135
1,2-Dichloroethane(EDC)                           56.0            5.0          "         50.0      ND        112       73-128
Tertiary-amyl methyl ether(TA\1E)                 51.6            5.0                    50.0      ND        103       73-126
Benzene                                           51.0            5.0                    50.0      ND        102       77-121
Trichloroethene                                   55.9            5.0                    50.0      ND        112       77-123
1,2-Dichloropropane                               52.7            5.0          "         50.0      ND        105       76-123
Bromodichloromethane                              54.9            5.0                    50.0      ND        110       75-127
Dibromomethane                                    54.5            5.0                    50.0      ND        109       78-125
cis-1,3-Dichloropropene                           53.2            5.0          "         50.0      ND        106       74-126
Toluene                                           50.2            5.0          "         50.0      ND        100       77-121
trans-1,3-Dichloropropene                         51.8            5.0          "         50.0      ND        104       71-130
1,1,2-Trichloroethane                             55.0            5.0                    50.0      ND        110       78-121
1,2-Dibromoethane(EDB)                            53.1            5.0                    50.0      ND        106       78-122
1,3-Dichloropropane                               52.8            5.0                    50.0      ND        106       77-121
Tetrachloroethene                                 54.6            5.0                    50.0      ND        109       73-128
Dibromochloromethane                              54.4            5.0                    50.0      ND        109       74-126
Chlorobenzene                                     54.3            5.0          "         50.0      ND        109       79-120
Ethylbenzene                                      52.6            5.0                    50.0      ND        105       76-122
1,1,1,2-Tetrachloroethane                         56.4            5.0                    50.0      ND        113       78-125
m,p-Xylene                                         106             10                    100       ND        106       77-124
o-Xylene                                          52.3            5.0                    50.0      ND        105       77-123
Styrene                                           55.1            5.0          "         50.0      ND        110       76-124
Bromoform                                         57.9            5.0                    50.0      ND        116       67-132
Isopropylbenzene(Cumene)                          57.8            5.0          "         50.0      ND        116       68-134
1,1,2,2-Tetrachloroethane                         52.9            5.0                    50.0      ND        106       70-124
1,2,3-Trichloropropane                            53.8            5.0                    50.0      ND        108       73-125
n-Propylbenzene                                   53.5            5.0                    50.0      ND        107       73-125
Bromobenzene                                      54.5            5.0          "         50.0      ND        109       78-121
1,3,5-Trimethylbenzene                            53.6            5.0                    50.0      ND        107       73-124
2-Chlorotoluene                                   51.4            5.0                    50.0      ND        103       75-122
4-Chlorotoluene                                   53.2            5.0                    50.0      ND        106       72-124
tert-Butylbenzene                                 53.8            5.0                    50.0      ND        108       73-125
1,2,4-Trirnethylbenzene                           58.1            5.0                    50.0      ND        116       75-123
sec-Butylbenzene                                  53.4            5.0                    50.0      ND        107       73-126




                                                                                                                                                  Page 44 of82

   Exhibit 17
   Page 70
                                                                                                                                EXM0_18HDR_046182
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 71 of 119 Page ID
                                               #:22039




                                                                                                                                          2470 Impala Drive
    H&P Mobile                                                                                                                           Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                    760-804-9678 Phone
                                                                                                                                            760-804-9159 Fax



 Cardno - Lake Forest                                                    Project: CARI21218-L4
 20505 Crescent Bay Drive                                       Project Number: Former Mobil I8HDR                                  Reported:
  Lake Forest, CA 92630                                        Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                            H&P Mobile Geochemistry,Inc.
                                                                Reporting                Spike     Source               %REC               RPD
Analyte                                           Result            Limit      Units     Level     Result    %REC       Limits    RPD      Limit       Notes

Batch EL81216 - EPA 5030

Matrix Spike(EL81216-MS1)                              Source: E812048-01              Prepared & Analyzed: 12-Dec-18
p-Lsopropyltoluene                                59.9             5.0         ugtkg      50.0      ND        120       73-127
1,3-Dichlorobenzene                               53.9             5.0          "         50.0      ND        108       77-121
1,4-Dichlorobenzene                               52.0             5.0          "         50.0      ND        104       75-120
n-Butylbenzene                                    53.1             5.0                    50.0      ND        106       70-128
1,2-Dichlorobenzene                               52.4             5.0                    50.0      ND        105       78-121
1,2-Dibromo-3-chloropropane                       49.6              25          "         50.0      ND        99.1      61-132
1,2,4-Trichlorobenzene                            59.4             5.0          •         50.0      ND        119       67-129
Hexachlorobutadiene                               53.6             5.0                    50.0      ND        107       61-135
Naphthalene                                       55.8             5.0                    50.0      ND        112       62-129
1,2,3-Trichlorobenzene                            59.4             5.0          "         50.0      ND        119       66-130
Tertiary-butyl alcohol(BA)                        247              25           "         250       ND        98.7      68-133


Surrogate: Dibromofluommethane                     27.1                                   25.0                108       65-135
Surrogate: 1,2-Dichlomethane-d4                    25.6                                   25.0                103       52-149
Surrogate: Toluene-d8                              263                                    25.0                105       65-135
Surrogate: 4-Brontofluorobenzene                   27.2                                   25.0                109       65-135



Matrix Spike Dup(EL81216-MSD1)                            Source: E812048-01           Prepared & Analyzed: 12-Dec-18
Dichlorodifluoromethane(F12)                      45.3             5.0      *kg           50.0      ND        90.5      29-149    3.93      30
Chloromethane                                     40.4             5.0         .          50.0      ND        80.9      50-136    4.83      30
Vinyl chloride                                    42.1             5.0                    50.0      ND        84.1      56-135    2.81      30
Bromomethane                                      40.3             5.0                    50.0      ND        80.7      53-143    10.4      30
Chloroethane                                      41.4             5.0                    50.0      ND        82.9      59-139    5.94      30
Ilichlorofluoromethane(F11)                       53.4             5.0                    50.0      ND        107       62-140    8.16      30
1,1-Dichloroethene                                55.2             5.0         .          50.0      ND        110       70-131    4.47      30
Methylene chloride(Dichloromethane)               51.9             5.0         .          50.0      ND        104       70-128    1.67      30
Methyl tertiary-butyl ether(MTBE)                 56.2             5.0         .          50.0      ND        112       73-125    3.60      30
trans-1,2-Dichloroethene                          54.4             5.0                    50.0      ND        109       74-125    3.69      30
Diisopropyl ether(DIPE)                           56.8             5.0                    50.0      ND        114       69-127    2.97      30
1,1-Dichloroethane                                53.9             5.0         .          50.0      ND        108       76-125    3.32      30
Ethyl tert-butyl ether(ETBE)                      53.9             5.0         .          50.0      ND        108       72-126    2.21      30
2,2-Dichloropropane                               49.8             5.0         .          50.0      ND        99.6      67-133    6.28      30
cis-1,2-Dichloroethene                            56.6             5.0         .          50.0      ND        113       77-123    6.42      30
Chloroform                                        55.0             5.0         .          50.0      ND        110       78-123    2.16      30




                                                                                                                                                   Page 45 of82

   Exhibit 17
   Page 71
                                                                                                                                 EXM0_18HDR_046183
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 72 of 119 Page ID
                                              #:22040




                                                                                                                                        2470 Impala Drive
    H&P Mobile                                                                                                                        Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                 760-804-9678 Phone
                                                                                                                                         760-804-9159 Fax



 Cardno - Lake Forest                                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                                    Project Number: Former Mobil 18HDR                                  Reported:
  Lake Forest, CA 92630                                     Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                   Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                          H&P Mobile Geochemistry,Inc.
                                                             Reporting               Spike     Source               %REC                RPD
Analyte                                          Result          Limit     Units     Level     Result    %REC       Limits    RI'D      Limit       Notes

Batch EL81216 - EPA 5030

Matrix Spike Dup(EL81216-MSD1)                        Source: E812048-01           Prepared & Analyzed: 12-Dec-18
Bromochloromethane                               60.5           5.0        uglks      50.0      ND        121       78-125    4.88       30
1,1,1-Trichloroethane                            53.2           5.0         "         50.0      ND        106       73-130    1.74       30
1,1-Dichloropropene                              55.9           5.0                   50.0      ND        112       76-125    3.74       30
Carbon tetrachloride                             56.3           5.0                   50.0      ND        113       70-135    0.820      30
1,2-Dichloroethane(EDC)                          56.3           5.0                   50.0      ND        113       73-128    0.668      30
Tertiary-amyl methyl ether(TAME)                 52.8           5.0         •         50.0      ND        106       73-126    2.29       30
Benzene                                          53.4           5.0                   50.0      ND        107       77-121    4.50       30
Trichloroethene                                  57.7           5.0                   50.0      ND        115       77-123    3.16       30
1,2-Dichloropropane                              54.6           5.0         •         50.0      ND        109       76-123    3.55       30
Bromodichloromethane                             55.6           5.0         "         50.0      ND        Ill       75-127    1.30       30
Dibromomethane                                   55.0           5.0         "         50.0      ND        110       78-125    1.04       30
cis-1,3-Dichloropropene                          55.4           5.0                   50.0      ND        Ill       74-126    3.97       30
Toluene                                          52.0           5.0                   50.0      ND        104       77-121    3.61       30
trans-1,3-Dichloropropene                        54.9           5.0                   50.0      ND        110       71-130    5.92       30
1,1,2-Trich1oroethane                            56.1           5.0                   50.0      ND        112       78-121    2.03       30
1,2-Dibromoethane(EDB)                           54.7           5.0                   50.0      ND        109       78-122    2.96       30
1,3-Dichloropropane                              55.0           5.0         •         50.0      ND        110       77-121    4.23       30
Tetrachloroethene                                56.8           5.0         ^         50.0      ND        114       73-128    4.00       30
Dibromochloromethane                             57.2           5.0         "         50.0      ND        114       74-126    5.04       30
Chlorobenzene                                    56.7           5.0                   50.0      ND        113       79-120    4.26       30
Ethylbenzene                                     54.6           5.0                   50.0      ND        109       76-122    3.80       30
1,1,1,2-Tetrachloroethane                        58.6           5.0         "         50.0      ND        117       78-125    3.88       30
m,p-Xylene                                        109           10                    100       ND        109       77-124    2.56       30
o-Xylene                                         52.8           5.0         "         50.0      ND        106       77-123    0.999      30
Styrene                                          56.7           5.0                   50.0      ND        113       76-124    2.85       30
Bromoform                                        61.8           5.0                   50.0      ND        124       67-132    6.49       30
Isopropylbenzene(Cumene)                         59.8           5.0                   50.0      ND        120       68-134    3.31       30
1,1,2,2-Tetrachloroethane                        54.7           5.0         "         50.0      ND        109       70-124    3.38       30
1,2,3-Trichloropropane                           57.3           5.0                   50.0      ND        115       73-125    6.24       30
n-Propylbenzene                                  54.7           5.0                   50.0      ND        109       73-125    2.07       30
Bromobenzene                                     56.0           5.0                   50.0      ND        112       78-121    2.49       30
1,3,5-Trimethylbenzene                           54.9           5.0                   50.0      ND        110       73-124    2.46       30
2-Chlorotoluene                                  53.2           5.0                   50.0      ND        106       75-122    3.40       30
4-Chlorotoluene                                  54.0           5.0                   50.0      ND        108       72-124    1.50       30




                                                                                                                                                Page 46 of82
   Exhibit 17
   Page 72
                                                                                                                             EXM0_18HDR_046184
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 73 of 119 Page ID
                                             #:22041




                                                                                                                                       2470 Impala Drive
    H&P Mobile                                                                                                                        Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                 760-804-9678 Phone
                                                                                                                                         760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil I8HDR                                 Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                    19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting               Spike     Source               %REC               RPD
Analyte                                           Result          Limit     Units     Level     Result    %REC       Limits    RPD      Limit       Notes

Batch EL81216 - EPA 5030

Matrix Spike Dup(EL81216-MSD1)                         Source: E812048-01           Prepared & Analyzed: 12-Dec-18
tert-Butylbenzene                                 54.9           5.0        ugtkg      50.0      ND        110       73-125    1.92      30
1,2,4-Trimethylbenzene                            59.0           5.0         •         50.0      ND        118       75-123    1.56      30
see-Butylbenzene                                  55.0           5.0         "         50.0      ND        110       73-126    2.93      30
p-Isopropyltoluene                                61 1           50                    50.0      ND        122       73-127    1.87      30
1,3-Dichlorobenzene                               56 0           50                    50.0      ND        112       77-121    3.84      30
1,4-Dichlorobenzene                               55.0           5.0         "         50.0      ND        110       75-120    5.52      30
n-Butylbenzene                                    55.9           5.0         •         50.0      ND        112       70-128    5.09      30
1,2-Dichlorobenzene                               54.2           5.0                   50.0      ND        108       78-121    3.37      30
1,2-Dibromo-3-chloropropane                       48.8            25                   50.0      ND        97.6      61-132    1.59      30
1,2,4-Trichlorobenzene                            60.7           5.0         "         50.0      ND        121       67-129    2.18      30
Hexachlorobutadiene                               54.6           5.0                   50.0      ND        109       61-135    1.76      30
Naphthalene                                       60.2           5.0                   50.0      ND        120       62-129    7.67      30
1,2,3-Trichlorobenzene                            60.7           5.0         "         50.0      ND        121       66-130    2.18      30
Tertiary-butyl alcohol(TBA)                        232            25         "         250       ND        92.8      68-133    6.15      30


Surrogate: Dibromolluoromethane                    27.4                       ,,       25.0                110       65-135
Surrogate: 1,2-Dich1oroethane44                    25.8                       ,,       25.0                103       52-149
Surrogate: Toluene-d8                              269                        ,,       25.0                108       65-135
Surrogate: 4-Brontofluorobenzene                   27.5                       ,,       25.0                110       65-135



Batch EL81305 - EPA 5030
Blank(EL81305-BLK1)                                                                 Prepared & Analyzed: 13-Dec-18
Dichlorodifluoromethane(F12)                       ND            5.0        uglkg
Chloromethane                                      ND            5.0        .
Vinyl chloride                                     ND            5.0
Bromomethane                                       ND            5.0
Chloroethane                                       ND            5.0
Iltichlorofluoromethane(F11)                       ND            5.0
1,1-Dichloroethene                                 ND            5.0
Methylene chloride(Dichloromethane)                ND            5.0
Methyl tertiary-butyl ether(MTBE)                  ND            5.0
trans-1,2-Dichloroethene                           ND            5.0
Diisopropyl ether(DIPE)                            ND            5.0




                                                                                                                                                Page 47 of82

   Exhibit 17
   Page 73
                                                                                                                              EXM0_18HDR_046185
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 74 of 119 Page ID
                                               #:22042




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                      Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                               760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax


 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil 18HDR                               Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting              Spike      Source             %REC               RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81305 - EPA 5030

Blank(EL81305-BLK1)                                                               Prepared & Analyzed: 13-Dec-18
1,1-Dichloroethane                                 ND            5.0      ugikg
Ethyl tert-butyl ether(ETBE)                       ND            5.0
2,2-Dichloropropane                                ND            5.0
cis-1,2-Dichloroethene                             ND            5.0
Chloroform                                         ND            5.0
Bromochloromethane                                 ND            5.0
1,1,1-Trichloroethane                              ND            5.0
1,1-Dichloropropene                                ND            5.0
Carbon tetrachloride                               ND            5.0
1,2-Dichloroethane(EDC)                            ND            5.0
Tertiary-amyl methyl ether(L\
                            ' IF)                  ND            5.0
Benzene                                            ND            5.0
Trichloroethene                                    ND            5.0
1,2-Dichloropropane                                ND            5.0
Bromodichloromethane                               ND            5.0
Dibromomethane                                     ND            5.0
cis-1,3-Dichloropropene                            ND            5.0
Toluene                                            ND            5.0
trans-1,3-Dichloropropene                          ND            5.0
1,1,2-Trichloroethane                              ND            5.0
1,2-Dibromoethane(EDB)                             ND            5.0
1,3-Dichloropropane                                ND            5.0
Tetrachloroethene                                  ND            5.0
Dibromochloromethane                               ND            5.0
Chlorobenzene                                      ND            5.0
Ethylbenzene                                       ND            5.0
1,1,1,2-Tetrachloroethane                          ND            5.0
m,p-Xylene                                         ND             10
o-Xylene                                           ND            5.0
Styrene                                            ND            5.0
Bromoform                                          ND            5.0
Isopropylbenzene(Cumene)                           ND            5.0
1,1,2,2-Tetrachloroethane                          ND            5.0
1,23-Trichloropropane                              ND            5.0




                                                                                                                                              Page 48 of82
   Exhibit 17
   Page 74
                                                                                                                            EXM0_18HDR_046186
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 75 of 119 Page ID
                                             #:22043




                                                                                                                                       2470 Impala Drive
    H&P Mobile                                                                                                                        Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                 760-804-9678 Phone
                                                                                                                                        760-804-9159 Fax



 Cardno - Lake Forest                                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                                    Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                  Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                         H&P Mobile Geochemistry,Inc.
                                                             Reporting                 Spike     Source               %REC              RPD
Analyte                                         Result           Limit      Units      Level     Result    %REC       Limits    RPD     Limit       Notes

Batch EL81305 - EPA 5030

Blank(EL81305-BLK1)                                                                  Prepared & Analyzed: 13-Dec-18
n-Propylbenzene                                  ND             5.0         uglicz
Bromobenzene                                     ND             5.0
1,3,5-Trimethylbenzene                           ND             5.0
2-Chlorotoluene                                  ND             5.0
4-Chlorotoluene                                  ND             5.0
tert-Butylbenzene                                ND             5.0
1,2,4-Trimethylbenzene                           ND             5.0
sec-Butylbenzene                                 ND             5.0
p-Lsopropyltoluene                               ND             5.0
1,3-Dichlorobenzene                              ND             5.0
1,4-Dichlorobenzene                              ND             5.0
n-Butylbenzene                                   ND             5.0
1,2-Dichlorobenzene                              ND             5.0
1,2-Dibromo-3-chloropropane                      ND              25
1,2,4-Trich1orobenzene                           ND             5.0
Hexachlorobutadiene                              ND             5.0
Naphthalene                                      ND             5.0
1,2,3-Trichlorobenzene                           ND             5.0
Tertiary-butyl alcohol(BA)                       ND              25


Surrogate: Dibromofluommethane                   25.8                         ”         25.0                103       65-135
Surrogate: 1,2-Dichlomethane-d4                  23.8                         ”         25.0                95.2      52-149
Surrogate: Toluene-d8                            25.6                         ”         25.0                103       65-135
Surrogate: 4-Bmmofluombenzene                    2Z2                          ,..       25.0                109       65-135



Matrix Spike(EL81305-MS1)                              Source: E812052-01            Prepared & Analyzed: 13-Dec-18
Dichlorodifluoromethane(F12)                    45.1            5.0         LITEA8      50.0      ND        90.2      29-149
Chloromethane                                   39.0            5.0           ^         50.0      ND        77.9      50-136
Vinyl chloride                                                               .          50.0      ND        76.5      56-135
                                                38.2            5.0
Bromomethane                                                                 .          50.0      ND        68.2      53-143
                                                34.1            5.0
Chloroethane                                                                 .          50.0      ND        69.2      59-139
                                                34.6            5.0
Trichlorofluoromethane(F11)                     52.4            5.0                     50.0      ND        105       62-140
1,1-Dichloroethene                              52.8            5.0                     50.0      ND        106       70-131
Methylene chloride(Dichloromethane)             51.4            5.0                     50.0      ND        103       70-128




                                                                                                                                                Page 49 of82
   Exhibit 17
   Page 75
                                                                                                                               EXM0_18HDR_046187
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 76 of 119 Page ID
                                               #:22044




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                       Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax



 Cardno - Lake Forest                                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                                    Project Number: Former Mobil 18HDR                                 Reported:
  Lake Forest, CA 92630                                     Project Manager: Mr. James Leist                                    19-Dec-18 13:05

                                   Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                          H&P Mobile Geochemistry,Inc.
                                                             Reporting               Spike     Source               %REC               RPD
Analyte                                          Result          Limit     Units     Level     Result    %REC       Limits    RI'D     Limit       Notes

Batch EL81305 - EPA 5030
Matrix Spike(EL81305-MS1)                             Source: E812052-01           Prepared & Analyzed: 13-Dec-18
Methyl tertiary-butyl ether(MBE)                 64.0           5.0        uglk8      50.0      ND        128       73-125                           QM-1H
trans-1,2-Dichloroethene                         51.2           5.0                   50.0      ND        102       74-125
Diisopropyl ether(DIPE)                          57.8           5.0                   50.0      ND        116       69-127
1,1-Dichloroethane                               51.4           5.0                   50.0      ND        103       76-125
Ethyl tert-butyl ether(ETBE)                     56.9           5.0                   50.0      ND        114       72-126
22-Dichloropropane                               48.0           5.0                   50.0      ND        96.0      67-133
cis-1,2-Dichloroethene                           53.7           5.0                   50.0      ND        107       77-123
Chloroform                                       53.0           5.0                   50.0      ND        106       78-123
Bromochloromethane                               58.8           5.0                   50.0      ND        118       78-125
1,1,1-Trichloroethane                            51.4           5.0                   50.0      ND        103       73-130
1,1-Dichloropropene                              52.7           5.0                   50.0      ND        105       76-125
Carbon tetrachloride                             55.4           5.0                   50.0      ND        Ill       70-135
1,2-Dichloroethane(EDC)                          58.0           5.0                   50.0      ND        116       73-128
Tertiary-amyl methyl ether(TAME)                 57.4           5.0                   50.0      ND        115       73-126
Benzene                                          50.9           5.0                   50.0      ND        102       77-121
Trichloroethene                                  54.5           5.0                   50.0      ND        109       77-123
1,2-Dichloropropane                              52.6           5.0                   50.0      ND        105       76-123
Bromodichloromethane                             56.9           5.0                   50.0      ND        114       75-127
Dibromomethane                                   58.1           5.0                   50.0      ND        116       78-125
cis-1,3-Dichloropropene                          57.4           5.0                   50.0      ND        115       74-126
Toluene                                          51.2           5.0                   50.0      2.34      97.7      77-121
trans-1,3-Dichloropropene                        57.9           5.0                   50.0      ND        116       71-130
1,1,2-Trichloroethane                            59.5           5.0                   50.0      ND        119       78-121
1,2-Dibromoethane CEDE)                          59.4           5.0                   50.0      ND        119       78-122
1,3-Dichloropropane                              59.4           5.0                   50.0      ND        119       77-121
Tetrachloroethene                                53.7           5.0                   50.0      ND        107       73-128
Dibromochloromethane                             61.4           5.0                   50.0      ND        123       74-126
Chlorobenzene                                    54.0           5.0                   50.0      ND        108       79-120
Ethylbenzene                                     51.5           5.0                   50.0      ND        103       76-122
1,1,1,2-Tetrachloroethane                        59.6           5.0                   50.0      ND        119       78-125
m,p-Xylene                                        104            10                   100       ND        104       77-124
o-Xylene                                         51.6           5.0                   50.0      ND        103       77-123
Styrene                                          55.5           5.0                   50.0      ND        111       76-124
Bromoform                                        70.0           5.0                   50.0      ND        140       67-132                           QM-1H




                                                                                                                                               Pane 50 of.S2

   Exhibit 17
   Page 76
                                                                                                                             EXM0_18HDR_046188
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 77 of 119 Page ID
                                             #:22045




                                                                                                                                       2470 Impala Drive
    H&P Mobile                                                                                                                        Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                 760-804-9678 Phone
                                                                                                                                         760-804-9159 Fax



 Cardno - Lake Forest                                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                                    Project Number: Former Mobil I8HDR                                  Reported:
  Lake Forest, CA 92630                                     Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                   Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                          H&P Mobile Geochemistry,Inc.
                                                             Reporting               Spike     Source               %REC                RPD
Analyte                                          Result          Limit     Units     Level     Result    %REC       Limits    RPD       Limit       Notes

Batch EL81305 - EPA 5030

Matrix Spike(EL81305-MS1)                             Source: E812052-01           Prepared & Analyzed: 13-Dec-I8
Lsopropylbenzene(Cumene)                         56.2           5.0        ugtkg      50.0      ND        112       68-134
1,1,2,2-Tetrachloroethane                        61.6           5.0                   50.0      ND        123       70-124
1,2,3-Trichloropropane                           61.2           5.0                   50.0      ND        122       73-125
n-Propylbenzene                                  51.6           5.0                   50.0      ND        103       73-125
Bromobenzene                                     55.2           50                    50.0      ND        110       78-121
1,3,5-11imethylbenzene                           53.2           5.0                   50.0      ND        106       73-124
2-Chlorotoluene                                  51.2           5.0         •         50.0      ND        102       75-122
4-Chlorotoluene                                  53.0           5.0                   50.0      ND        106       72-124
tert-Butylbenzene                                52.5           5.0                   50.0      ND        105       73-125
1,2,4-Trimethylbenzene                           58.1           5.0                   50.0      ND        116       75-123
sec-Butylbenzene                                 52.5           5.0                   50.0      ND        105       73-126
p-Lsopropyltoluene                               58.5           5.0                   50.0      ND        117       73-127
1,3-Dichlorobenzene                              54.3           5.0                   50.0      ND        109       77-121
1,4-Dichlorobenzene                              52.3           5.0                   50.0      ND        105       75-120
n-Butylbenzene                                   48.1           5.0                   50.0      ND        96.3      70-128
1,2-Dichlorobenzene                              51.4           5.0                   50.0      ND        103       78-121
1,2-Dibromo-3-chloropropane                      52.3            25                   50.0      ND        105       61-132
1,2,4-Trichlorobenzene                           62.7           5.0                   50.0      ND        125       67-129
Hexachlorobutadiene                              51.9           5.0                   50.0      ND        104       61-135
Naphthalene                                      64.1           5.0                   50.0      ND        128       62-129
1,2,3-Trichlorobenzene                           62.7           5.0                   50.0      ND        125       66-130
Tertiary-butyl alcohol(TBA)                       256           25                    250       ND        102       68-133


Surrogate: Dibromofluommethane                    262                                 25.0                105       65-135
Surrogate: 1,2-Dichloroethane-d4                  25.8                                25.0                103       52-149
Surrogate: Toluene-d8                             25.2                                25.0                101       65-135
Surrogate: 4-Brontofluorobenzene                  266                                 25.0                106       65-135



Matrix Spike Dup(EL81305-1i/ISD1)                     Source: E812052-01           Prepared & Analyzed: 13-Dec-18
Dichlorodifluoromethane(F12)                     43.6           5.0        ugikg      50.0      ND        87.3      29-149    3.29       30
Chloromethane                                    38.3           5.0        ^          50.0      ND        76.6      50-136    1.67       30
Vmyl chloride                                    37.5           5.0        .          50.0      ND        75.0      56-135    1.98       30
Bromomethane                                     36.0           5.0        .          50.0      ND        72.0      53-143    5.48       30
Chloroethane                                     34.4           5.0        .          50.0      ND        68.7      59-139    0.711      30




                                                                                                                                                Page 51 of82

   Exhibit 17
   Page 77
                                                                                                                             EXM0_18HDR_046189
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 78 of 119 Page ID
                                               #:22046




                                                                                                                                         2470 Impala Drive
    H&P Mobile                                                                                                                         Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                  760-804-9678 Phone
                                                                                                                                          760-804-9159 Fax


 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil 18HDR                                  Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting               Spike     Source               %REC                RPD
Analyte                                           Result          Limit     Units     Level     Result    %REC       Limits    RPD       Limit       Notes

Batch EL81305 - EPA 5030

Matrix Spike Dup(EL81305-MSD1)                         Source: E812052-01           Prepared & Analyzed: 13-Dec-18
Trichlorofluoromethane(F11)                       53.2           5.0        ugtkg      50.0      ND        106       62-140    1.61       30
1,1-Dichloroethene                                51.4           5.0                   50.0      ND        103       70-131    2.56       30
Methylene chloride(Dichloromethane)               49.7           5.0                   50.0      ND        99.4      70-128    3.29       30
Methyl tertiary-butyl ether(MTBE)                 59.3           5.0                   50.0      ND        119       73-125    7.66       30
trans-1,2-Dichloroethene                          49.6           5.0                   50.0      ND        99.3      74-125    3.18       30
Diisopropyl ether(D1PE)                           55.4           5.0                   50.0      ND        111       69-127    4.25       30
1,1-Dichloroethane                                49.6           5.0                   50.0      ND        99.2      76-125    3.46       30
Ethyl tert-butyl ether(ETBE)                      54.0           5.0                   50.0      ND        108       72-126    5.14       30
2,2-Dichloropropane                               47.5           5.0                   50.0      ND        95.0      67-133    1.07       30
cis-1,2-Dichloroethene                            52.4           5.0                   50.0      ND        105       77-123    2.31       30
Chloroform                                        51.5           5.0                   50.0      ND        103       78-123    2.79       30
Bromochloromethane                                56.2           5.0                   50.0      ND        112       78-125    4.45       30
1,1,1-Trichloroethane                             50.7           5.0                   50.0      ND        101       73-130    1.39       30
1,1-Dichloropropene                               51.7           5.0                   50.0      ND        103       76-125    1.86       30
Carbon tetrachloride                              55.0           5.0                   50.0      ND        110       70-135    0.779      30
1,2-Dichloroethane(EDC)                           54.9           5.0                   50.0      ND        110       73-128    5.49       30
Tertiary-amyl methyl ether(TAME)                  53.6           5.0                   50.0      ND        107       73-126    6.83       30
Benzene                                           50.0           5.0                   50.0      ND        100       77-121    1.79       30
Trichloroethene                                   53.2           5.0                   50.0      ND        106       77-123    2.30       30
1,2-Dichloropropane                               50.6           5.0                   50.0      ND        101       76-123    3.83       30
Bromodichloromethane                              55.2           5.0                   50.0      ND        110       75-127    3.15       30
Dibromomethane                                    53.9           5.0                   50.0      ND        108       78-125    7.41       30
cis-1,3-Dichloropropene                           53.9           5.0                   50.0      ND        108       74-126    6.24       30
Toluene                                           49.5           5.0                   50.0      2.34      94.3      77-121    3.38       30
trans-1,3-Dichloropropene                         54.2           5.0                   50.0      ND        108       71-130    6.61       30
1,1,2-Trichloroethane                             55.7           5.0                   50.0      ND        III       78-121    6.69       30
1,2-Dibromoethane CEDE)                           55.0           5.0                   50.0      ND        110       78-122    7.72       30
1,3-Dichloropropane                               53.6           5.0                   50.0      ND        107       77-121    10.3       30
Tetrachloroethene                                 52.2           5.0                   50.0      ND        104       73-128    2.70       30
Dibromochloromethane                              57.3           5.0                   50.0      ND        115       74-126    6.87       30
Chlorobenzene                                     52.2           5.0                   50.0      ND        104       79-120    3.27       30
Ethylbenzene                                      49.8           5.0                   50.0      ND        99.5      76-122    3.54       30
1,1,1,2-Tetrachloroethane                         57.1           5.0                   50.0      ND        114       78-125    4.34       30
m,p-Xylene                                         100            10                   100       ND        100       77-124    4.28       30




                                                                                                                                                 Page 52 of82

   Exhibit 17
   Page 78
                                                                                                                              EXM0_18HDR_046190
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 79 of 119 Page ID
                                              #:22047




                                                                                                                                        2470 Impala Drive
    H&P Mobile                                                                                                                         Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                  760-804-9678 Phone
                                                                                                                                          760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil I8HDR                                  Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                   Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                          H&P Mobile Geochemistry,Inc.
                                                              Reporting                Spike     Source               %REC               RPD
Analyte                                          Result           Limit      Units     Level     Result    %REC       Limits    RPD      Limit       Notes

Batch EL81305 - EPA 5030

Matrix Spike Dup(EL81305-MSD1)                          Source: E812052-01           Prepared & Analyzed: 13-Dec-I8
o-Xylene                                         49.1            5.0         ugtkg      50.0      ND        98.2      77-123    4.97      30
Styrene                                          52.8            5.0          •         50.0      ND        106       76-124    5.00      30
Bromoform                                        62.1            5.0          •         50.0      ND        124       67-132    12.0      30
Isopropylbenzene(Cumene)                         53.8            50                     50.0      ND        108       68-134    4.38      30
1,1,2,2-Tetrachloroethane                        56.6            50                     50.0      ND        113       70-124    8.42      30
1,23-Trichloropropane                            55.3            5.0          "         50.0      ND        111       73-125    10.1      30
n-Propylbenzene                                  50.0            5.0          •         50.0      ND        100       73-125    3.14      30
Bromobenzene                                     52.8            5.0                    50.0      ND        106       78-121    4.53      30
1,3,5-Trimethylbenzene                           50.5            5.0                    50.0      ND        101       73-124    5.27      30
2-Chlorotoluene                                  48.5            5.0          •         50.0      ND        97.1      75-122    5.44      30
4-Chlorotoluene                                  50.0            5.0          •         50.0      ND        100       72-124    5.80      30
tert-Butylbenzene                                50.4            5.0                    50.0      ND        101       73-125    4.12      30
1,2,4-Trimethylbenzene                           54.8            5.0                    50.0      ND        110       75-123    5.88      30
sec-Butylbenzene                                 50.2            5.0          "         50.0      ND        100       73-126    4.56      30
p-Isopropyltoluene                               53.7            5.0                    50.0      ND        107       73-127    8.58      30
1,3-Dichlorobenzene                              51.8            5.0                    50.0      ND        104       77-121    4.64      30
1,4-Dichlorobenzene                              51.2            5.0                    50.0      ND        102       75-120    2.07      30
n-Butylbenzene                                   51.4            5.0                    50.0      ND        103       70-128    6.51      30
1,2-Dichlorobenzene                              52.2            5.0          •         50.0      ND        104       78-121    1.65      30
1,2-Dibromo-3-chloropropane                      54.0             25                    50.0      ND        108       61-132    3.11      30
1,2,4-Trichlorobenzene                           55.5            5.0                    50.0      ND        111       67-129    12.1      30
Hexachlorobutadiene                              50.5            5.0          •         50.0      ND        101       61-135    2.64      30
Naphthalene                                      53.7            5.0          •         50.0      ND        107       62-129    17.6      30
1,2,3-1tichlorobenzene                           55.5            5.0          •         50.0      ND        Ill       66-130    12.1      30
Tertiary-butyl alcohol(TBA)                       230             25          "         250       ND        92.1      68-133    10.5      30


Surrogate: Dibromolluoromethane                   27.5                                  25.0                110       65-135
Surrogate: 1,2-Dichloroethane-d4                  266                                   25.0                107       52-149
Surrogate: Toluene-d8                             262                                   25.0                105       65-135
Surrogate: 4-Bromofluorobenzene                   267                                   25.0                107       65-135




                                                                                                                                                 Page 53 of82

   Exhibit 17
   Page 79
                                                                                                                               EXM0_18HDR_046191
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 80 of 119 Page ID
                                               #:22048




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                      Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                               760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax


 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil 18HDR                               Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting              Spike      Source             %REC               RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81306 - EPA 5030

Blank(EL81306-BLK1)                                                               Prepared & Analyzed: 13-Dec-18
Dichlorodifluoromethane(F12)                       ND            1.0       ugh!
Chloromethane                                      ND            1.0
Vinyl chloride                                     ND            1.0
Bromomethane                                       ND            1.0
Chloroethane                                       ND            1.0
Trichlorofluoromethane(F11)                        ND            1.0
1,1-Dichloroethene                                 ND            1.0
Methylene chloride(Dichloromethane)                ND            1.0
Methyl tertiary-butyl ether(MTBE)                  ND            1.0
trans-1,2-Dichloroethene                           ND            1.0
Diisopropyl ether(D1PE)                            ND            1.0
1,1-Dichloroethane                                 ND            1.0
Ethyl tert-butyl ether(ETBE)                       ND            1.0
22-Dichloropropane                                 ND            1.0
cis-1,2-Dichloroethene                             ND            1.0
Chloroform                                         ND            1.0
Bromochloromethane                                 ND            1.0
1,1,1-Trichloroethane                              ND            1.0
1,1-Dichloropropene                                ND            1.0
Carbon tetrachloride                               ND            1.0
1,2-Dichloroethane(EDC)                            ND            1.0
Tertiary-amyl methyl ether(TAME)                   ND            1.0
Benzene                                            ND            0.5
Trichloroethene                                    ND            1.0
1,2-Dichloropropane                                ND            1.0
Bromodichloromethane                               ND            1.0
Dibromomethane                                     ND            1.0
cis-1,3-Dichloropropene                            ND            1.0
Toluene                                            ND            0.5
trans-1,3-Dichloropropene                          ND            1.0
1,1,2-Trichloroethane                              ND            1.0
1,2-Dibromoethane(EDB)                             ND            1.0
1,3-Dichloropropane                                ND            1.0
Tetrachloroethene                                  ND            1.0




                                                                                                                                              Page 54 of.S2

   Exhibit 17
   Page 80
                                                                                                                            EXM0_18HDR_046192
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 81 of 119 Page ID
                                              #:22049




                                                                                                                                    2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax


 Cardno - Lake Forest                                                Project: CAR121218-L4
 20505 Crescent Bay Drive                                   Project Number: Former Mobil 18HDR                               Reported:
 Lake Forest, CA 92630                                     Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                  Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                         H&P Mobile Geochemistry,Inc.
                                                            Reporting              Spike      Source             %REC               RPD
Analyte                                         Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81306 - EPA 5030

Blank(EL81306-BLK1)                                                             Prepared & Analyzed: 13-Dec-18
Dibromochloromethane                             ND            1.0       ugh!
Chlorobenzene                                    ND            1.0
Ethylbenzene                                     ND            0.5
1,1,1,2-Tetrachloroethane                        ND            1.0
m,p-Xylene                                       ND            1.0
o-Xylene                                         ND            0.5
Styrene                                          ND            1.0
Bromoform                                        ND            1.0
lsopropylbenzene(Cumene)                         ND            1.0
1,1,2,2-Tetrachloroethane                        ND            1.0
1,2,3-Trichloropropane                           ND            1.0
n-Propylbenzene                                  ND            1.0
Bromobenzene                                     ND            1.0
1,3,5-Trimethylbenzene                           ND            1.0
2-Chlorotoluene                                  ND            1.0
4-Chlorotoluene                                  ND            1.0
tert-Butylbenzene                                ND            1.0
1,2,4-Trimethylbenzene                           ND            1.0
sec-Butylbenzene                                 ND            1.0
p-Isopropyltoluene                               ND            1.0
1,3-Dichlorobenzene                              ND            1.0
1,4-Dichlorobenzene                              ND            1.0
n-Butylbenzene                                   ND            1.0
1,2-Dichlorobenzene                              ND            1.0
1,2-Dibromo-3-chloropropane                      ND            5.0
1,2,4-Trich1orobenzene                           ND            1.0
Hexachlorobutadiene                              ND            1.0
Naphthalene                                      ND            1.0
1,2,3-Trichlorobenzene                           ND            1.0
Tertiary-butyl alcohol(BA)                       ND            5.0

                                                                          II
Surrogate: Dibromofluommethane                   2.58                               2.50               103       75-125
                                                                          II
Surrogate: 1,2-Dichlowelhane-d4                  238                                2.50               95.2      62-139
Surrogate: Toluene-d8                            2.56                     ”         2.50                103      75-125




                                                                                                                                            Page 55 of S2

   Exhibit 17
   Page 81
                                                                                                                          EXM0_18HDR_046193
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 82 of 119 Page ID
                                               #:22050




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Fonner Mobil I8HDR                              Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting              Spike      Source             %RFC               RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC.     Limits    RPD      Limit       Notes

Batch EL81306 - EPA 5030
Blank(EL81306-BLK1)                                                               Prepared & Analyzed: 13-Dec-18


Surrogate: 4-Brornofluorobenzene                   2.72                    ugh       2.50                 109      75-125



LCS(EL81306-BSI)                                                                  Prepared & Analyzed: 13-Dec-18
Dichlorodifluoromethane(F12)                       5.0           1.0       ug/1      5.00                99.8      32-152
Chloromethane                                      4.4           1.0       .         5.00                88.5      50-139
Vmyl chloride                                      4.4           1.0       .         5.00                87.8      58-137
Bromomethane                                       4.1           1.0       .         5.00                81.6      53-141
Chloroethane                                       4.1           1.0                 5.00                82.8      60-138
Trichlorofluoromethane(F11)                        5.7           1.0                 5.00                 114      65-141
1,1-Dichloroethene                                 5.4           1.0                 5.00                 109      71-131
Methylene chloride(Dichloromethane)                5.3           1.0                 5.00                 105      74-124
Methyl tertiary-butyl ether(MTBE)                  5.6           1.0                 5.00                 112      71-124
trans-1,2-Dichloroethene                           5.3           1.0                 5.00                 106      75-124
Diisopropyl ether(DIPE)                            5.6           1.0                 5.00                 113      67-128
1,1-Dichloroethane                                 5.3           1.0       .         5.00                 106      77-125
Ethyl tert-butyl ether(ETBE)                       5.3           1.0                 5.00                 106      70-127
22-Dichloropropane                                 5.2           1.0                 5.00                 103      60-139
cis-1,2-Dichloroethene                             5.5           1.0                 5.00                 110      78-123
Chloroform                                         5.4           1.0       .         5.00                 109      79-124
Bromochloromethane                                 5.8           1.0                 5.00                 117      78-123
1,1,1-Trichloroethane                              5.4           1.0                 5.00                 107      74-131
1,1-Dichloropropene                                5.5           1.0       .         5.00                 110      79-125
Carbon tetrachloride                               5.9           1.0       .         5.00                 118      72-136
1,2-Dichloroethane(EDC)                            5.6           1.0       .         5.00                 112      73-128
Tertiary-amyl methyl ether(TAME)                   5.2           1.0                 5.00                 104      68-128
Benzene                                            5.3           0.5                 5.00                 106      79-120
Trichloroethene                                    5.7           1.0                 5.00                 115      79-123
1,2-Dichloropropane                                5.3           1.0                 5.00                 107      78-122
Bromodichloromethane                               5.6           1.0                 5.00                 112      79-125
Dibromomethane                                     5.4           1.0                 5.00                 108      79-123
cis-1,3-Dichloropropene                            5.5           1.0                 500                  110      75-124
Toluene                                            5.3           0.5                 5.00                 106      80-121
trans-1,3-Dichloropropene                          5.5           1.0                 5.00                 109      73-127




                                                                                                                                              Page 56 of82
   Exhibit 17
   Page 82
                                                                                                                            EXM0_18HDR_046194
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 83 of 119 Page ID
                                              #:22051




                                                                                                                                2470 Impala Drive
    H&P Mobile                                                                                                                Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                         760-804-9678 Phone
                                                                                                                                 760-804-9159 Fax


 Cardno - Lake Forest                                            Project: CAR121218-L4
 20505 Crescent Bay Drive                               Project Number: Former Mobil 18HDR                               Reported:
 Lake Forest, CA 92630                                 Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                              Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                     H&P Mobile Geochemistry,Inc.
                                                        Reporting              Spike      Source             %REC               RPD
Analyte                                     Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81306 - EPA 5030

LCS(EL81306-BS1)                                                            Prepared & Analyzed: 13-Dec-18
1,1,2-Trichloroethane                        5.6           1.0       ughl      5.00                 Ill      80-119
1,2-Dibromoethane(EDB)                       5.4           1.0        •        5.00                 109      77-121
1,3-Dichloropropane                          5.4           1.0        •        5.00                 109      80-119
Tetrachloroethene                            5.6           10         •        5.00                 113      74-129
Dibromochloromethane                         5.9           10                  5.00                 117      74-126
Chlorobenzene                                5.6           1.0        •        5.00                 112      82-118
Ethylbenzene                                 5.5           0.5                 5.00                 109      79-121
1,1,1,2-Tetrachloroethane                    6.0           1.0        •        5.00                 119      78-124
m,p-Xylene                                     11          1.0        •         10.0                112      80-121
o-Xylene                                     5.4           0.5        •        5.00                 109      78-122
Styrene                                      5.7           1.0        •        5.00                 114      78-123
Bromoform                                    6.3           1.0        •        5.00                 125      66-130
Lsopropylbenzene(Cumene)                     6.0           1.0        •        5.00                 120      72-131
1,1,2,2-Tetrachloroethane                    5.6           1.0                 5.00                 113      71-121
1,23-Trichloropropane                        5.8           10         •        5.00                 115      73-122
n-Propylbenzene                              5.6           10         "        5.00                 111      76-123
Bromobenzene                                 5.7           1.0        "        5.00                 113      80-120
1,3,5-Trimethylbenzene                       5.6           1.0        •        5.00                 112      75-124
2-Chlorotoluene                              5.4           10         •        5.00                 108      79-122
4-Chlorotoluene                              5.5           1.0                 5.00                 109      78-122
tert-Butylbenzene                            5.6           1.0                 5.00                 112      78-124
1,2,4-Trimethylbenzene                       6.0           1.0                 5.00                 121      76-124
sec-Butylbenzene                             5.6           10                  5.00                 112      77-126
p-Isopropyltoluene                           6.3           1.0        •        5.00                 125      77-127
1,3-Dichlorobenzene                          5.7           1.0                 5.00                 114      80-119
1,4-Dichlorobenzene                          5.5           10         •        5.00                 109      79-118
n-Butylbenzene                               5.7           10                  5.00                 113      75-128
1,2-Dichlorobenzene                          5.5           1.0                 5.00                 110      80-119
1,2-Dibromo-3-chloropropane                  4.9           5.0        •        5.00                98.4      62-128
1,2,4-Trichlorobenzene                       6.2           1.0                 5.00                 123      69-130
Hexachlorobutadiene                          5.4           1.0                 5.00                 108      66-134
Naphthalene                                  5.6           1.0        •        5.00                 Ill      61-128
1,2,3-Trichlorobenzene                       6.2           1.0        •        5.00                123       69-129
Tertiary-butyl alcohol(TBA)                   24           5.0                 25.0                97.8      68-129




                                                                                                                                        Page 57 of82

   Exhibit 17
   Page 83
                                                                                                                      EXM0_18HDR_046195
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 84 of 119 Page ID
                                               #:22052




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                       Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                760-804-9678 Phone
                                                                                                                                        760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil I8HDR                                Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                   19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting              Spike      Source             %REC                RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC      Limits    RPD       Limit       Notes

Batch EL81306 - EPA 5030

LCS(EL81306-BS1)                                                                  Prepared & Analyzed: 13-Dec-18

Surrogate: Dibromofluommethane                     2.79                    ugil       2.50                112      75-125
                                                                             If
Surrogate: 1,2-Dichlomethane-d4                    2.60                              2.50                104       62-139
Surrogate: Toluene-d8                              2.68                              2.50                107       75-125
                                                                             If
Surrogate: 4-Bn9mofluorobenzene                    2.79                              2.50                 112      75-125



LCS Dup(EL81306-BSD1)                                                             Prepared & Analyzed: 13-Dec-18
Dichlorodifluoromethane(F12)                       4.8           1.0       ughl      5.00                95.2      32-152    4.77       20
Chloromethane                                                              .         5.00                88.1      50-139    0.453      20
                                                   4.4           1.0
Vinyl chloride                                                             .         5.00                93.2      58-137    5.94       20
                                                   4.7           1 0
Bromomethane                                                               .         5.00                91.4      53-141    11.3       20
                                                   4.6           1.0
Chloroethane                                                               .         5.00                89.3      60-138    7.54       20
                                                   4.5           1.0
Trichlorofluoromethane(F11)                                                .         5.00                 114      65-141    0.105      20
                                                   5.7           1.0
1,1-Dichloroethene                                 5.3           1 0                 5.00                 106      71-131    2.32       20
Methylene chloride(Dichloromethane)                5.2           1.0                 5.00                 104      74-124    0.850      20
Methyl tertiary-butyl ether(MTBE)                                          .         5.00                 115      71-124    3.30       20
                                                   5.8           1.0
trans-1,2-Dichloroethene                           5.2           1.0                 5.00                 104      75-124    2.17       20
Diisopropyl ether(DIPE)                            5.5           1 0                 5.00                 109      67-128    3.37       20
1,1-Dichloroethane                                                         .         5.00                 104      77-125    1.96       20
                                                   5.2           1.0
Ethyl tert-butyl ether(ETBE)                       5.4           1.0                 5.00                 107      70-127    0.993      20
2,2-Dichloropropane                                5.0           1 0                 5.00                 101      60-139    2.30       20
cis-1,2-Dichloroethene                                                     .         5.00                 111      78-123    1.26       20
                                                   5.6           1.0
Chloroform                                                                 .         5.00                 107      79-124    1.18       20
                                                   5.4           1.0
Bromochloromethane                                                         .         5.00                 119      78-123    1.62       20
                                                   5.9           1 0
1,1,1-Trichloroethane                                                      .         5.00                 105      74-131    1.62       20
                                                   5.3           1 0
1,1-Dichloropropene                                                        .         5.00                 107      79-125    3.25       20
                                                   5.3           1.0
Carbon tetrachloride                                                       .         5.00                 116      72-136    1.27       20
                                                   5.8           1.0
1,2-Dichloroethane(EDC)                            5.7           1 0                 5.00                 115      73-128    2.25       20
Tertiary-amyl methyl ether(TAME)                   5.4           1.0                 5.00                 107      68-128    3.08       20
Benzene                                                                    .         5.00                 103      79-120    2.63       20
                                                   5.1           0.5
Trichloroethene                                    5.6           1.0                 5.00                 112      79-123    2.92       20
1,2-Dichloropropane                                5.2           1 0                 5.00                 104      78-122    2.35       20
Bromodichloromethane                               5.7           1.0                 5.00                 114      79-125    2.55       20
Dibromomethane                                     5.7           1.0                 5.00                 115      79-123    5.84       20




                                                                                                                                               Page 58 of82

   Exhibit 17
   Page 84
                                                                                                                            EXM0_18HDR_046196
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 85 of 119 Page ID
                                              #:22053




                                                                                                                                2470 Impala Drive
    H&P Mobile                                                                                                                Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                         760-804-9678 Phone
                                                                                                                                 760-804-9159 Fax



 Cardno - Lake Forest                                            Project: CAR121218-L4
 20505 Crescent Bay Drive                               Project Number: Fonner Mobil 18HDR                               Reported:
 Lake Forest, CA 92630                                 Project Manager: Mr. James Leist                                   19-Dec-18 13:05

                              Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                     H&P Mobile Geochemistry,Inc.
                                                        Reporting              Spike      Source             "oREC               RPD
Analyte                                     Result          Limit   Units      Level      Result   %REC.     Limits    RPD       Limit       Notes

Batch EL81306 - EPA 5030

LCS Dup(EL81306-BSD1)                                                       Prepared & Analyzed: 13-Dec-18
cis-1,3-Dichloropropene                      5.7           1.0       AO         5.00                113      75-124    2.30       20
Toluene                                      5.2           0.5        "         5.00                104      80-121    1.79       20
trans-1,3-Dichloropropene                    5.8           1.0        "         5.00                117      73-127    6.51       zo
1,1,2-Trichloroethane                        5.7           1.0                  5.00                115      80-119    3.12       20
1,2-Dibromoethane(EDB)                       5.6           1.0                  5.00                113      77-121    3.56       20
1,3-Dichloropropane                          5.5           1.0                  5.00                111      80-119    1.77       20
Tetrachloroethene                            5.6           1.0                  5.00                111      74-129    1.36       20
Dibromochloromethane                         6.1           1.0                  5.00                121      74-126    3.65       20
Chlorobenzene                                5.5           1.0                  5.00                111      82-118    1.40       20
Ethylbenzene                                 5.3           0.5                 500                  107      79-121    2.44       20
1,1,1,2-Tetrachloroethane                    6.1           1.0                  5.00                122      78-124    2.44       20
m,p-Xylene                                    11           1.0                  10.0                107      80-121    4.06       20
o-Xylene                                     5.4           0.5                  5.00                108      78-122    1.01       20
Styrene                                      5.6           1.0        •         5.00                113      78-123    1.16       20
Bromoform                                    6.8           1.0        •         5.00                136      66-130    8.13       20            QL-IH
Isopropylbenzene(Cumene)                     5.9           1.0                  5.00                117      72-131    1.97       20
1.1.2,2-Tetrachloroethane                    5.5           1.0                  5.00                110      71-121    2.38       20
1,2,3-Trichloropropane                       5.5           1.0                  5.00                111      73-122    4.28       20
n-Propylbenzene                              5.2           1.0                  5.00                104      76-123    7.05       20
Bromobenzene                                 5.5           1.0                  5.00                111      80-120    2.00       20
1,3,5-Trimethylbenzene                       5.3           1.0                  5.00                105      75-124    5.93       20
2-Chlorotoluene                              5.0           1.0                  5.00                101      79-122    6.69       20
4-Chlorotoluene                              5.1           1.0                  5.00                102      78-122    7.00       20
tert-Butylbenzene                            5.2           1.0        "         5.00                104      78-124    7.68       20
1,2,4-Trimethylbenzene                       5.6           1.0        "         5.00                112      76-124    7.09       20
sec-Butylbenzene                             5.2           1.0        •         5.00                103      77-126    8.37       20
p-Isopropyltoluene                           5.8           1.0        •         5.00                117      77-127    7.16       20
1,3-Dichlorobenzene                          5.3           1.0        "         5.00                106      80-119    7.53       20
1,4-Dichlorobenzene                          5.3           1.0                  5.00                107      79-118    2.48       20
n-Butylbenzene                               5.4           1.0                  5.00                108      75-128    5.00       20
1,2-Dichlorobenzene                          5.4           1.0                  5.00                109      80-119    1.02       20
1,2-Dibromo-3-chloropropane                  5.7           5.0                  5.00                114      62-128    14.4       20
1,2,4-Trichlorobenzene                       6.5           1.0                  5.00                131      69-130    6.12       20            QL- IH
Hexachlorobutadiene                          5.5           1.0                  5.00                110      66-134    1.47       20




                                                                                                                                         Page 59 of82

   Exhibit 17
   Page 85
                                                                                                                      EXM0_18HDR_046197
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 86 of 119 Page ID
                                               #:22054




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                      Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                               760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax


 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil 18HDR                               Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.

                                                              Reporting              Spike      Source             %REC               RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81306 - EPA 5030

LCS Dup(EL81306-BSD1)                                                             Prepared & Analyzed: 13-Dec-18
Naphthalene                                        5.9           1.0       ugh       5.00                 118      61-128    5.69      20
1,2,3-Trichlorobenzene                             6.5           1.0        "        5.00                 131      69-129    6.12      20            QL-1H
Tertiary-butyl alcohol(BA)                          23           5.0        "        25.0                91.0      68-129    7.26      20

                                                                            If
Surrogate:Dibronueuommethane                       2.82                               2.50                113      75-125
                                                                            I/
Surrogate: 1,2-Dichloroethane-d4                   2.67                              2.50                 107      62-139
                                                                            I/
Surrogate: Toluene-d8                              2.66                              2.50                 107      75-125
                                                                            I/
Surrogate: 4-Brontofluorobenzene                   2.74                              2.50                 109      75-125



Batch EL81404 - EPA 5030
Blank(EL81404-BLK1)                                                               Prepared & Analyzed: 14-Dec-18
Dichlorodifluoromethane(F12)                       ND            10        ug/1
Chloromethane                                      ND            10         "
Vmyl chloride                                      ND            1.0        ^
Bromomethane                                       ND            1.0        ^
Chloroethane                                       ND            10
Trichlorofluoromethane(F11)                        ND            1.0
1,1-Dichloroethene                                 ND            1.0
Methylene chloride(Dichloromethane)                ND            10
Methyl tertiary-butyl ether(MTBE)                  ND            10
trans-1,2-Dichloroethene                           ND            1.0
Diisopropyl ether(D1PE)                            ND            1.0
1,1-Dichloroethane                                 ND            10
Ethyl tert-butyl ether(ETBE)                       ND            1.0
2,2-Dichloropropane                                ND            1.0
cis-1,2-Dichloroethene                             ND            1.0
Chloroform                                         ND            1.0
Bromochloromethane                                 ND            1.0
1,1,1-Trichloroethane                              ND            1.0
1,1-Dichloropropene                                ND            10
Carbon tetrachloride                               ND            10
1,2-Dichloroethane(EDC)                            ND            1.0
Tertiary-amyl methyl ether(TAME)                   ND            1.0




                                                                                                                                              Page 60 of.S2

   Exhibit 17
   Page 86
                                                                                                                            EXM0_18HDR_046198
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 87 of 119 Page ID
                                              #:22055




                                                                                                                             2470 Impala Drive
    H&P Mobile                                                                                                             Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                      760-804-9678 Phone
                                                                                                                              760-804-9159 Fax


 Cardno - Lake Forest                                          Project: CAR121218-L4
 20505 Crescent Bay Drive                             Project Number: Former Mobil 18HDR                              Reported:
 Lake Forest, CA 92630                               Project Manager: Mr. James Leist                                 19-Dec-18 13:05

                            Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                   H&P Mobile Geochemistry,Inc.
                                                      Reporting              Spike      Source             %REC              RPD
Analyte                                   Result          Limit   Units      Level      Result   %REC      Limits    RPD     Limit       Notes

Batch EL81404 - EPA 5030

Blank(EL81404-BLK1)                                                       Prepared & Analyzed: 14-Dec-18
Benzene                                    ND            0.5       ugh'
Trichloroethene                            ND            1.0
1,2-Dichloropropane                        ND            1.0
Bromodichloromethane                       ND            1.0
Dibromomethane                             ND            1.0
cis-1,3-Dichloropropene                    ND            1.0
Toluene                                    ND            0.5
trans-1,3-Dichloropropene                  ND            1.0
1,1,2-Trichloroethane                      ND            1.0
1,2-Dibromoethane(EDB)                     ND            1.0
1,3-Dichloropropane                        ND            1.0
Tetrachloroethene                          ND            1.0
Dibromochloromethane                       ND            1.0
Chlorobenzene                              ND            1.0
Ethylbenzene                               ND            0.5
1,1,1,2-Tetrachloroethane                  ND            1.0
m,p-Xylene                                 ND            1.0
o-Xylene                                   ND            0.5
Styrene                                    ND            1.0
Bromoform                                  ND            1.0
Isopropylbenzene(Cumene)                   ND            1.0
1,1,2,2-Tetrachloroethane                  ND            1.0
1,2,3-Trichloropropane                     ND            1.0
n-Propylbenzene                            ND            1.0
Bromobenzene                               ND            1.0
1,3,5-Trimethylbenzene                     ND            1.0
2-Chlorotoluene                            ND            1.0
4-Chlorotoluene                            ND            1.0
tert-Butylbenzene                          ND            1.0
1,2,4-Trimethylbenzene                     ND            1.0
sec-Butylbenzene                           ND            1.0
p-Isopropyltoluene                         ND            1.0
1,3-Dichlorobenzene                        ND            1.0
1,4-Dichlorobenzene                        ND            1.0




                                                                                                                                     Pap.e 6! of.S2

   Exhibit 17
   Page 87
                                                                                                                    EXM0_18HDR_046199
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 88 of 119 Page ID
                                               #:22056




                                                                                                                                    2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil I8HDR                              Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                 19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting              Spike      Source             %REC              RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC      Limits    RPD     Limit       Notes

Batch EL81404 - EPA 5030

Blank(EL81404-BLK1)                                                               Prepared & Analyzed: 14-Dec-I8
n-Butylbenzene                                     ND            10        ug/1
1,2-Dichlorobenzene                                ND            1.0
1,2-Dibromo-3-chloropropane                        ND            5.0
1,2,4-Trichlorobenzene                             ND            1.0
Hexachlorobutadiene                                ND            1.0
Naphthalene                                        ND            1.0
1,2,3-Trichlorobenzene                             ND            1.0
Tertiary-butyl alcohol(TBA)                        ND            5.0

Surrogate:Dibromolluommethane                      2.64                     Il
                                                                                      2.50               106       75-125
Surrogate: 1,2-Dichlomethane-d4                    2.47                     "         2.50               98.7      62-139
Surrogate: Toluene-d8                              2.58                     1,
                                                                                      2.50               103       75-125
Surrogate: 4-13n9mofluorobenzene                   2.77                     ,,        2.50               111       75-125


LCS(EL81404-BSI)                                                                  Prepared & Analyzed: 14-Dec-18
Dichlorodifluoromethane(F12)                       4.8           10        ugn       5.00                96.1      32-152
Chloromethane                                      4.1           1.0        "        5.00                82.8      50-139
Vinyl chloride                                     4.1           1.0        "        5.00                82.2      58-137
Bromomethane                                       3.8           1.0        "        5.00                75.9      53-141
Chloroethane                                       3.7           10         •        5.00                74.2      60-138
Trichlorofluoromethane(F11)                        6.0           1.0                 5.00                 121      65-141
1,1-Dichloroethene                                 5.0           1.0                 5.00                99.8      71-131
Methylene chloride(Dichloromethane)                4.7           10         "        5.00                94.9      74-124
Methyl tertiary-butyl ether(MTBE)                  4.6           1.0        "        5.00                91.3      71-124
trans-1,2-Dichloroethene                           4.9           1.0                 5.00                97.6      75-124
Diisopropyl ether(D1PE)                            4.8           1.0        "        5.00                95.3      67-128
1,1-Dichloroethane                                 4.8           10         "        5.00                95.6      77-125
Ethyl tert-butyl ether(ETBE)                       4.4           1.0        "        5.00                87.8      70-127
2,2-Dichloropropane                                4.6           1.0        "        5.00                91.4      60-139
cis-1,2-Dichloroethene                             4.8           1.0        "        5.00                96.9      78-123
Chloroform                                         4.7           1.0                 5.00                94.2      79-124
Bromochloromethane                                 5.0           1.0                 5.00                99.2      78-123
1,1,1-Trichloroethane                              4.8           1.0                 5.00                96.7      74-131
1,1-Dichloropropene                                4.8           10         "        5.00                95.7      79-125




                                                                                                                                             Page 62 of82

   Exhibit 17
   Page 88
                                                                                                                            EXM0_18HDR_046200
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 89 of 119 Page ID
                                              #:22057




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                                    Project Number: Former Mobil 18HDR                               Reported:
  Lake Forest, CA 92630                                     Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                   Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                          H&P Mobile Geochemistry,Inc.
                                                             Reporting              Spike      Source             %REC               RPD
Analyte                                          Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81404 - EPA 5030

LCS(EL81404-BS1)                                                                 Prepared & Analyzed: 14-Dec-18
Carbon tetrachloride                              5.3           1.0       ughl      5.00                 106      72-136
1,2-Dichloroethane(EDC)                           4.9           1.0        •        5.00                97.3      73-128
Tertiary-amyl methyl ether(TAME)                  4.5           1.0        "        5.00                89.9      68-128
Benzene                                           4.6           0.5                 5.00                92.2      79-120
Trichloroethene                                   4.8           1.0                 5.00                95.6      79-123
1,2-Dichloropropane                               4.6           1.0                 5.00                92.7      78-122
Bromodichloromethane                              4.9           1.0                 5.00                97.8      79-125
Dibromomethane                                    4.8           1.0        •        5.00                95.9      79-123
cis-1,3-Dichloropropene                           4.8           1.0        •        5.00                96.0      75-124
Toluene                                           4.6           0.5        •        5.00                91.8      80-121
trans-1,3-Dichloropropene                         4.6           1.0        •        5.00                92.8      73-127
1,1,2-Trichloroethane                             4.7           1.0        •        5.00                93.7      80-119
1,2-Dibromoethane(EDB)                            4.6           1.0        •        5.00                92.4      77-121
1,3-Dichloropropane                               4.7           1.0                 5.00                94.5      80-119
Tetrachloroethene                                 4.9           1.0        •        5.00                98.8      74-129
Dibromochloromethane                              4.9           1.0        "        5.00                98.9      74-126
Chlorobenzene                                     5.0           1.0        "        5.00                99.2      82-118
Ethylbenzene                                      4.9           0.5        "        5.00                97.5      79-121
1,1,1,2-Tetrachloroethane                         5.3           1.0        ^        5.00                 107      78-124
m,p-Xylene                                        9.8           1.0        •         10.0               98.3      80-121
o-Xylene                                          4.9           0.5        ^        5.00                98.7      78-122
Styrene                                           5.1           1.0        •        5.00                 102      78-123
Bromoform                                         5.5           1.0                 5.00                 110      66-130
Isopropylbenzene(Cumene)                          4.9           1.0        •        5.00                98.5      72-131
1,1,2,2-Tetrachloroethane                         4.9           1.0                 5.00                98.6      71-121
1,2,3-Trichloropropane                            4.5           1.0        •        5.00                90.7      73-122
n-Propylbenzene                                   5.0           1.0                 5.00                 101      76-123
Bromobenzene                                      5.0           1.0                 5.00                 100      80-120
1,3,5-Trimethylbenzene                            5.1           1.0        •        5.00                 102      75-124
2-Chlorotoluene                                   4.8           1.0        •        5.00                95.8      79-122
4-Chlorotoluene                                   5.5           1.0        •        5.00                 110      78-122
tert-Butylbenzene                                 5.1           1.0                 5.00                 101      78-124
1,2,4-Trirnethylbenzene                           5.1           1.0                 5.00                 102      76-124
sec-Butylbenzene                                  5.1           1.0                 5.00                 101      77-126




                                                                                                                                             Page 63 of82

   Exhibit 17
   Page 89
                                                                                                                           EXM0_18HDR_046201
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 90 of 119 Page ID
                                               #:22058




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                       Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                760-804-9678 Phone
                                                                                                                                        760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil I8HDR                                Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James L,eist                                  19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting               Spike      Source             %REC               RPD
Analyte                                           Result          Limit   Units       Level      Result   %REC      Limits    RPD      Limit       Notes

Batch EL81404 - EPA 5030

LCS(EL81404-BS1)                                                                   Prepared & Analyzed: 14-Dec-18
p-Lsopropyltoluene                                 5.2           1.0       ugh        5.00                 105      77-127
1,3-Dichlorobenzene                                5.0           1.0        "         5.00                 100      80-119
1,4-Dichlorobenzene                                4.9           1.0        "         5.00                98.9      79-118
n-Butylbenzene                                     5.0           10                   5.00                99.2      75-128
1,2-Dichlorobenzene                                4.7           10                   5.00                94.3      80-119
1,2-Dibromo-3-chloropropane                        4.3           5.0                  5.00                85.5      62-128
1,2,4-Trichlorobenzene                             5.4           1.0                  5.00                 109      69-130
Hexachlorobutadiene                                5.2           10                   5.00                 104      66-134
Naphthalene                                        5.3           1.0                  5.00                 105      61-128
1,2,3-Trichlorobenzene                             5.4           1.0        "         5.00                 109      69-129
Tertiary-butyl alcohol(BA)                          42           5.0        •         50.0                83.5      68-129


Surrogate: Dibromofluommethane                     2.76                               2.50                 111      75-125
Surrogate: 1,2-Dichlomethane-d4                    2.57                               2.50                103       62-139
Surrogate: Toluene-d8                              2.69                               2.50                108       75-125
Surrogate: 4-Brontofluorobenzene                   2.79                               2.50                 112      75-125



LCS Dup(EL81404-BSD1)                                                              Prepared & Analyzed: 14-Dec-18
Dichlorodifluoromethane(F12)                       4.4           1.0       ugh!       5.00                88.8      32-152    7.87      20
Chloromethane                                      3.7           1.0       .          5.00                74.2      50-139    11.0      20
limyl chloride                                     3.7           1.0       ^          5.00                73.3      58-137    11.5      20
Bromomethane                                       3.7           1.0       ^          5.00                73.5      53-141    3.27      20
Chloroethane                                       3.4           1 0        "         5.00                68.3      60-138    8.28      20
aichlorofluoromethane(F11)                         5.5           1 0        "         5.00                 109      65-141    10.3      20
1,1-Dichloroethene                                 5.2           1.0                  5.00                 104      71-131    4.53      20
Methylene chloride(Dichloromethane)                5.0           1.0        ^         5.00                 100      74-124    5.24      20
Methyl tertiary-butyl ether(MTBE)                  5.1           10         -         5.00                 102      71-124    10.9      20
trans-1,2-Dichloroethene                           5.1           1.0        -         5.00                 103      75-124    4.92      20
Diisopropyl ether(DIPE)                            5.0           1.0        -         5.00                 101      67-128    5.61      20
1,1-Dichloroethane                                 5.1           1.0        -         5.00                 101      77-125    5.64      20
Ethyl tert-butyl ether(ETBE)                       4.8           1.0                  5.00                96.0      70-127    8.88      20
2,2-Dichloropropane                                4.8           1.0                  5.00                95.0      60-139    3.89      20
cis-1,2-Dichloroethene                             5.1           1.0                  5.00                 102      78-123    5.18      20
Chloroform                                         4.9           10         -         5.00                98.2      79-124    4.12      20




                                                                                                                                               Page 64 of82

   Exhibit 17
   Page 90
                                                                                                                             EXM0_18HDR_046202
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 91 of 119 Page ID
                                              #:22059




                                                                                                                                       2470 Impala Drive
    H&P Mobile                                                                                                                        Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                 760-804-9678 Phone
                                                                                                                                        760-804-9159 Fax



 Cardno - Lake Forest                                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                                    Project Number: Former Mobil I8HDR                                 Reported:
  Lake Forest, CA 92630                                     Project Manager: Mr. James L,eist                                   19-Dec-18 13:05

                                   Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                          H&P Mobile Geochemistry,Inc.
                                                             Reporting               Spike      Source             %REC                 RPD
Analyte                                          Result          Limit   Units       Level      Result   %REC      Limits    RPD        Limit       Notes

Batch EL81404 - EPA 5030

LCS Dup(EL81404-BSD1)                                                             Prepared & Analyzed: 14-Dec-I8
Bromochloromethane                                5.4           1 0       ughl       5.00                 108      78-123    8.30        20
1,1,1-Trichloroethane                             5.0           1.0        "         5.00                99.1      74-131     2.44       20
1,1-Dichloropropene                               5.0           1.0        "         5.00                 100      79-125    4.84        20
Carbon tetrachloride                              5.5           10                   5.00                 110      72-136     3.58       20
1,2-Dichloroethane(EDC)                           5.2           10                   5.00                 104      73-128    6.61        20
Tertiary-amyl methyl ether(TAME)                  5.0           1.0                  5.00                99.6      68-128     10.3       20
Benzene                                           4.8           0.5                  5.00                96.7      79-120    4.68        20
Trichloroethene                                   5.1           10                   5.00                 103      79-123     7.25       20
1,2-Dichloropropane                               4.9           1.0                  5.00                98.5      78-122     5.99       20
Bromodichloromethane                              5.2           1.0                  5.00                 105      79-125    6.74        20
Dibromomethane                                    5.2           1.0        "         5.00                 104      79-123    8.24        20
cis-1,3-Dichloropropene                           5.2           1.0                  5.00                 104      75-124     7.89       20
Toluene                                           4.8           0.5                  5.00                95.0      80-121     3.41       20
trans-1,3-Dichloropropene                         5.1           1.0        "         5.00                 103      73-127     10.1       20
1,1,2-Trich1oroethane                             5.1           1.0        "         5.00                 102      80-119     8.28       20
1,2-Dibromoethane(EDB)                            5.2           1.0                  5.00                 105      77-121     12.5       20
1,3-Dichloropropane                               5.3           1.0                  5.00                 105      80-119     11.0       20
Tetrachloroethene                                 5.3           1.0                  5.00                 107      74-129     7.59       20
Dibromochloromethane                              5.5           1.0                  5.00                 110      74-126     10.2       20
Chlorobenzene                                     5.1           1.0                  5.00                 101      82-118     2.23       20
Ethylbenzene                                      4.9           O.5                  5.00                97.7      79-121    0.205       20
1,1,1,2-Tetrachloroethane                         5.3           1.0                  5.00                 106      78-124    0.725       20
m,p-Xylene                                        9.8           1.0        "         10.0                98.3      80-121    0.0153      20
o-Xylene                                          5.0           0.5                  5.00                100       78-122     1.60       20
Styrene                                           5.2           1.0        "         5.00                 104      78-123     2.05       20
Bromoform                                         6.0           1.0                  5.00                 119      66-130    8.17        20
Isopropylbenzene(Ctunene)                         5.0           1.0                  5.00                99.4      72-131    0.909       20
1,1,2,2-Tetrachloroethane                         5.3           1.0        "         5.00                 107      71-121    8.00        20
1,2,3-Trichloropropane                            5.0           1.0        "         5.00                99.8      73-122     9.58       20
n-Propylbenzene                                   5.0           1.0        "         5.00                 100      76-123    0.209       20
Bromobenzene                                      5. 1          1.0        "         5.00                 102      80-120     2.24       20
1,3,5-Trimethylbenzene                            5.2           1.0        "         5.00                 104      75-124     1.41       20
2-Chlorotoluene                                   4.9           10                   5.00                97.1      79-122     1.26       20
4-Chlorotoluene                                   5.5           1 0                  5.00                 111      78-122     1.07       20




                                                                                                                                                Page 65 of82

   Exhibit 17
   Page 91
                                                                                                                            EXM0_18HDR_046203
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 92 of 119 Page ID
                                             #:22060




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                       Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                760-804-9678 Phone
                                                                                                                                        760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil I8HDR                                Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                   19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting              Spike      Source             %REC                RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC      Limits    RPD       Limit       Notes

Batch EL81404 - EPA 5030

LCS Dup(EL81404-BSD1)                                                             Prepared & Analyzed: 14-Dec-I8
tert-Butylbenzene                                  5.1           1.0      ughl       5.00                 102      78-124    0.827      20
1,2,4-Trimethylbenzene                             5. 1          1.0       "         5.00                 103      76-124    0.614      20
sec-Butylbenzene                                   4.9           1.0       "         5.00                97.3      77-126    3.93       20
p-Isopropyltoluene                                 49            10                  5.00                98.8      77-127    5.88       20
1,3-Dichlorobenzene                                4.9           10                  5.00                98.9      80-119    1.51       20
1,4-Dichlorobenzene                                5.2           1.0                 5.00                 104      79-118    4.76       20
n-Butylbenzene                                     5.0           1.0                 5.00                99.9      75-128    0.754      20
1,2-Dichlorobenzene                                5.0           1.0                 5.00                 101      80-119    6.73       20
1,2-Dibromo-3-chloropropane                        4.8           5.0                 5.00                96.9      62-128    12.6       20
1,2,4-Trichlorobenzene                             6.1           1.0                 5.00                 123      69-130    12.1       20
Hexachlorobutadiene                                5.5           1.0                 5.00                 111      66-134    6.64       20
Naphthalene                                        6.4           1.0                 5.00                 127      61-128    19.1       20
1,2,3-Trichlorobenzene                             6.1           1.0       "         5.00                 123      69-129    12.1       20
Tertiary-butyl alcohol(TBA)                         45           5.0       "         50.0                90.9      68-129    8.52       20


Surrogate: Dibromofluoromethane                    2.82                     ,,        2.50                113      75-125
Surrogate: 1,2-Dich1oroethane44                    2.84                     ,,        2.50                114      62-139
Surrogate: Toluene-d8                              2.71                     ,,        2.50               108       75-125
Surrogate: 4-Brontofluorobenzene                   2.85                     ,,        2.50                114      75-125


Batch EL81712 - EPA 5030

Blank(EL81712-BLK1)                                                               Prepared & Analyzed: 17-Dec-18
Dichlorodifluoromethane(F12)                       ND            1 0      ugh!
Chloromethane                                      ND            10       .
Vinyl chloride                                     ND            1 0
Bromomethane                                       ND            1 0
Chloroethane                                       ND            1 0
Ilichlorofluoromethane(F11)                        ND            1 0
1,1-Dichloroethene                                 ND            10
Methylene chloride(Dichloromethane)                ND            10
Methyl tertiary-butyl ether(MTBE)                  ND            1 0
trans-1,2-Dichloroethene                           ND            1 0
Diisopropy1 ether(DIPE)                            ND            1 0




                                                                                                                                               Page 66 of82

   Exhibit 17
   Page 92
                                                                                                                            EXM0_18HDR_046204
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 93 of 119 Page ID
                                               #:22061




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                      Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                               760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax


 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil 18HDR                               Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting              Spike      Source             %REC               RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81712 - EPA 5030

Blank(EL81712-BLK1)                                                               Prepared & Analyzed: 17-Dec-18
1,1-Dichloroethane                                 ND            1.0       ugh!
Ethyl tert-butyl ether(ETBE)                       ND            1.0
2,2-Dichloropropane                                ND            1.0
cis-1,2-Dichloroethene                             ND            1.0
Chloroform                                         ND            1.0
Bromochloromethane                                 ND            1.0
1,1,1-Trichloroethane                              ND            1.0
1,1-Dichloropropene                                ND            1.0
Carbon tetrachloride                               ND            1.0
1,2-Dichloroethane(EDC)                            ND            1.0
Tertiary-amyl methyl ether(L\
                            ' IF)                  ND            1.0
Benzene                                            ND            0.5
Trichloroethene                                    ND            1.0
1,2-Dichloropropane                                ND            1.0
Bromodichloromethane                               ND            1.0
Dibromomethane                                     ND            1.0
cis-1,3-Dichloropropene                            ND            1.0
Toluene                                            ND            0.5
trans-1,3-Dichloropropene                          ND            1.0
1,1,2-Trichloroethane                              ND            1.0
1,2-Dibromoethane(EDB)                             ND            1.0
1,3-Dichloropropane                                ND            1.0
Tetrachloroethene                                  ND            1.0
Dibromochloromethane                               ND            1.0
Chlorobenzene                                      ND            1.0
Ethylbenzene                                       ND            0.5
1,1,1,2-Tetrachloroethane                          ND            1.0
m,p-Xylene                                         ND            1.0
o-Xylene                                           ND            0.5
Styrene                                            ND            1.0
Bromoform                                          ND            1.0
Isopropylbenzene(Cumene)                           ND            1.0
1,1,2,2-Tetrachloroethane                          ND            1.0
1,23-Trichloropropane                              ND            1.0




                                                                                                                                              Page 67 of82
   Exhibit 17
   Page 93
                                                                                                                            EXM0_18HDR_046205
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 94 of 119 Page ID
                                             #:22062




                                                                                                                                   2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                    760-804-9159 Fax



 Cardno - Lake Forest                                                Project: CAR121218-L4
 20505 Crescent Bay Drive                                   Project Number: Former Mobil 18HDR                               Reported:
 Lake Forest, CA 92630                                     Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                  Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                         H&P Mobile Geochemistry,Inc.
                                                            Reporting              Spike      Source             %REC               RPD
Analyte                                         Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81712 - EPA 5030

Blank(EL81712-BLK1)                                                             Prepared & Analyzed: 17-Dec-18
n-Propylbenzene                                  ND            1.0       ugh!
Bromobenzene                                     ND            1.0
1,3,5-Trimethylbenzene                           ND            1.0
2-Chlorotoluene                                  ND            1.0
4-Chlorotoluene                                  ND            1.0
tert-Butylbenzene                                ND            1.0
1,2,4-Trimethylbenzene                           ND            1.0
sec-Butylbenzene                                 ND            1.0
p-Lsopropyltoluene                               ND            1.0
1,3-Dichlorobenzene                              ND            1.0
1,4-Dichlorobenzene                              ND            1.0
n-Butylbenzene                                   ND            1.0
1,2-Dichlorobenzene                              ND            1.0
1,2-Dibromo-3-chloropropane                      ND            5.0
1,2,4-Trich1orobenzene                           ND            1.0
Hexachlorobutadiene                              ND            1.0
Naphthalene                                      ND            1.0
1,2,3-Trichlorobenzene                           ND            1.0
Tertiary-butyl alcohol(BA)                       ND            5.0


Surrogate: Dibromofluommethane                   2.87                               2.50                115      75-125
                                                                           If
Surrogate: 1,2-Dichlomethane-d4                  2.39                               2.50               95.5      62-139
                                                                           If
Surrogate: Toluene-d8                            2.87                               2.50                115      75-125
Surrogate: 4-Bwmofluorobenzene                   2.61                               2.50               104       75-125



LCS(EL81712-BSI)                                                                Prepared & Analyzed: 17-Dec-18
Dichlorodifluoromethane(F12)                     5.3           10        ughl      5.00                 107      32-152
Chloromethane                                                            .         5.00                78.9      50-139
                                                 3.9           1.0
Vmy1 chloride                                                            .         5.00                87.7      58-137
                                                 4.4           1.0
Bromomethane                                                             .         5.00                79.2      53-141
                                                 4.0           1.0
Chloroethane                                     4.8           10                  5.00                95.9      60-138
Trichlorofluoromethane(F11)                      5.1           1.0                 5.00                102       65-141
1,1-Dichloroethene                               4.9           1.0                 5.00                98.0      71-131
Methylene chloride(Dichloromethane)              4.9           10         •        5.00                98.0      74-124




                                                                                                                                            Paae. 6S of.S2

   Exhibit 17
   Page 94
                                                                                                                          EXM0_18HDR_046206
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 95 of 119 Page ID
                                               #:22063




                                                                                                                                    2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                     760-804-9159 Fax



 Cardno - Lake Forest                                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                                    Project Number: Former Mobil 18HDR                               Reported:
  Lake Forest, CA 92630                                     Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                   Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                          H&P Mobile Geochemistry,Inc.
                                                             Reporting              Spike      Source             %REC               RPD
Analyte                                          Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81712 - EPA 5030

LCS(EL81712-BS1)                                                                 Prepared & Analyzed: 17-Dec-18
Methyl tertiary-butyl ether(MBE)                  5.2           1.0       ughl      5.00                 104      71-124
trans-1,2-Dichloroethene                          4.3           1.0        •        5.00                86.0      75-124
Diisopropyl ether(D1PE)                           5.5           1.0        "        5.00                 110      67-128
1,1-Dichloroethane                                4.8           1.0        •        5.00                95.9      77-125
Ethyl tert-butyl ether(ETBE)                      5.4           1.0                 5.00                 108      70-127
22-Dichloropropane                                4.8           1.0        •        5.00                95.3      60-139
cis-1,2-Dichloroethene                            5.1           1.0                 5.00                 101      78-123
Chloroform                                        4.9           1.0                 5.00                97.1      79-124
Bromochloromethane                                5.5           1.0                 5.00                 109      78-123
1,1,1-Trichloroethane                             4.7           1.0                 5.00                94.4      74-131
1,1-Dichloropropene                               4.9           1.0        ^        5.00                97.8      79-125
Carbon tetrachloride                              4.8           1.0        •        5.00                95.6      72-136
1,2-Dichloroethane(EDC)                           4.6           1.0        •        5.00                92.5      73-128
Tertiary-amyl methyl ether(TAME)                  5.2           1.0        "        5.00                 103      68-128
Benzene                                           4.3           0.5                 5.00                86.8      79-120
Trichloroethene                                   5.1           1.0                 5.00                 103      79-123
1,2-Dichloropropane                               5.0           1.0                 5.00                 100      78-122
Bromodichloromethane                              5.2           1.0        "        5.00                 104      79-125
Dibromomethane                                    5.5           1.0        "        5.00                 110      79-123
cis-1,3-Dichloropropene                           5.2           1.0        "        5.00                 105      75-124
Toluene                                                                    p        5.00                77.3      80-121                            QL-1L
                                                  3.9           0.5
trans-1,3-Dichloropropene                         4.4           1.0        •        5.00                87.6      73-127
1,1,2-Trichloroethane                             4.7           1.0                 5.00                94.0      80-119
1,2-Dibromoethane CEDE)                           5.5           1.0        •        5.00                 110      77-121
1,3-Dichloropropane                               4.7           1.0                 5.00                93.1      80-119
Tetrachloroethene                                 4.5           1.0        •        5.00                90.2      74-129
Dibromochloromethane                              5.3           1.0                 5.00                 106      74-126
Chlorobenzene                                     5.0           1.0        •        5.00                99.9      82-118
Ethylbenzene                                      4.8           0.5        •        5.00                96.0      79-121
1,1,1,2-Tetrachloroethane                         5.4           1.0        •        5.00                 109      78-124
m,p-Xylene                                        9.8           1.0        •         10.0               97.5      80-121
o-Xylene                                          5.0           0.5        •        5.00                 100      78-122
Styrene                                           5.5           1.0        •        5.00                109       78-123
Bromoform                                         6.5           1.0                 5.00                 131      66-130                            QL-1H




                                                                                                                                             Page 69 of82

   Exhibit 17
   Page 95
                                                                                                                           EXM0_18HDR_046207
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 96 of 119 Page ID
                                             #:22064




                                                                                                                                     2470 Impala Drive
    H&P Mobile                                                                                                                     Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                              760-804-9678 Phone
                                                                                                                                      760-804-9159 Fax



 Cardno - Lake Forest                                                Project: CAR121218-L4
 20505 Crescent Bay Drive                                   Project Number: Former Mobil I8HDR                                Reported:
 Lake Forest, CA 92630                                      Project Manager: Mr. James L,eist                                 19-Dec-18 13:05

                                   Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                          H&P Mobile Geochemistry,Inc.
                                                             Reporting             Spike     Source               %REC               RPD
Analyte                                          Result          Limit   Units     Level     Result    %REC       Limits    RPD      Limit       Notes

Batch EL81712 - EPA 5030

LCS(EL81712-BS1)                                                                 Prepared & Analyzed: 17-Dec-I8
Lsopropylbenzene(Cumene)                          5.6           1.0      ughl       5.00                 112      72-131
1,1,2,2-Tetrachloroethane                         6.1           1.0       "         5.00                122       71-121                            QL-1H
1,2,3-Trichloropropane                            6.1           1.0       "         5.00                122       73-122
n-Propylbenzene                                   5.3           10                  5.00                105       76-123
Bromobenzene                                      5.5           10                  5.00                 109      80-120
1,3,5-11imethylbenzene                            5.3           1.0                 5.00                 106      75-124
2-Chlorotoluene                                   4.6           1.0                 5.00                92.8      79-122
4-Chlorotoluene                                   4.6           10                  5.00                92.8      78-122
tert-Butylbenzene                                 5.2           1.0                 5.00                104       78-124
1,2,4-Trimethylbenzene                            5.6           1.0                 5.00                 113      76-124
sec-Butylbenzene                                  5.3           1.0                 5.00                107       77-126
p-Lsopropyltoluene                                6.0           10                  5.00                 119      77-127
1,3-Dichlorobenzene                               5.4           1.0                 5.00                107       80-119
1,4-Dichlorobenzene                               4.6           1.0       "         5.00                92.9      79-118
n-Butylbenzene                                    4.9           10        "         5.00                97.6      75-128
1,2-Dichlorobenzene                               4.9           10        "         5.00                97.3      80-119
1,2-Dibromo-3-chloropropane                       5.7           5.0                 5.00                 115      62-128
1,2,4-Trichlorobenzene                            5.3           1.0                 5.00                107       69-130
Hexachlorobutadiene                               4.4           10                  5.00                88.6      66-134
Naphthalene                                       4.9           1.0                 5.00                98.3      61-128
1,2,3-Trichlorobenzene                            5.3           1.0                 5.00                107       69-129
Tertiary-butyl alcohol(TBA)                        23           5.0                 25.0                91.5      68-129

                                                                           If
Surrogate: Dibromofluommethane                    2.63                              2.50                105       75-125
Surrogate: 1,2-Dichloroethane-d4                  2.54                              2.50                101       62-139
Surrogate: Toluene-d8                             2.23                              2.50                89.2      75-125
Surrogate: 4-Brontofluorobenzene                  2.89                              2.50                116       75-125



LCS Dup(EL81712-BSD1)                                                            Prepared & Analyzed: 17-Dec-18
Dichlorodifluoromethane(F12)                      5.7           1.0      ughl       5.00                 114      32-152    6.81      20
Chloromethane                                     3.9           10       .          5.00                77.7      50-139    1.46      20
Vinyl chloride                                    3.9           1.0      .          5.00                78.8      58-137    10.6      20
Bromomethane                                      4.3           1.0      .          5.00                86.5      53-141    8.85      20
Chloroethane                                      5.5           1.0      .          5.00                 110      60-138    13.3      20




                                                                                                                                             Page 70 of82

   Exhibit 17
   Page 96
                                                                                                                           EXM0_18HDR_046208
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 97 of 119 Page ID
                                               #:22065




                                                                                                                                       2470 Impala Drive
    H&P Mobile                                                                                                                        Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                 760-804-9678 Phone
                                                                                                                                         760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil I8HDR                                 Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James L,eist                                   19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting               Spike      Source             %REC                RPD
Analyte                                           Result          Limit   Units       Level      Result   %REC      Limits    RPD       Limit       Notes

Batch EL81712 - EPA 5030

LCS Dup(EL81712-BSD1)                                                              Prepared & Analyzed: 17-Dec-I8
Trichlorofluoromethane(F11)                        5.5           10        ughl       5.00                 109      65-141    6.55       20
1,1-Dichloroethene                                 4.9           1.0        "         5.00                97.4      71-131    0.563      20
Methylene chloride(Dichloromethane)                4.8           1.0        "         5.00                95.8      74-124    2.22       20
Methyl tertiary-butyl ether(MTBE)                  5.4           10                   5.00                 109      71-124    3.86       20
trans-1,2-Dichloroethene                           4.9           10                   5.00                97.2      75-124    12.3       20
Diisopropyl ether(DIPE)                            5.3           1.0                  5.00                106       67-128    3.61       20
1,1-Dichloroethane                                 4.8           1.0                  5.00                95.2      77-125    0.712      20
Ethyl tert-butyl ether(ETBE)                       5.1           10                   5.00                 102      70-127    5.54       20
2,2-Dichloropropane                                4.9           1.0                  5.00                97.3      60-139    2.05       20
cis-1,2-Dichloroethene                             5.0           1.0                  5.00                99.4      78-123    1.98       20
Chloroform                                         4.9           1.0                  5.00                97.8      79-124    0.718      20
Bromochloromethane                                 5.2           10                   5.00                 104      78-123    5.21       20
1,1,1-Trichloroethane                              4.9           1.0                  5.00                98.2      74-131    3.96       20
1,1-Dichloropropene                                5.0           1.0        "         5.00                99.9      79-125    2.14       20
Carbon tetrachloride                               4.9           10         "         5.00                98.9      72-136    3.48       20
1,2-Dichloroethane(EDC)                            5.0           10         "         5.00                 100      73-128    7.88       20
Tertiary-amyl methyl ether(TAME)                   5.3           1.0                  5.00                105       68-128    2.04       20
Benzene                                            4.8           O.5                  5.00                96.2      79-120    10.3       20
Trichloroethene                                    4.8           10                   5.00                95.1      79-123    7.70       20
1,2-Dichloropropane                                4.9           1.0                  5.00                97.9      78-122    2.04       20
Bromodichloromethane                               5. 1          1.0                  5.00                 103      79-125    1.50       20
Dibromomethane                                     5.2           1.0                  5.00                 104      79-123    6.32       20
cis-1,3-Dichloropropene                            51            10                   5.00                 103      75-124    2.10       20
Toluene                                            4.4           O.5        "         5.00                88.4      80-121    13.4       20
trans-1,3-Dichloropropene                          4.8           1.0                  5.00                95.4      73-127    8.52       20
1,1,2-Trichloroethane                              48            10                   5.00                96.6      80-119    2.75       20
1,2-Dibromoethane(EDB)                             47            10         "         5.00                94.9      77-121    14.8       20
1,3-Dichloropropane                                4.4           1.0        "         5.00                88.6      80-119    5.03       20
Tetrachloroethene                                  4.5           1.0        "         5.00                90.6      74-129    0.476      20
Dibromochloromethane                               4.2           10         "         5.00                84.5      74-126    22.6       20            QR-02
Chlorobenzene                                      5.0           1.0                  5.00                 101      82-118    0.629      20
Ethylbenzene                                       4.9           O.5                  5.00                98.3      79-121    2.34       20
1,1,1,2-Tetrachloroethane                          5.5           1 0                  5.00                 111      78-124    1.58       20
m,p-Xylene                                         9.8           10         "         10.0                98.5      80-121    0.959      20




                                                                                                                                                Page 71 of82

   Exhibit 17
   Page 97
                                                                                                                             EXM0_18HDR_046209
            Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 98 of 119 Page ID
                                              #:22066




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                       Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                760-804-9678 Phone
                                                                                                                                        760-804-9159 Fax



 Cardno - Lake Forest                                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                                    Project Number: Former Mobil I8HDR                                 Reported:
  Lake Forest, CA 92630                                     Project Manager: Mr. James L,eist                                   19-Dec-18 13:05

                                   Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                          H&P Mobile Geochemistry,Inc.
                                                             Reporting               Spike      Source             %REC                RPD
Analyte                                          Result          Limit   Units       Level      Result   %REC      Limits    RPD       Limit       Notes

Batch EL81712 - EPA 5030

LCS Dup(EL81712-BSD1)                                                             Prepared & Analyzed: 17-Dec-I8
o-Xylene                                          5.0           0.5       ughl       5.00                99.8      78-122    0.679      20
Styrene                                           5.4           1.0        "         5.00                 108      78-123    0.698      20
Bromoform                                         5.9           1.0        "         5.00                 117      66-130    10.8       20
Isopropylbenzene(Cumene)                          5.8           10                   5.00                 116      72-131    3.26       20
1,1,2,2-Tetrachloroethane                         4.8           10                   5.00                96.8      71-121    22.9       20            QR-02
1,23-Trichloropropane                             5.0           1.0                  5.00                99.4      73-122    20.3       20            QR-02
n-Propylbenzene                                   4.9           1.0                  5.00                97.1      76-123    7.97       20
Bromobenzene                                      4.9           10                   5.00                98.0      80-120    11.0       20
1,3,5-Trimethylbenzene                            5.2           1.0                  5.00                 105      75-124    1.64       20
2-Chlorotoluene                                   4.6           1.0                  5.00                91.8      79-122    1.12       20
4-Chlorotoluene                                   4.6           1.0                  5.00                91.8      78-122    1.12       20
tert-Butylbenzene                                 5.2           10                   5.00                 104      78-124    0.520      20
1,2,4-Trimethylbenzene                            5.5           1.0                  5.00                 110      76-124    2.54       20
sec-Butylbenzene                                  5.3           1.0        "         5.00                 107      77-126    0.272      20
p-Isopropyltoluene                                5.9           1 0        "         5.00                 118      77-127    0.968      20
1,3-Dichlorobenzene                               5.2           1 0                  5.00                 103      80-119    3.97       20
1,4-Dichlorobenzene                               4.8           1.0                  5.00                96.9      79-118    4.28       20
n-Butylbenzene                                    5.3           1.0                  5.00                 105      75-128    7.49       20
1,2-Dichlorobenzene                               5. 1          1.0                  5.00                 101      80-119    4.08       20
1,2-Dibromo-3-chloropropane                       5.9           5.0                  5.00                 118      62-128    3.15       20
1,2,4-Trichlorobenzene                            5.5           1.0                  5.00                 110      69-130    3.02       20
Hexachlorobutadiene                               5.0           1.0                  5.00                99.0      66-134    11.1       20
Naphthalene                                       5.0           1.0                  5.00                 100      61-128    1.95       20
1,2,3-1tichlorobenzene                            5.5           1.0        "         5.00                 110      69-129    3.02       20
Tertiary-butyl alcohol(TBA)                        22           5.0        "         25.0                86.9      68-129    5.11       20


Surrogate: Dibromolluoromethane                   2.60                     ,,        2.50                104       75-125
Surrogate: 1,2-Dichloroethane-d4                  2.52                     ,,        2.50                101       62-139
Surrogate: Toluene-d8                             2.52                     ,,        2.50                101       75-125
Surrogate: 4-Bromofluorobenzene                   2.67                      ,..      2.50                107       75-125




                                                                                                                                               Page 72 of82

   Exhibit 17
   Page 98
                                                                                                                            EXM0_18HDR_046210
             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 99 of 119 Page ID
                                               #:22067




                                                                                                                                      2470 Impala Drive
    H&P Mobile                                                                                                                      Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                               760-804-9678 Phone
                                                                                                                                       760-804-9159 Fax


 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil 18HDR                               Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting              Spike      Source             %REC               RPD
Analyte                                           Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81713 - EPA 5030

Blank(EL81713-BLK1)                                                               Prepared & Analyzed: 17-Dec-18
Dichlorodifluoromethane(F12)                       ND            5.0      ugikg
Chloromethane                                      ND            5.0
Vinyl chloride                                     ND            5.0
Bromomethane                                       ND            5.0
Chloroethane                                       ND            5.0
Trichlorofluoromethane(F11)                        ND            5.0
1,1-Dichloroethene                                 ND            5.0
Methylene chloride(Dichloromethane)                ND            5.0
Methyl tertiary-butyl ether(MTBE)                  ND            5.0
trans-1,2-Dichloroethene                           ND            5.0
Diisopropyl ether(D1PE)                            ND            5.0
1,1-Dichloroethane                                 ND            5.0
Ethyl tert-butyl ether(ETBE)                       ND            5.0
22-Dichloropropane                                 ND            5.0
cis-1,2-Dichloroethene                             ND            5.0
Chloroform                                         ND            5.0
Bromochloromethane                                 ND            5.0
1,1,1-Trichloroethane                              ND            5.0
1,1-Dichloropropene                                ND            5.0
Carbon tetrachloride                               ND            5.0
1,2-Dichloroethane(EDC)                            ND            5.0
Tertiary-amyl methyl ether(TAME)                   ND            5.0
Benzene                                            ND            5.0
Trichloroethene                                    ND            5.0
1,2-Dichloropropane                                ND            5.0
Bromodichloromethane                               ND            5.0
Dibromomethane                                     ND            5.0
cis-1,3-Dichloropropene                            ND            5.0
Toluene                                            ND            5.0
trans-1,3-Dichloropropene                          ND            5.0
1,1,2-Trichloroethane                              ND            5.0
1,2-Dibromoethane(EDB)                             ND            5.0
1,3-Dichloropropane                                ND            5.0
Tetrachloroethene                                  ND            5.0




                                                                                                                                              Page 73 of82

   Exhibit 17
   Page 99
                                                                                                                            EXM0_18HDR_046211
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 100 of 119 Page ID
                                              #:22068




                                                                                                                                   2470 Impala Drive
    H&P Mobile                                                                                                                    Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                             760-804-9678 Phone
                                                                                                                                    760-804-9159 Fax



 Cardno - Lake Forest                                                Project: CAR121218-L4
 20505 Crescent Bay Drive                                   Project Number: Former Mobil 18HDR                               Reported:
 Lake Forest, CA 92630                                     Project Manager: Mr. James Leist                                  19-Dec-18 13:05

                                  Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                         H&P Mobile Geochemistry,Inc.
                                                            Reporting              Spike      Source             %REC               RPD
Analyte                                         Result          Limit   Units      Level      Result   %REC      Limits    RI'D     Limit       Notes

Batch EL81713 - EPA 5030

Blank(EL81713-BLK1)                                                             Prepared & Analyzed: 17-Dec-18
Dibromochloromethane                             ND            5.0      ugikg
Chlorobenzene                                    ND            5.0
Ethylbenzene                                     ND            5.0
1,1,1,2-Tetrachloroethane                        ND            5.0
m,p-Xylene                                       ND            10
o-Xylene                                         ND            5.0
Styrene                                          ND            5.0
Bromoform                                        ND            5.0
lsopropylbenzene(Cumene)                         ND            5.0
1,1,2,2-Tetrachloroethane                        ND            5.0
1,2,3-Trichloropropane                           ND            5.0
n-Propylbenzene                                  ND            5.0
Bromobenzene                                     ND            5.0
1,3,5-Trimethylbenzene                           ND            5.0
2-Chlorotoluene                                  ND            5.0
4-Chlorotoluene                                  ND            5.0
tert-Butylbenzene                                ND            5.0
1,2,4-Trimethylbenzene                           ND            5.0
sec-Butylbenzene                                 ND            5.0
p-Isopropyltoluene                               ND            5.0
1,3-Dichlorobenzene                              ND            5.0
1,4-Dichlorobenzene                              ND            5.0
n-Butylbenzene                                   ND            5.0
1,2-Dichlorobenzene                              ND            5.0
1,2-Dibromo-3-chloropropane                      ND            25
1,2,4-Trich1orobenzene                           ND            5.0
Hexachlorobutadiene                              ND            5.0
Naphthalene                                      ND            5.0
1,2,3-Trichlorobenzene                           ND            5.0
Tertiary-butyl alcohol(BA)                       ND            25


Surrogate: Dibromofluommethane                   287                                25.0                115      65-135
Surrogate: 1,2-Dichlowelhane-d4                  23.9                               25.0               95.5      52-149
Surrogate: Toluene-d8                            2&7                      ,,        25.0                115      65-135




                                                                                                                                            Page 74 of82

   Exhibit 17
   Page 100
                                                                                                                          EXM0_18HDR_046212
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 101 of 119 Page ID
                                             #:22069




                                                                                                                                        2470 Impala Drive
    H&P Mobile                                                                                                                         Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                  760-804-9678 Phone
                                                                                                                                         760-804-9159 Fax



 Cardno - Lake Forest                                                   Project: CAR121218-L4
 20505 Crescent Bay Drive                                      Project Number: Former Mobil 18HDR                                 Reported:
  Lake Forest, CA 92630                                       Project Manager: Mr. James Leist                                    19-Dec-18 13:05

                                     Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                            H&P Mobile Geochemistry,Inc.
                                                               Reporting               Spike     Source               %REC               RPD
Analyte                                            Result          Limit     Units     Level     Result    %REC       Limits    RI'D     Limit       Notes

Batch EL81713 - EPA 5030
Blank(EL81713-BLK1)                                                                  Prepared & Analyzed: 17-Dec-18


Surrogate: 4-Brontofluorobenzene                    261                      ugikg      25.0                104       65-135



Matrix Spike(EL81713-MS1)                               Source: E812075-01           Prepared & Analyzed: 17-Dec-18
Dichlorodifluoromethane(F12)                       54.5           5.0        WAS        50.0      ND        109       29-149
Chloromethane                                      39.9           5.0        ^          50.0      ND        79.8      50-136
Vmyl chloride                                      43.1           5.0        .          50.0      ND        86.2      56-135
Bromomethane                                       42.3           5.0         "         50.0      ND        84.7      53-143
Chloroethane                                       50.6           5.0                   50.0      ND        101       59-139
Trichlorofluoromethane(F11)                        53.7           5.0                   50.0      ND        107       62-140
1,1-Dichloroethene                                 49.3           5.0                   50.0      ND        98.6      70-131
Methylene chloride(Dichloromethane)                47.0           5.0                   50.0      ND        94.0      70-128
Methyl tertiary-butyl ether(MTBE)                  57.0           5.0        .          50.0      3.07      108       73-125
trans-1,2-Dichloroethene                           47.8           5.0        "          50.0      ND        95.6      74-125
Diisopropyl ether(DIPE)                            50.9           5.0        ^          50.0      ND        102       69-127
1,1-Dichloroethane                                 46.9           5.0        .          50.0      ND        93.7      76-125
Ethyl tert-butyl ether(ETBE)                       50.2           5.0                   50.0      ND        100       72-126
22-Dichloropropane                                 48.7           5.0                   50.0      ND        97.4      67-133
cis-1,2-Dichloroethene                             49.8           5.0                   50.0      ND        99.6      77-123
Chloroform                                         41.2           5.0                   50.0      ND        82.4      78-123
Bromochloromethane                                 48.5           5.0                   50.0      ND        97.1      78-125
1,1,1-Trichloroethane                              42.3           5.0                   50.0      ND        84.6      73-130
1,1-Dichloropropene                                48.0           5.0        ^          50.0      ND        96.0      76-125
Carbon tetrachloride                               48.2           5.0        "          50.0      ND        96.5      70-135
1,2-Dichloroethane(EDC)                            49.9           5.0        ^          50.0      ND        99.8      73-128
Tertiary-amyl methyl ether(TA\IF.)                 51.6           5.0        .          50.0      ND        103       73-126
Benzene                                            47.5           5.0        .          50.0      ND        95.0      77-121
Trichloroethene                                    49.4           5.0                   50.0      ND        98.8      77-123
1,2-Dichloropropane                                48.5           5.0                   50.0      ND        97.0      76-123
Bromodichloromethane                               48.9           5.0                   50.0      ND        97.8      75-127
Dibromomethane                                     51.2           5.0                   50.0      ND        102       78-125
cis-1,3-Dichloropropene                            49.5           5.0         "         50.0      ND        99.1      74-126
Toluene                                            43.4           5.0         ^         50.0      ND        86.7      77-121
trans-1,3-Dichloropropene                          39.2           5.0         ^         50.0      ND        78.3      71-130




                                                                                                                                                 Page 75 of S2

   Exhibit 17
   Page 101
                                                                                                                               EXM0_18HDR_046213
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 102 of 119 Page ID
                                              #:22070




                                                                                                                                  2470 Impala Drive
    H&P Mobile                                                                                                                  Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                           760-804-9678 Phone
                                                                                                                                   760-804-9159 Fax


 Cardno - Lake Forest                                            Project: CAR121218-L4
 20505 Crescent Bay Drive                               Project Number: Former Mobil 18HDR                                 Reported:
 Lake Forest, CA 92630                                 Project Manager: Mr. James Leist                                    19-Dec-18 13:05

                              Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                     H&P Mobile Geochemistry,Inc.
                                                        Reporting               Spike     Source               %REC               RPD
Analyte                                     Result          Limit     Units     Level     Result    %REC       Limits    RI'D     Limit       Notes

Batch EL81713 - EPA 5030

Matrix Spike(EL81713-MS1)                        Source: E812075-01           Prepared & Analyzed: 17-Dec-18
1,1,2-Trichloroethane                       44.3           5.0        ugAg       50.0      ND        88.6      78-121
1,2-Dibromoethane(EDB)                      43.9           5.0         "         50.0      ND        87.8      78-122
1,3-Dichloropropane                         45.1           5.0                   50.0      ND        90.2      77-121
Tetrachloroethene                           45.3           5.0                   50.0      ND        90.7      73-128
Dibromochloromethane                        45.5           5.0                   50.0      ND        91.0      74-126
Chlorobenzene                               49.4           5.0         •         50.0      ND        98.8      79-120
Ethylbenzene                                47.9           5.0                   50.0      ND        95.7      76-122
1,1,1,2-Tetrachloroethane                   52.4           5.0                   50.0      ND        105       78-125
m,p-Xylene                                  95.5            10         •         100       ND        95.5      77-124
o-Xylene                                    48.8           5.0         "         50.0      ND        97.7      77-123
Styrene                                     52.8           5.0                   50.0      ND        106       76-124
Bromoform                                   57.8           5.0                   50.0      ND        116       67-132
Lsopropylbenzene(Cumene)                    55.7           5.0         •         50.0      ND        Ill       68-134
1,1,2,2-Tetrachloroethane                   56.4           5.0                   50.0      ND        113       70-124
1,23-Trichloropropane                       55.8           5.0                   50.0      ND        112       73-125
n-Propylbenzene                             50.6           5.0                   50.0      ND        101       73-125
Bromobenzene                                52.6           5.0         •         50.0      ND        105       78-121
1,3,5-Trimethylbenzene                      50.6           5.0         ^         50.0      ND        101       73-124
2-Chlorotoluene                             44.9           5.0         "         50.0      ND        89.7      75-122
4-Chlorotoluene                             44.9           5.0                   50.0      ND        89.7      72-124
tert-Butylbenzene                           49.4           5.0                   50.0      ND        98.9      73-125
1,2,4-Trimethylbenzene                      53.3           5.0         "         50.0      ND        107       75-123
sec-Butylbenzene                            48.7           5.0                   50.0      ND        97.3      73-126
p-Isopropyltoluene                          54.9           5.0         "         50.0      ND        110       73-127
1,3-Dichlorobenzene                         50.6           5.0                   50.0      ND        101       77-121
1,4-Dichlorobenzene                         46.6           5.0                   50.0      ND        93.2      75-120
n-Butylbenzene                              46.1           5.0                   50.0      ND        92.2      70-128
1,2-Dichlorobenzene                         48.2           5.0         "         50.0      ND        96.5      78-121
1,2-Dibromo-3-chloropropane                 64.0           25                    50.0      ND        128       61-132
1,2,4-Trichlorobenzene                      49.3           5.0                   50.0      ND        98.6      67-129
Hexachlorobutadiene                         31.9           5.0                   50.0      ND        63.8      61-135
Naphthalene                                 48.7           5.0                   50.0      ND        97.4      62-129
1,2,3-Trichlorobenzene                      49.3           5.0                   50.0      ND        98.6      66-130
Tertiary-butyl alcohol(TBA)                  232            25         "         250       ND        92.8      68-133




                                                                                                                                          Page 76 of82

   Exhibit 17
   Page 102
                                                                                                                        EXM0_18HDR_046214
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 103 of 119 Page ID
                                             #:22071




                                                                                                                                        2470 Impala Drive
    H&P Mobile                                                                                                                         Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                  760-804-9678 Phone
                                                                                                                                          760-804-9159 Fax



 Cardno - Lake Forest                                                  Project: CAR121218-L4
 20505 Crescent Bay Drive                                     Project Number: Former Mobil I8HDR                                  Reported:
  Lake Forest, CA 92630                                      Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                    Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                           H&P Mobile Geochemistry,Inc.
                                                              Reporting               Spike     Source               %REC                RPD
Analyte                                           Result          Limit     Units     Level     Result    %REC       Limits    RPD       Limit       Notes

Batch EL81713 - EPA 5030

Matrix Spike(EL81713-MS1)                              Source: E812075-01           Prepared & Analyzed: 17-Dec-I8

Surrogate: Dibromofluommethane                     23.4                     ug/kg      25.0                93.8      65-135
Surrogate: 1,2-Dichlomethane-d4                    24.7                                25.0                98.8      52-149
Surrogate: Toluene-d8                              24.8                                25.0                99.2      65-135
Surrogate: 4-Bn9mofluorobenzene                    268                                 25.0                107       65-135



Matrix Spike Dup(EL81713-NISD1)                        Source: F812075-01           Prepared & Analyzed: 17-Dec-18
Dichlorodifluoromethane(F12)                      52.4           5.0        ug/kg      50.0      ND        105       29-149    3.94       30
Chloromethane                                     39.0           5.0         .         50.0      ND        78.1      50-136    2.19       30
Vinyl chloride                                    41.1           5.0         ^         50.0      ND        82.3      56-135    4.68       30
Bromomethane                                      41.9           5.0         ^         50.0      ND        83.8      53-143    1.02       30
Chloroethane                                      46.7           5.0         ^         50.0      ND        93.4      59-139    8.08       30
Trichlorofluoromethane(F11)                       48.2           5.0         ^         50.0      ND        96.3      62-140    10.8       30
1,1-Dichloroethene                                48.5           5.0         .         50.0      ND        97.1      70-131    1.51       30
Methylene chloride(Dichloromethane)               46.4           5.0                   50.0      ND        92.7      70-128    1.35       30
Methyl tertiary-butyl ether(MTBE)                 56.2           5.0                   50.0      3.07      106       73-125    1.46       30
trans-1,2-Dichloroethene                          45.7           5.0                   50.0      ND        91.4      74-125    4.53       30
Diisopropyl ether(DIPE)                           50.8           5.0         .         50.0      ND        102       69-127    0.236      30
1,1-Dichloroethane                                45.7           5.0         .         50.0      ND        91.4      76-125    2.56       30
Ethyl tert-butyl ether(ETBE)                      43.6           5.0         •         50.0      ND        87.3      72-126    14.0       30
2,2-Dichloropropane                               46.0           5.0                   50.0      ND        92.1      67-133    5.64       30
cis-1,2-Dichloroethene                            48.6           5.0                   50.0      ND        97.2      77-123    2.43       30
Chloroform                                        48.8           5.0                   50.0      ND        97.6      78-123    16.9       30
Bromochloromethane                                52.1           5.0         •         50.0      ND        104       78-125    7.09       30
1,1,1-Trichloroethane                             45.7           5.0         •         50.0      ND        91.3      73-130    7.67       30
1,1-Dichloropropene                               47.3           5.0         •         50.0      ND        94.7      76-125    1.38       30
Carbon tetrachloride                              43.7           5.0         •         50.0      ND        87.4      70-135    9.86       30
1,2-Dichloroethane(EDC)                           49.2           5.0         •         50.0      ND        98.5      73-128    1.27       30
Tertiary-amyl methyl ether(TAME)                  51.6           5.0         •         50.0      ND        103       73-126    0.00       30
Benzene                                           46.6           5.0         •         50.0      ND        93.2      77-121    1.90       30
Trichloroethene                                   51.4           5.0         •         50.0      ND        103       77-123    3.87       30
1,2-Dichloropropane                               39.6           5.0         •         50.0      ND        79.1      76-123    20.4       30
Bromodichloromethane                              39.2           5.0                   50.0      ND        78.4      75-127    22.0       30
Dibromomethane                                    43.1           5.0                   50.0      ND        86.2      78-125    17.2       30




                                                                                                                                                 Page 77 of82
   Exhibit 17
   Page 103
                                                                                                                              EXM0_18HDR_046215
           Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 104 of 119 Page ID
                                              #:22072




                                                                                                                                   2470 Impala Drive
    H&P Mobile                                                                                                                   Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                            760-804-9678 Phone
                                                                                                                                    760-804-9159 Fax


 Cardno - Lake Forest                                            Project: CAR121218-L4
 20505 Crescent Bay Drive                               Project Number: Former Mobil 18HDR                                  Reported:
 Lake Forest, CA 92630                                 Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                              Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                     H&P Mobile Geochemistry,Inc.
                                                        Reporting               Spike     Source               %REC                RPD
Analyte                                     Result          Limit     Units     Level     Result    %REC       Limits    RI'D      Limit       Notes

Batch EL81713 - EPA 5030

Matrix Spike Dup(EL81713-MSD1)                   Source: E812075-01           Prepared & Analyzed: 17-Dec-18
cis-1,3-Dichloropropene                     35.8           5.0        ugikg      50.0      ND        71.7      74-126    32.1       30
Toluene                                     39.1           5.0         "         50.0      ND        78.1      77-121    10.4       30
trans-1,3-Dichloropropene                   40.4           5.0                   50.0      ND        80.8      71-130    3.12       30
1,1,2-Trich1oroethane                       49.8           5.0                   50.0      ND        99.6      78-121    11.7       30
1,2-Dibromoethane(EDB)                      49.8           5.0                   50.0      ND        99.7      78-122    12.6       30
1,3-Dichloropropane                         49.2           5.0         •         50.0      ND        98.3      77-121    8.58       30
Tetrachloroethene                           46.2           5.0                   50.0      ND        92.4      73-128    1.86       30
Dibromochloromethane                        44.5           5.0                   50.0      ND        89.0      74-126    2.17       30
Chlorobenzene                               49.3           5.0         •         50.0      ND        98.7      79-120    0.152      30
Ethylbenzene                                47.6           5.0         "         50.0      ND        95.2      76-122    0.566      30
1,1,1,2-Tetrachloroethane                   51.4           5.0                   50.0      ND        103       78-125    1.96       30
m,p-Xylene                                  94.5            10                   100       ND        94.5      77-124    1.05       30
o-Xylene                                    48.1           5.0                   50.0      ND        96.3      77-123    1.46       30
Styrene                                     52.4           5.0                   50.0      ND        105       76-124    0.769      30
Bromoform                                   49.5           5.0                   50.0      ND        98.9      67-132    15.6       30
Isopropylbenzene(Cumene)                    50.4           5.0                   50.0      ND        101       68-134    9.97       30
1,1,2,2-Tetrachloroethane                   48.8           5.0         •         50.0      ND        97.5      70-124    14.5       30
1,2,3-Trichloropropane                      50.6           5.0         •         50.0      ND        101       73-125    9.95       30
n-Propylbenzene                             44.0           5.0         "         50.0      ND        87.9      73-125    14.1       30
Bromobenzene                                48.7           5.0                   50.0      ND        97.4      78-121    7.82       30
1,3,5-Trimethylbenzene                      47.2           5.0                   50.0      ND        94.5      73-124    6.95       30
2-Chlorotoluene                             42.9           5.0         "         50.0      ND        85.8      75-122    4.52       30
4-Chlorotoluene                             42.9           5.0                   50.0      ND        85.8      72-124    4.52       30
tert-Butylbenzene                           47.8           5.0         "         50.0      ND        95.7      73-125    3.26       30
1,2,4-Trimethylbenzene                      51.6           5.0                   50.0      ND        103       75-123    3.38       30
sec-Butylbenzene                            48.4           5.0                   50.0      ND        96.9      73-126    0.484      30
p-Isopropyltoluene                          53.8           5.0                   50.0      ND        108       73-127    2.05       30
1,3-Dichlorobenzene                         48.7           5.0         "         50.0      ND        97.3      77-121    3.91       30
1,4-Dichlorobenzene                         44.5           5.0                   50.0      ND        89.0      75-120    4.63       30
n-Butylbenzene                              45.8           5.0                   50.0      ND        91.7      70-128    0.609      30
1,2-Dichlorobenzene                         45.9           5.0         "         50.0      ND        91.8      78-121    4.93       30
1,2-Dibromo-3-chloropropane                 55.9            25         "         50.0      ND        112       61-132    13.4       30
1,2,4-Trichlorobenzene                      46.6           5.0                   50.0      ND        93.1      67-129    5.69       30
Hexachlorobutadiene                         39.9           5.0                   50.0      ND        79.8      61-135    22.4       30




                                                                                                                                           Page 78 of82
   Exhibit 17
   Page 104
                                                                                                                        EXM0_18HDR_046216
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 105 of 119 Page ID
                                             #:22073




                                                                                                                                       2470 Impala Drive
    H&P Mobile                                                                                                                        Carlsbad, CA 92010
    Geochemistry Inc.                                                                                                                 760-804-9678 Phone
                                                                                                                                         760-804-9159 Fax



 Cardno - Lake Forest                                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                                    Project Number: Former Mobil I8HDR                                  Reported:
  Lake Forest, CA 92630                                     Project Manager: Mr. James Leist                                     19-Dec-18 13:05

                                   Volatile Organic Compounds by EPA Method 5030/8260B - Quality Control
                                                          H&P Mobile Geochemistry,Inc.
                                                             Reporting                Spike     Source               %REC               RPD
Analyte                                          Result         Limit      Units      Level     Result    %REC       Limits    RPD      Limit       Notes

Batch EL81713 - EPA 5030

Matrix Spike Dup(EL81713-MSD1)                        Source: E812075-01            Prepared & Analyzed: 17-Dec-I8
Naphthalene                                      41.0           5.0        uglicz      50.0      ND        82.0      62-129    17.2      30
1,2,3-Trichlorobenzene                           46.6           5.0         "          50.0      ND        93.1      66-130    5.69      30
Tertiary-butyl alcohol(TBA)                       210           25          "          250       ND        84.0      68-133    9.86      30


Surrogate: Dibromofinoromethane                   25.0                                 25.0                100       65-135
Surrogate: 1,2-Dich1oroethane44                   24.4                                 25.0                97.8      52-149
Surrogate: Toluene-d8                             23.0                                 25.0                91.8      65-135
Surrogate: 4-Bronrofluorobenzene                  266                                  25.0                106       65-135




                                                                                                                                                Page 79 of82

   Exhibit 17
   Page 105
                                                                                                                              EXM0_18HDR_046217
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 106 of 119 Page ID
                                             #:22074




                                                                                                                     2470 Impala Drive
   H&P Mobile                                                                                                       Carlsbad, CA 92010
   Geochemistry Inc.                                                                                                760-804-9678 Phone
                                                                                                                       760-804-9159 Fax



 Cardno - Lake Forest                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                    Project Number: Former Mobil 18HDR                                Reported:
 Lake Forest, CA 92630                      Project Manager: Mr. James Leist                                   19-Dec-18 13:05

                              Petroleum Hydrocarbon Analysis - Quality Control
                                          H&P Mobile Geochemistry,Inc.
                                             Reporting              Spike      Source              %REC               RPD
Analyte                          Result          Limit   Units      Level      Result   %REC       Limits    RI'D     Limit       Notes

Batch EL81214 - EPA 5030

Blank(EL81214-BLK1)                                               Prepared & Analyzed: 12-Dec-18
Gasoline(C5-C12)                  ND           100       ugh!


Batch EL81216 - EPA 5030

Blank(EL81216-BLK1)                                               Prepared & Analyzed: 12-Dec-18
Gasoline(C5-C12)                  ND           200       ugtkg


Batch EL81305 - EPA 5030

Blank(EL81305-BLK1)                                               Prepared & Analyzed: 13-Dec-18
Gasoline(C5-C12)                  ND           200       uglicg


Batch EL81306 - EPA 5030
Blank(EL81306-BLK1)                                               Prepared & Analyzed: 13-Dec-18
Gasoline(C5-C12)                  ND           100       ugil


Batch EL81404 - EPA 5030
Blank(EL81404-BLK1)                                               Prepared & Analyzed: 14-Dec-18
Gasoline(C5-C12)                  ND           100       ugil


Batch EL81712 - EPA 5030
Blank(EL81712-BLK1)                                               Prepared & Analyzed: 17-Dec-18
Gasoline(C5-C12)                  ND           100       ughl




                                                                                                                              Page 80 of 82

   Exhibit 17
   Page 106
                                                                                                            EXM0_18HDR_046218
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 107 of 119 Page ID
                                             #:22075




                                                                                                                   2470 Impala Drive
   H&P Mobile                                                                                                     Carlsbad, CA 92010
   Geochemistry Inc.                                                                                              760-804-9678 Phone
                                                                                                                     760-804-9159 Fax



 Cardno - Lake Forest                                 Project: CAR121218-L4
 20505 Crescent Bay Drive                    Project Number: Former Mobil 18HDR                              Reported:
 Lake Forest, CA 92630                      Project Manager: Mr. James Leist                                 19-Dec-18 13:05

                              Petroleum Hydrocarbon Analysis - Quality Control
                                          H&P Mobile Geochemistry,Inc.
                                             Reporting              Spike      Source             %REC              RPD
Analyte                          Result          Limit   Units      Level      Result   %REC      Limits    RID     Limit       Notes

Batch EL81713 - EPA 5030

Blank(EL81713-BLK1)                                              Prepared & Analyzed: 17-Dec-18
Gasoline(C5-C12)                  ND           200       us/kg




                                                                                                                            Page 81 of 82

  Exhibit 17
  Page 107
                                                                                                           EXM0_18HDR_046219
          Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 108 of 119 Page ID
                                             #:22076




                                                                                                                                                            2470 Impala Drive
   H&P Mobile                                                                                                                                              Carlsbad, CA 92010
   Geochemistry Inc.                                                                                                                                      760-804-9678 Phone
                                                                                                                                                              760-804-9159 Fax



 Cardno - Lake Forest                                                                   Project: CAR121218-L4
 20505 Crescent Bay Drive                                                     Project Number: Former Mobil I8HDR                                      Reported:
 Lake Forest, CA 92630                                                       Project Manager: Mr. James L,eist                                        19-Dec-18 13:05


                                                                              Notes and Definitions

 QR-02          The RPD result exceeded the QC control limits. Sample results for the QC batch were accepted based on percent recoveries and
                completeness of QC data.

 QM-IH          The MS and/or MSD recoveries fell above the established control specifications for this analyte. Any result for this compound is
                qualified and should be considered baised high.

 QL-1L          The LCS and/or LCSD recoveries fell below the established control specifications for this analyte. Any result for this compound is
                qualified and should be considered biased low.

 QL-1H          The LCS and/or LCSD recoveries fell above the established control specifications for this analyte. Any result for this compound
                is qualified and should be considered biased high.

 LCC            Leak Check Compound

 ND             Analyte NOT DETECTED at or above the reporting limit

 MDL            Method Detection Limit

 c/oREC         Percent Recovery

 RPD            Relative Percent Difference

 All soil results are reported in wet weight.



                                                                                  Appendix
 H&P Mobile Geochemistry, Inc. is approved as an Environmental Testing Laboratory and Mobile Laboratory in accordance with the DoD-ELAP Program
 and ISO/IEC 17025:2005 programs through PJLA,accreditation number 69070 for EPA Method TO-15, H&P Method TO-15, EPA Method 8260E and
 H&P 82605V.

 H&P is approved by the State ofArizona as an Environmental Testing Laboratory, certification number AZ0779.

 H&P is approved by the State of California as an Environmental Laboratory and Mobile Laboratory in conformance with the Environmental Laboratory
 Accreditation Program(ELAP)for the category of Volatile and Semi-Volatile Organic Chemistry ofHazardous Waste,certification numbers 2740,2741,
 2743 & 2745.

 H&P is approved by the State ofLouisiana Department ofEnvironmental Quality under the National Environmental Laboratory Accreditation Conference
(NELAC)certification number 04138

 The complete list ofstationary and mobile laboratory certifications along with the fields oftesting(FOTs)and analyte lists are available at
 www.handpmg.com/about/certifications.




                                                                                                                                                                   Page 82 of82

  Exhibit 17
  Page 108
                                                                                                                                                    EXM0_18HDR_046220
                                              Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 109 of 119 Page ID
                                                                                 #:22077
                                                                      2470impoi0.Dilve,Cce1s00d, CA 92010
                   Mobile                                               Fietd Oce     rdHH,CA                                                                                                                         DATE;
                   Geochemistry, nc.
                                                                         handpin.corri infoOhandpriv,com                                          SO L I WATER Chain of Custody                                       Page is of
                                                                      P 760.804367S     F 760200159      •

                                                                                                                                                                         1
                                                                              Client and Project                        tion                                                                                Receit3t(Lab Use. Only)
                                                                                                                                                                                                                                 . ...
  .
  ....    ... ..

 Lab Clientiem,bitan                                                                                        Piviect Name;                                                       ;;.310 Re,r
                                            NO                                                                                • rvrim_x 1.71.0b.                    ig                                                                     88
 Lab Ciient Noject
 Lab Client Addre. ;2
                    .052).c c
                            -
                             milesLe i      „
                             .1:,....e.sc.._erft
                                                                                                            Prejea•Lefaitier'"
                                                                                                             Repori•E-Maii(s.):.   .
                                                                                                                                   •                                           I a)           03d(e. '14
                                                                                                                                                         "a)                                                           2        4
                                              RiP
 Lab Client City:State, Bp:   ve rec Ci4 )9-2430                                                                                                                                 ,elree ;Met;
                                                                                                                                                                               5::
                                                                                                                                                                                ,
                                                                                                                                                                                                    <


                                                                                                                                                                                                                              s,,m NI,tm
 Phom   Number.       Cr Lfq                                                                                                                                                   Cus;<seiy SeM               D Yes RI>

                   •    Repo                                                                 Turnaro4nd The
          Sssandard Repot jj LeValti                    Lim I IV                    L 5:i day Seid              24-hr Rush                                                     Remo Notee,Tre,;:kint-4

 D End EDO                     Other EDO:                                           O 3-day Rush                Mobile Lab
 17
  (:CA Geotrnker Global im-rz5                                                       •318-Ht Rush         • El Other.,,,,

 ,dditionai instructions to Laboratory:




                                                                                                                                                            Oe
                                                      FIELD POINT                                                MATRIX;                                    Z
                                                         NAME                                                    SOIL or            CONTAINER
                   SAMPLE NAME                          applicatxe)                                              WATER              SIZE 4, TYPE            0
                                                                                                                                                            0




                                                                                0-1 tlir itoo                 w KEIL                      VOA
                                                                                    k?it, ./I't L
                                                                                                IAO          40;
                                                                                                  l4r4-        s5)th'4,1             \•</b44,..                               '




A;ppro-mr,,Rekeq.,!e.                                                                                                                               Rte)...wot#31                                                                  T3 .
                                                                                                                                                                                                                      (14 L                 i530
Apors,ollUegraketdby,                                                                 c,)ireaq•                 OM:                                 FieeFiytrJ

       415r:tp.vvi by:
?wroW44,                                                                              eztnw y:                                     nme,             Ra*Axi                   0,),Tozel:                      1"43:                 TME
                                                                                                                                                                                                                                     ,


Appor:3; m3:aW,s        oteim3si3.-A31      t aaa)csis 8'4 csfsveicfene x,vpmfWzs                                                                                                                                    ApEatx                e,t-c;h3;



         Exhibit 17
         Page 109
                                                                                                                                                                                                             EXM0_18HDR_046221
                                               Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 110 of 119 Page ID
                                                                                  #:22078
                                                                   2?06 Irribot4 Drive. Carlsbod. CA 92010
                       Mobile                                      &Reid etlic6 Signoi lilt CA                                                                                                                        DATE;
                      Geochemistry, inc.
                                                                      han<Ortv.coial EirileOhoncipmg..com                                      SOIL / WATER Chain of Custody                                          Page       of
                                                                   P *4043678           E 740,1304.r159


                                                                   Lab Cet and Project Infoon                                                                                                         Sara* Receipt(Lab Use Only)
  Lab DarluCc ubni.:                                                          It, •                                Preact Name 4:                                ks                         Cw`a Reed:
 Lab Client Project Manager,                                                                                       Pro t Location::                                                         H&PProjnIs .               „
                                           liwt. • •            44.                •
 Lab Client Address: 2.049                 - cyJeA,4.6,4--                                                         Report E-MalksP              164                         Am b. 44;60-,
                                                                                                                                      ,
                                                                                                                                      rs
 Lab Client City. State, Zip:                                                                                                         ‘46501, R) Caw Ase0                                   S n             Ye,: LI WI   S t\,•,-,i.esBetot,$
 Phone Number:(q                   )                                                                                                                                                        Cowdy
                                       t %Vol
                        Reporting Requirements                                              Turnargund Time                                     Sampier hifrrnatkrn
                                                                                                                                                        z                                   RemiptNoti.m,Imck
  lz,j Standard Report. [j Level Ili                    Level W                        S.:7 day Sind          1,      24-11r Rfr                     tviteA            r-N.A
       Excel ED0.0
                .                 Other-EDD_,                                  [D. ..day Raab                         Mobil; Lab •
 ZCA Geoaick:GlobanD.                                                                  48-Hr Rush                     Otter:                                                                                               1..b PM Mie::P>.

Additional Instructions to Laboratory:




                                                       HELD POINT                                                     MATRIX:                                         rl$

                                                            NAME                 DATE             'MAE                 SUL or          CONTANER
                      SAMPLE NAME                      ;if ap*abk-,''t          umigiwy          24ilr eock            INATER          SIZE & TYPE




47. 0,:aRtmvsr.rtsi

                                                                                       Corlwy.
                                                                                                     grojo                            Tjm:           Rsaml kt•                                                  DV*             11,
                                                                                                                                                                                                                                 , rt;

0,
 4,70,,r1IPJANui'si?;.id                                                                                                                             Romti,o4                                                                   Time:

sApprOvdSW??....qt.    aS a   ?        ' waOga.,41t 31/1:43Mf.AM      V.Ze..M7t :),7)=.41                                                                                                                                 $E.            tt. Z.'leraVe




     Exhibit 17
     Page 110
                                                                                                                                                                                                                EXM0_18HDR_046222
                                                             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 111 of 119 Page ID
                                                                                                #:22079

       p        Mobile
                Geochemistry, Inc,
                                                                                       2470 Vmpc.c Dr    CorIslogcl, CA 92010
                                                                                         Fietd Office - SiHII, cA
                                                                                         110M1prng.corn E r4tegf10.hcIptrip.com•
                                                                                    • ,p 7'&).804,9676 . F 7601304.91:59
                                                                                                                                                                 SOIL I WATER Chain of Custody
                                                                                                                                                                                                                            DATE:
                                                                                                                                                                                                                            Page I of
                                                                                                                                                                                                                                                t




                                                                                       Lab Cent and Prol:                     dorm                                                                                           (Lab U.:ie Only)
   Lab,CIIaetic rwitant:
                                                     Er)W'm                                                                                                                       • =3 kA71
   Lab Client Nem Mengger.                                                                                                   —13-6ject Location:
                                                                     1,..e.AAss_                                                                    tm,k                      iTo„.4
   Lab Client AddreEs:                                                                                                        Report•E•Maike):                                 cexesv).0.             <ARA(
                                                             C     446324.44'.
   Lab Ciieril City: State, Zip:                                                                                                                                                                  Sarapie           Igj
                                                             c      4C1k                       crot•W-
                                                                                                     J                                             • tbii6.%,.
  Phone Numbet:                      sh                                                                                                                                                                     &:a.]
                                                             -
                      Re rtiri                   Requrietts                                                  Turnaround Time                                                                     ()amide Lab:

       stargiard Report             L.] Layei                    D Level IV                      J 5-7 day Sind              ci 2441r Rao                                                         Re‹.eiR.Ndasr'

  0Excel EDD 0Other EDD:                                                                            3:4         sh               Moblie Lab         Signe:Wm: t •
           EPP
  t21: Goatracker Global ID: float6ei                                                               48-Hr Rash               f,71 Other;

 Additional instructions to Laboratory:




                                -   ------   -   -   -                    -------   ........




                                                                   FIELD POlIta                                                  MATRIX:
                                                                      N AME.                    DATE            TIME             SOIL 0(              CONTAINER
                SA        LE NAME                                    a ppiicab?aI              ab,..11b&iy    e ,"<t' elmk
                                                                                                              (                  WA r                     & TYPE

                                                                                                                                                                                              1111111011111111111111711111111




  .r.ge,t*ftes,ietleV*.1;4.-, ,
 Pw                                                                                                                                                 fr33:           rkviy0

 AppexAe.4.2   .1ier:ed ey.                                                                                                                         iree:
                                                         A                                         ,orTai*

 ApPrfie4$12a-§#4ztki ;v.                                                                          Cowy.                         rAm:              :rem             :41.‘seeveo fey:             Conmrl.                              Mr&

'Apx.xiangt-EAu         abee2f...teir.c ys rkwd ka,lr-ev:;,•ejs <lee'erk,:e0erce cenra-erte 4.4 WO


     Exhibit 17
     Page 111
                                                                                                                                                                                                                          EXM0_18HDR_046223
                                                Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 112 of 119 Page ID
                                                                                   #:22080
                                                                        2470 Impolo Dive.CoOsbctd.CA 920 0                                                                                                              DATE: 4
                                                                                                                                                                                                                              1 811 k
                  Mobile                                                &fleld OffIc'e     NIL CA • •      •    •
                                                                       W hanciprnacern E irifolNxv:trIpmax,'ar,                           SOIL I WATER Chain of Cu ody                                                  Page    of
                  Geochemistry, nc,.                                  :4).7•60.304,9678     60.804:99 •


                                                                         Lab Client arid Projoctiiiforrnation                                                                                   Sample Receipt(Lab Use Only)
                                                                                                           Pro"
                                            13D                                                                                                                ik9(r"
                                                                                                                                                                   )
          Uient Prosd Manager                                                                              Project Loasfien:                                                                                   t
                                                                                                                                                            Pty.'
     Lab CI nt Address:                                                                                                                                                             Lab L'OxL Oda t -,]]•                     clme,• L:.„

          C ent City, State,                                                                                                                                                                           \lo;            No ]. Lio Noma.BMNL
                                                           tAA'                                                                                                 tow\
     Phorle Number                                                                                                                                                                  Cm.Aviy Soo; ],Aad: L.] Yoa [As N:•J             "Mmr.

                   .• Rep tog Requirements.                                                     Turnaround Time
                                                                                                                                                                                    Reaapt Note],,,;`rraNdrm
         Standafd Report             LEWei Hi             Levei IV                                        Li 24-Hr Rus;-1
    0Excel EDO 0Ott*
                 . I,.                   ODD: „                                                           59 Mobile!
     El CA Geotrage?dlcssbai              1
                                          :04"                                                            0 Other:                                                                                                             Lab PM INMItt

    Additional Instructions to Laboratory:
                                                                                                                                                                                              43,3



                                                                                                                                                                              us.

                                                        FIELD POINT                                            MATRIX;
                                                                                                                                                                                     0
                                                           NAME                      DATE I TIME               SOIL or          CONTAINER                                            t•-•
                  SAMPLE NAME                             appi ble)                 mmMd,yy, 24]O; Nook        WATER            SIZE & TYPE                             grs

                                                                                                                               MEIN

                             1111MINIMMEMIREM   1MM
                                             =MIN=
                                             =MINIM
    11111111.11111111111111111111               .1111111
                                                                                                                                              Ctwei7e.by:

    Poprov?+1.42k,
                 .7z.V4W                                                                 COWs7-y'.             veo             tow'   "       Rig..4,17E4                                                      atio:
                                                                                                                                              '+59eroid                             C=7.40:                    De.4:


.   'fop:74=04a as             MO;..k;     ws4: 4.;o!:.] o.;;Iwepalp,:..- 4,>7P707o]eoPsr.i];                                                                                                                      fpw.k.fisC4.now           ":04
                                                                                        „..].
        Exhibit 17
        Page 112
                                                                                                                                                                                                               EXMO 18HDR 046224
                                                 Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 113 of 119 Page ID
                                                                                    #:22081


                                                                                                                                    Site: 18HDR                           Engineer: VINCENT
                    CARDNO                                                                                                          Sounding: E1-A                        Date: 11/5/2018 07:56

                        qt (tsf)                                     Is (tsf)                                   Rf(%)                             N 60 (blows/ft)                                SBT
           II                                         71                                       15                                       10                          100                              -12
     II
                1   1   I   1   1   I    1   I    1          1   I    1   1   1   1   1    1                                                                                 1 1 1 1 1 1 1 1 1 1 1         1 1 1 1 I 1 1 1 1 1 1


                                        HAND ALICHR                           HA.ND       3E77




                                        OW SAMPLE
  20




  40


            —
            _




                                                                                                                                                                                        Sandy silt & clayey silt




                                        OW SAMPLE

                                                                                                                                                                                        Sandy sit & clayey silt


  0 1:1




     II


                                                                                                                                                                                                  Sand

                                                 ¶FLE—
100             1           1                                                                       I   I   I   I   I   1   1   1   1                                      7 1 Int
          Max. Depth: 99.245 (ft)
                                                                                                                                                                           SET: Soil Behavior Type (Robertson 1990)
          Avg. Interval: 0.32B (ft)
Exhibit 17
Page 113
                                                                                                                                                                                             EXM0_18HDR_046225
                                     Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 114 of 119 Page ID
                                                                        #:22082


                                                                                       Site: 18HDR                                   Engineer: VINCENT
                  CARDNO                                                               Sounding: E1-A                                Date: 11/5/2018 07:56

                     qt (tsf)                       Is (tsf)                 u (psi)                         Rf(%)                                         SBT
           CI                          7 0   1:1                    -   15                                                                                     -1 2
                                                                                                I    I   I   I   I   I   I   I   I      I I I I I I I I I I I I I I I I I I I I I I I


                                                                                                                     HAND AUGER




                                                                                                                                                  Sandy sit & clayey sk


0


                                                                                                                                                  Sandy silt & clayey silt




         Max. Depth: 99.245 (ft)
                                                                                                                                      SBT: Soil Behavior Type (Robertson 1990)
         Avg_ Interval: 0.32B (ft)
    Exhibit 17
    Page 114
                                                                                                                                                       EXM0_18HDR_046226
                                 Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 115 of 119 Page ID
                                                                    #:22083

                                                                                                     Site: 18HDR                                              Engineer: VINCENT
              CARDNO                                                                                 Sounding: E2-A                                           Date: 11/6/2018 07:34

                (11 (1st)                                  is (tso                       Rf (To)                       N60(blows/ft)                                                SBT
       fl                                   HO                                 15                         10   o                                        ioc                            12
                                                 ! I   I   I   I   I     I I                                       I   1   1   I   I    1   I   1   1            1 1 1 1 1 1 I I I ! t I             I I I I l i t t



10-                              -LAND ALGER,                      HAND ALIC,S,              HAND AU G'                                HAND AUGER-


                                                                                                                                                                VSSand




                                                                                                                                                                           Sandy set a clayey silt


30


                                     SOIL Skt,

                                     SAMPtE—
                                           __




50




60




70




80




90




100                  i   I   I   I    I          1 1 1 1 1 1 1           1 1        1 1 1 1 1 1 1 1 1          _I 1 1 1 1 1 1 1 1
      Max Depth: 81.693 (ft)
                                                                                                                                                               SBT Soil Behavior Type (Robertson 1990)
      Avg Interval 0 328 (ft)
Exhibit 17
Page 115
                                                                                                                                                                          EXM0_18HDR_046227
                                 Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 116 of 119 Page ID
                                                                    #:22084

                                                                                                                       Site: 18HDR                                         Engineer: VINCENT
              CARDNO                                                                                                   Sounding: E2-A                                      Date: 11/6/2018 07:34

       11
                (11 (1st)
                                           1 1 1:
                                                                is Os°                               u (psi)
                                                                                                                        1-0,T   11
                                                                                                                                                 Rf(%)                                            SBT
                                                                                      15   -15                                                                        10                                12
                                                    1   1   1   1   1   1     1   1              I I I I I I I I I                   1   1   1   1   1   1    t   I             1   1111IIIItIII IIIIlitt
                                                                                                                                                                            4
                                                                                                                        —
10-                              HANO•AUGER.                            HAND AOC-F.:,                    HA% D A L.1 17-E -                              HAND.Atieea
                                                                                                                                                                                                Sand


20-

                                                                                                                                                                                         Sandy sat &     ylysilt


30


                                   SOIL SAM*

                                   SAMPtE-
                                         -
                                                                                                                                                                  -1


                                                                                                                                                                                         Sandy silt &        ay silt
50




60                                                                                                                                                           .                samor
                                                                                                                                                                                         Sandy silt &

                                                                                                                                                                                        „Sandy silt &
                                                                                                                                                                                                             ay sift




70




80                                   MPLE-




90




100                      I                          I 1 1 1 1 1 I 1 I                            1 1 1 1 1 1 1 1 -
                                                                                                                 1                   1 [ 1 1 1 1 [ 1              1           I I I I I I I I I I I I I I I I I I I I I I I

      Max. Depth: 81.693 (ft)
                                                                                                                                                                            SBT_ Soil Behavior Type (Robertson 1990)
      Avg. Interval 0.328 (ft)
Exhibit 17
Page 116
                                                                                                                                                                                       EXM0_18HDR_046228
                                             Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 117 of 119 Page ID
                                                                                #:22085


                                                                                                                                  Site: 18HDR                                         Engineer: VINCENT H.
                     CARDNO                                                                                                       Sounding: E4-A                                      Date: 11/12/2018 07:20

                         qt (tsf)                                  Is (1st)                                   R(%)                              N 60 (blows/ft)

       0
                                               700                                          ?CI                                       10                                        100                         ST 12
                                                       I   I   I    I   I   I   I   I   I         I   I   I   I   I   I   I   I   I        I    I   I   I   I   I   I   I   I            1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1




      20




     50




0
     60




     70




     80


                                                                                                                                                                                                   Sandy silt & clayey silt

     90




    100          I   I   I   I   I   1   I                                                                                                 1    1   1   1   1   1   1   1   1—
           Max. Depth: 95.144 (ft)
                                                                                                                                                                                       SBT: Soil Behavior Type (Robertson 1990)
           Avg_ Interval: 0.328- (ft)
    Exhibit 17
    Page 117
                                                                                                                                                                                                        EXM0_18HDR_046229
                                                      Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 118 of 119 Page ID
                                                                                         #:22086


                                                                                                                                  Site: 18HDR            Engineer: VINCENT H.
                       CARDNO                                                                                                     Sounding: E4-A         Date: 11/12/2018 07:20
                                                                                                                                                Rf (0/
                                                                                                                                                     0
                           qt (tsf)                                                    Is (tsf)                     u (psi)                                                   SBT
                                                            700       LI                                                                                                            12
                   1   1   I   1   I   I   1    I       1                  I   1   I    1   1   1   1   1   1                                               1 1 1 I 1 1 1 1 I I 1        1 1 1 1 1 1 1 1 1 1 1


                                           HAND A)DE                  :1141            1        HA.ND           E




        40
               —                           I   OW SAM F E




       50


▪CL

0
        60
                                   •           an   SOIL ,S4.3.' _E




        Y




      100          I   I   I   I   I   I   I    I       I                  1   1   1   1    1   1 1     1   1       1 I 1 1 1 1   1—                        1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1—
             Max. Depth. 95.144 (ft)
                                                                                                                                                          SBT: Soil Behavior Type (Robertson 1990)
             Avg. Interval: 0.328 (ft)
      Exhibit 17
      Page 118
                                                                                                                                                                           EXM0_18HDR_046230
Case 8:03-cv-01742-CJC-DFM Document 500-1 Filed 12/31/18 Page 119 of 119 Page ID
                                   #:22087



    1                      PROOF OF SERVICE VIA FILE AND SERVE XPRESS
    2                        Orange County Water District v. Unocal Corp. et al.
    3           I, Dori Dellisanti, the undersigned, hereby declare:
    4           I am employed in the County of Los Angeles, State of California. I am over the age
    5 of 18 years and am not a party to the within action. I am employed by Sheppard, Mullin,
    6 Richter & Hampton LLP in the City of Los Angeles, State of California. My business
    7 address is 333 South Hope Street, 48th Floor, Los Angeles, California 90071. On
    8 December 31, 2018, I served a copy of the attached documents titled:
    9
                REPLY DECLARATION OF WHITNEY JONES ROY IN SUPPORT
   10           OF DEFENDANTS’ MOTION TO EXCLUDE NEWLY DISCLOSED
                OPINIONS OF GRAHAM FOGG
   11
   12 on all parties hereto by:
   13 Posting it directly to the File and Serve Xpress website: www.fileandservexpress
   14           I declare under penalty under the laws of the State of California that the foregoing is
   15 true and correct. Executed this December 31, 2018 in Los Angeles, California.
   16
                                                              /S/ Dori Dellisanti
   17                                                          Dori Dellisanti
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        SMRH:488986731.2                                                       Case No. 8:03-cv-01742 CJC (DFMx)
                              ROY DECL. ISO DEFS’ MOTION TO EXCLUDE NEWLY DISCLOSED OPINIONS OF GRAHAM FOGG
